I declare resumed the session of the European Parliament adjourned on Thursday 14 April 2005.
It is a pleasure for Parliament to welcome a group of Members of the Parliament of the Federal State of Mecklemburg-Western Pomerania, who are visiting our institution.
With the agreement of the political groups, I would like to propose the following amendments to the agenda of the current part-session which appear in the corrigendum which has been distributed to you.
The Commission’s Communication no longer appears on the agenda.
The debate on the report by Mrs Fraga Estévez on sustainable fishing in the Mediterranean is postponed to a later part-session.
Following the debate on the report by Mrs Klaß we shall hold a debate on the report by Mrs Handzlik on the internal market in the new Member States, initially scheduled for the votes.
I must also inform you that two requests for consultation of the European Economic and Social Committee and the Committee of the Regions have been added to the votes.
If there are no comments the agenda will be approved.
Finally, I would like to inform you that, following the negotiations held in the trialogue, I have just received a request from the Committee on Development to delay the debate on the report by Mr Mitchell on the financing instrument for development cooperation and economic cooperation, which was initially scheduled for this afternoon, until a later part-session. If there are no comments we shall accept this request and this report will be debated during a later part-session.
With regard to the timetable for our work, I must point out that, since the Council is present this afternoon, the one-minute speeches on matters of political importance that we normally hold at the beginning of the sitting will take place following the Commission statement on the Roma in the European Union.
The next item is the debate on the report by Mr Coveney on the Annual Report on Human Rights in the World 2004 and the EU's policy on the matter [2004/2151(INI)] (A6-0086/2005).
Mr Almunia is present for this purpose, replacing Commissioner Ferrero-Waldner, who is in Luxembourg.
. Mr President, I welcome the presence of the Council and the Commission, who are here to listen to our deliberations on an important report. It has been a fascinating and challenging experience for me to produce the Annual Report on Human Rights in the World 2004 and the EU’s policy on the matter. It is my first report in Parliament and I was glad to take on such a significant one. It was an honour for my party to be given the rapporteurship.
The title of the report is very broad-ranging and the report itself correspondingly deals with very many issues and very many countries. Seventy countries are dealt with in this report, where we shine a light on human rights abuses. The report deals with 70 different countries and eight thematic issues. Therefore, I was determined from the outset to give the report a very tight structure so that people interested in different human rights issues and themes in different countries, could navigate it quickly and efficiently, as opposed to having a lengthy report with no headings, requiring people to read a third, half or indeed the whole report to find the area in which they were interested.
The preparation process has been a detailed one. We debated this report in the Subcommittee on Human Rights on 23 November 2004, again on 31 January 2005 and on 17 March – St Patrick’s Day – 2005. The full Committee on Foreign Affairs has also had plenty of time to debate and contribute to this report. It did so on 17 January, 16 March and again on 29 March. The process has therefore been thorough. Consultation between the groups, in particular the shadow rapporteurs, has been constructive and positive and I wish to thank my colleagues in other groups for that process. From the outset I made it quite clear that I wanted this report to reflect the concerns of Parliament as a whole and not of any one group. I hope we have achieved that and that it will be reflected in a strong endorsement of the report tomorrow. I have no reason to believe that will not be the case.
Now we get down to the real question: what has all this work been about; what useful purpose that can this report serve now and in the future? Let me outline the contribution I believe it can make. Firstly, and perhaps most importantly, this report must set the agenda for Parliament and must be a guide for Parliament when it tries to influence both the Commission and the Council with regard to the direction they should be taking on thematic issues and the priority the European Union gives to human rights.
The first thematic issue is a difficult one politically. It concerns human rights and the fight against terrorism, which in many ways seems like a contradiction in terms. However, we are living in a modern world, where there are real terrorism threats both to Europe and to other parts of the world, on which the European Union must take a position. At the same time, we must be true to our values in relation to respect for human rights and try to get the balance right. I would encourage the Council in particular to look at the first thematic issue in detail. I believe the report makes a balanced attempt to answer that difficult political question.
The second thematic issue is children’s rights. I received a lot of lobbying on this issue, and mush attention was devoted to it. It is genuinely felt that the European Union has not responded comprehensively and could improve its policy in this area. Therefore, the report calls on the Commission to present, as soon as possible, a detailed communication on children’s rights, linking the issue with EU development policy.
The third area concerns the impact that conflict situations have on women and children, leading to tragic consequences on a regular basis. It deals with issues such as rape as a war tool. Many thousands of women have been abused in the most horrific ways during conflict situations, as a tool of war. It also deals with the issue of child soldiers. Unfortunately, there are still tens of thousands of children who have AK-47s put into their hands and are sent out to war to kill other people. It deals with the psychological effects that has on those children as they grow older. I shall refer to the European Union’s response to that shortly.
The next section relates to the death penalty, an area where the European Union has had a lot of success in influencing its neighbours through the Neighbourhood Policy and has brought about a moratorium on the death penalty in many countries. Indeed, we are working towards achieving a ban on it.
The report also deals with trafficking in human beings, the role of international business and its responsibilities in the human rights field and, perhaps most important of all, the issue of impunity and the role of the International Criminal Court, which deserves the support of the European Union. It is my belief that in many parts of the developing world impunity is the single biggest contributing factor to continued human rights abuses, because people believe that they will not be punished or held to account for the horrific actions they either sanction or take themselves. This report very strongly supports the ICC. It also strongly encourages the European Union to persuade influential countries such as the United States to support the ICC.
The report also deals with many individual countries. I have been encouraged by the growing influence that the European Union clearly has on many countries in the world. Many ambassadors and representatives from different countries have come to me concerned …
Mr President, I would like to begin by congratulating Mr Coveney on this excellent report. As he has just said, it presents a very broad and very full picture of the human rights situation viewed from a number of angles.
More than ever, human rights are at the heart of the international debate. The sixty-first session of the United Nations Commission for Human Rights has just concluded in Geneva. In March, the United Nations Secretary-General published his report entitled: ‘In larger freedom: towards development, security and human rights for all’. He has therefore in a way put the question of human rights at the centre of our concerns for the peaceful development of our world.
You do a similar thing in your report. You paint a picture of the human rights situation in the world, an uncompromising picture which shows that we must continue to be concerned about human rights. It also calls for even more decisive, even more committed action in defence of human rights.
The European Union has always been keen to defend and promote human rights; it is a key part of our external policy. In the light of the challenges of globalisation and in view also of the ongoing deterioration in respect for human rights in many parts of the world, the European Union needs to make greater efforts to promote and defend human rights, first of all internally with the governments, but also with civil society, non-governmental organisations, national parliaments and international bodies.
Something else that must be at the very heart of our defence of human rights is a commitment to resolving conflicts, conflicts which are often the very source of contempt for the human person. You condemn a number of cases in your report, with your tragic review of human rights violations in many parts of the world. In this connection, I believe the UN Secretary-General’s report, reform of the United Nations system, the prominence given to human rights with a link between UN reform and greater respect for the Charter and the Declaration on Human Rights are very important.
May I simply say that the European Union is first of all a community of values, a community of values, incidentally, which is better rooted in the draft Constitution, especially through the Charter of Fundamental Rights. This community of values that we aspire to be requires us to defend the principles of democracy and respect for human rights in the world. These values are and must be our guide in choosing between the tools we have available for conducting our policy.
You will understand, Mr Coveney, that I cannot reply in detail to all the issues raised in your report or to all the extremely useful and extremely rich headings it contains. I will therefore confine myself to a few of the questions you raise, while assuring you, on the Council’s behalf, that our services will continue to study this document and take account of the many suggestions you make there.
I will therefore highlight a number of aspects whose importance justifies dwelling on them more particularly, beginning with dialogue. We try to raise the issue of human rights wherever we have the opportunity and with all our negotiating partners. That is also why human rights are always an integral part of every agreement we conclude with partners, even if they are mainly economic agreements. We have in that way begun a ‘human rights’ dialogue with China, making clear that human rights are not a luxury of rich developed countries but something that must go hand in hand with economic development. We have also started ‘human rights’ consultations with Russia. This is one aspect of the ‘four common spaces’ approach that we are hoping to capitalise on at the next summit with Russia on 10 May. At this very moment, too, an EU troïka is discussing ways of resuming the human rights dialogue with Iran. Human rights are also an integral part of our relations with Teheran on other important matters: respect for human rights cannot in fact be separated from the other fundamental questions on which we are working.
This is long-term work, we know. Even if it is difficult, not to say impossible, to quantify the results gained from these human rights dialogues, we believe they are an essential tool for advancing the cause of human rights in the different countries concerned. The need to find common ground with our negotiating partners obviously does not mean that we need not make regular appraisals of those dialogues. Our aim is to improve the situation on the ground, and definite results like respect for the rule of law or the release of political prisoners are signs that we are having success with such dialogues.
I would also like to strongly emphasise the support we give to human rights organisations in a number of countries, as you also do in your report. It is unacceptable that European Union funds devoted or allocated to human rights organisations in some countries should be blocked by their governments; I believe the President of Parliament brought this home forcefully when visiting one of those countries.
I would also like to say a word about a subject that is close to our hearts: respect for human rights in the fight against terrorism. This is first of all a moral question and then one of effectiveness. Those who think they can weaken respect for human rights on the pretext of fighting terrorism are in a sense giving way to the terrible blackmail of the worst enemies of democracy, the terrorists. We cannot go down that road. The attacks of 11 September 2001 have indeed made terrorism one of the European Union’s priorities, but we have said, and we said it again recently before the Human Rights Commission in Geneva, that the efforts made to fight against terrorism must respect human rights and fundamental freedoms. Moreover, on 21 September 2001 the Council stated that the fight against terrorism should be inseparable from the respect for fundamental freedoms on which our civilisation is based. At the recent session of the Human Rights Commission in Geneva, the European Union played an active part in negotiations on this subject, contributing to the adoption of a resolution on respect for human rights in the fight against terrorism. That resolution provides for the appointment of a special rapporteur and will therefore help to strengthen the protection of human rights in the fight against terrorism. The cooperation, to which you refer in your report, between the Personal Representative on Human Rights recently appointed by the Council's Secretary-General/High Representative for the CFSP and the EU’s Counter-Terrorism Coordinator is entirely consistent with our policy in the matter and we are keen to develop it.
I would like to mention some other questions to which you attach great importance. First, the rights of the child. We always speak of the rights of man, but we should as a matter of priority pay attention to the often calamitous situation of the child victims of conflict and also of poverty. I believe the European Union has a special part to play here, and we shall have to see how we can step up our activities in support of children’s rights. In this connection, I would also like to point out that the draft Constitution makes explicit reference to the protection of children’s rights. I believe we should extend our activities to this end, at the level of our development aid and in the context of the Millennium Development Goals.
There is also the question of the rights of women who are the victims of conflicts, and that of strengthening the European Union’s action to prevent all forms of trafficking in human beings, of which women and children are generally the main victims. This is an area where the European Union needs to step up its action.
I would also like to take this opportunity to underline the freedom of information and the right to information. Your Parliament has done a lot to encourage this right. Journalists are often imprisoned, tortured, harassed in all kinds of ways and, today, taken hostage. This is a good time to spare a thought for those journalists who have been held hostage in Iraq for more than 100 days.
Another issue you raise in your report is the future Fundamental Freedoms Agency and the risk of duplication resulting from the large number of bodies concerned with human rights. We decided back in 2003 that the mandate of the European Monitoring Centre for Racism and Xenophobia should be reviewed and that we should consider making it into an agency. The Commission then embarked on a large-scale public consultation. The very large number of individuals and organisations that expressed their ideas on the future role of the Monitoring Centre and its conversion into an agency for fundamental freedoms and human rights clearly shows the extent to which citizens feel they are affected by human rights issues. We can only welcome that. Following this consultation, the Commission began to draft a proposal for a regulation based on the many ideas received. The proposal will then be examined according to the normal procedure.
While it is therefore premature to discuss this agency here, I would nevertheless like to stress that, given the scale of the task, there will never be too many of us concerned with protecting and defending human rights. We are aware of the problems and we intend to strengthen cooperation between the various bodies concerned. Our aim is to strengthen all the instruments and all the bodies that serve human rights, working together and in coordination so that our action will be effective while avoiding any duplication, since that would be an irresponsible waste of our resources.
. Mr President, I would like to begin by apologising on behalf of Commissioner Ferrero-Waldner, who has not been able to come here today, and also by saying how pleased I am to be able to replace her to discuss an issue which is so essential to our model of society, of political and civic community, and to our European project.
The Universal Declaration of Human Rights begins by pointing out that ‘recognition of the inherent dignity and of the equal and inalienable rights of all members of the human family is the foundation of freedom, justice and peace in the world’. All of us, in carrying out our responsibilities and in our daily and private lives, have the duty to promote and protect the rights of all human beings everywhere in the world.
The European Parliament’s report on human rights that we are discussing this afternoon makes an extremely important contribution and I would like to begin by paying a warm tribute to Mr Coveney on his excellent work, which illustrates once again this Parliament’s firm commitment to human rights. The report contains extremely important food for thought and many very useful recommendations; there are too many of them for me to respond in detail to all of the issues it raises, but, as usual, the Commission will follow up this debate by responding to every one of the report's recommendations in writing.
Nevertheless, I would like to take this opportunity to draw attention to certain points raised by Mr Coveney in his report. Specifically, I would like to make some brief comments on three issues: firstly, on the rights of children, in particular in armed conflicts, secondly, on human rights activists and, finally, on the International Criminal Court.
With regard to the rights of children, the Commission is pleased that the report places emphasis on this point. In recent years, the European Union has implemented an effective framework for integrating the rights of children into its policies and programmes, in cooperation with UNICEF, we have launched a specific training programme on the rights of children and, last September, we established an Interinstitutional Group on this issue. The Commission plays an active role in the application of the European Union’s guidelines on children and armed conflicts approved in 2003: we regularly raise the issue in our dialogue with third countries and with representatives of groups involved in armed conflicts. For example, during her visit to Sri Lanka in March, Commissioner Ferrero-Waldner had the opportunity to place particular emphasis on the importance of eradicating the use of children in these conflicts. The Commission supports a wide range of projects dealing with the different aspects of this problem and, following a thorough analysis, we have decided to direct funds from the European Initiative for Democracy and Human Rights towards support and training programmes in third countries. The aim of these programmes and these resources is to make progress in the application of the Convention on the Rights of the Child and its optional protocols.
Furthermore, I would like to point out that the group of commissioners on human rights places particular emphasis on this issue. My colleagues have reviewed the work of the Commission in this field and are currently considering the best way to prioritise this issue; one of the possibilities being considered is the approval of a communication, as suggested by Mr Coveney in his report.
Secondly, I wished to refer to human rights activists. In his speech to the United Nations general assembly, the United Nations High Commissioner for Human Rights stated that human rights activists are our eyes and ears and that they represent our collective conscience. They are a crucial source of information on the events taking place in third countries. We, therefore, the European Union, depend on them, on human rights activists, to provide us with information. This means that we have an immense responsibility to protect them, we must focus on improving the follow-up and communication of information and, in this regard, a firm commitment on the part of the European Union's missions and the Commission's delegations in the world.
The Commission is determined to play an active role in implementing the guidelines on human rights activists. To this end, our campaign prioritises ‘promoting a culture of human rights’, which is one of the four key elements of the European Initiative for Democracy and Human Rights. Furthermore, we place particular emphasis on supporting local human rights organisations in third countries. The programming for that Initiative for this year and next year provides for more than 50 European Commission delegations to implement a microprojects plan that will represent more than 30% of the total budget.
Finally, Mr President, I would like to refer to the International Criminal Court, an institution of vital importance to the international promotion of peace and justice. The Commission considers the Court to be one of the fundamental components of a regulated international order. Thanks to this Court, those guilty of mass violations of human life and dignity know that the international community is going to call them to account and we all hope that this will reduce the frequency of these crimes, but in those places where they take place and where national systems do not wish or are not able to act, the international community now has a complementary system of criminal justice, enforced by means of the Court, which must distribute justice in an impartial, transparent and effective manner. This is the only way to ensure that it is seen as a legitimate institution and to ensure that many other States sign up to the Rome Statute which established the Court.
The European Union believes that there are three fundamental principles in relation to the Court. Firstly, the principle of the Court’s universality, and to that end we are campaigning throughout the world to increase the number of ratifications of the Rome Statute, and I am pleased that, in March, 77 ACP countries jointly agreed to include a commitment to ratification of the Statute in the new Cotonou Agreement, which will be signed soon.
Secondly, we believe that the principle of the Court’s integrity, which has been attacked by some countries, is fundamental. For example, the bilateral immunity agreements proposed by the United States undermine the very concept of the Court. The Commission is also concerned about the system of sanctions imposed by the United States on those countries that refuse to sign those agreements and we are continuing to express our concern about these issues in our dialogue with the United States.
Finally, the third principle of the Court is complementarity with national judicial systems; international justice is not a replacement of national justice. We therefore support the reconstruction of legal systems in those countries in which the judiciary has not been able or has not had the will to tackle mass violations of human rights.
The adoption on 31 March of a United Nations Security Council resolution on the situation in Darfur, which refers for the first time to the International Criminal Court, makes us very hopeful.
Finally, Mr President, ladies and gentlemen, I can assure you, on behalf of the Commission, that the large number of countries and issues dealt with in the report will be an immense help when we begin our work soon on the European Union’s annual report on human rights. I would therefore like once again to thank, on my own behalf and on behalf of the Commission, Mr Coveney and the European Parliament as a whole for your excellent work and to point out once again that we are always prepared to cooperate with Parliament in this task.
. Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to begin by congratulating the rapporteur, Mr Coveney, on his tireless work in defence of human rights demonstrated in his report and also on his tireless quest for a consensus in order to overcome the many problems and conflicts of interest this report raises.
This report on human rights in the world clearly demonstrates the inescapable and total commitment of the European Union, in general, and this Parliament, in particular, to the cause of human rights, which must not be preached to any one region, country or continent, but which must be of global or universal significance.
I believe that we in Europe must demonstrate intellectual modesty when approaching this task, and that we must take the view that, before launching ourselves into the task of putting the world to rights, we should first take a look at our own house.
In applying this reference to human rights, which the European Union implements by means of the democratic clause in the association and cooperation agreements, we must not show double standards and we must apply them equally to all countries, large, medium or small.
I believe we must be rigorous in our demands for respect for human rights, that we must be precise, that we must not indulge in exaggeration and, Mr President, we must take a generous view of the progress being made by many developing countries in their legislation and their real situations. Because the European Union’s action, Mr President, must be geared towards promoting these processes, stimulating them and providing incentives in order to ensure that human rights eventually take hold in every region of the world.
Mr President, I would like to refer to three of the many important aspects presented by Mr Coveney in his report that have attracted my attention in particular. Firstly, the reference to the case of Somalí Mam and to the work she has been doing to combat child prostitution and to defend the 91 girls kidnapped from one of the reception centres in which she carries out her social work. It is also worthwhile focussing on certain cases relating to the application of the death penalty in countries such as the Philippines. I would also like to take advantage of this forum, Mr President, to refer – and I believe this is relevant within the context of this discussion of human rights – to the Spanish citizen Carlos Ayala, a European Commission official based in Bogotá, where it appears he has been kidnapped in strange circumstances. I would like to draw the attention of this House to this case, and to ask that the consequences and causes of his disappearance be clarified and, of course, call for his release.
I shall end, Mr President, by congratulating the rapporteur and expressing my hope that this Parliament will vote for this report tomorrow morning by the large majority it deserves.
. Mr President, I would like to refer to just four points in this comprehensive and far-reaching report. Firstly, on children and armed conflict, we welcome the emphasis on children’s rights. We have specifically sought to widen the definition of child competence to include messengers, spies, cooks and porters, because children in all these roles are vulnerable to risk. On the issue which divides this House, we insist that rape is a tool of war and therefore, access to full reproductive health rights has to be one of the human rights we defend in this report.
Second, on human rights and business, a major faultline has been identified in our debates between the promotion of corporate responsibility by companies themselves and public authorities using our responsibility to ensure the principle of corporate accountability. The UN norms on business and human rights form the best basis from which to develop a set of global standards for the human rights responsibilities of transnational corporations and we must support them.
Third, on terrorism, the report is right to condemn terrorism in all its forms, as well as to insist that all actions to combat terrorism fully respect international human rights and humanitarian law. But the references in the report to targeting the democratic process and to the relationship between fundamentalism and terrorism go too near, we contend, to equating Islam and the Muslim peoples of this world with terrorism. I accept that is not Mr Coveney’s personal intention, but we wish to see that wording withdrawn to avoid any confusion. Muslims are as committed to peace and non-violence as all other religions – and none – in this world.
Finally, we have sought to ensure that paragraphs 210 to 230 of the report address the specific instruments to promote human rights that we have as a European Union: the human rights dialogues, the human rights clause in our agreement with third countries, our representations in Geneva and New York, the actions and implementation of the guidelines and the European initiative on democracy and human rights. I invite other political groups in Parliament next year to join us in focusing more exclusively on holding the Council and the Commission to account on how effectively these instruments are used. I invite the Council in its response this afternoon to say that it will submit its own annual human rights report to this Parliament so that this report next year can be a response to it.
I thank Mr Coveney. His compliments to the shadow rapporteurs are more than returned. He has done an excellent job and it is a very good report.
.  Mr President, the 2004 human rights report has turned out to be an honest and balanced document, and I too should like to thank the rapporteur for his efforts. Initially, though, it was to be feared that this report would be marred by the same lack of consistency and coherence as the human rights policy of the Council and the Member States that very often demand sanctions against poor countries from the south but turn a blind eye to serious human rights violations in more economically interesting countries. It would have been unacceptable if Parliament had once again agreed to human rights being made subordinate to economic or commercial interests. Thanks to the rapporteur’s openness and willingness to listen, however, the report as it stands does not evade the more delicate points. All problems are tackled, irrespective of the size or economic interest of the countries involved. It is high time, I think, that the Council and Member States followed the same course; if not, the European Union is at risk of rapidly losing its credibility as protector and guardian of human rights worldwide. This was once again evident recently during the 61st meeting of the UN Human Rights Commission in Geneva, where no resolutions were submitted on China, Russia or Iran. There is, I believe, a clear need for better coordination, more circulation of information and less ambivalence. I am pleased that the report takes note of positive developments, including in a number of developing countries, particularly in Africa, despite the major political and economic problems with which the black continent still has to contend. The successful reconciliation process in Rwanda, Burundi and in other countries illustrates that progress is definitely possible. Africa is at a turning point and the European Union must continue to support the fragile, early successes on that continent. The Coveney Report is right to press for closer cooperation with the International Criminal Court in the fight to ensure that crimes do not go unpunished. After all, democracy and reconciliation go hand in hand with justice. Quite a few developing countries, however, are under enormous pressure from the United States to undermine the Criminal Court’s good work. If the European Union and the Member States are really serious about the ICC, they must give those countries that refuse to bow to US threats economic and commercial compensation using all the means at their disposal. The ICC has meanwhile launched inquiries into the situation in Congo and also Northern Uganda where the population continues to suffer at the hands of the Lord's Resistance Army (LRA) and their terrorist activities. Entire villages are being massacred and burnt down; children are abducted and used as soldiers or sex slaves, yet it would take only a small-scale, limited military effort to put the LRA out of action for good and to put a stop to the most serious human rights violations in the world. Unfortunately for the population who have to experience the cruelties on a daily basis, Northern Uganda has no oil, coltan or other raw materials that might induce the international community to take an interest in it.
The Group of the Alliance of Liberals and Democrats for Europe has tabled a limited number of amendments, one of which stresses the need for enforcing the arms embargo against China until such time as the Chinese Government demonstrates that new anti-secession laws do not entail any aggression in respect of the Taiwanese population. If this amendment is approved, my group will support the Coveney report with even more conviction.
Mr President, it is customary to congratulate rapporteurs in this House where we all try to outdo each other in being kind. This time, however, we really must express our admiration for the work Mr Coveney has done; he has listened very hard and worked meticulously to produce what really is a full, clear and fair report. We can all see that successfully appraising the human rights situation country by country is not an easy thing to achieve. I would therefore like to add my own sincere congratulations to all those that have been addressed to him.
This report contains a tremendous number of positive points and my Group is particularly pleased with the balance it achieves in the matter of respect for human rights in the fight against terrorism. That is a subject which I believe is attracting a lot of attention internationally, at European level and in this House, and what we are seeing today – I mean what has just been decided following the UN session – will, with the rapporteur’s help, enable us to make very significant progress in the matter. My group also welcomes the extension of civil and political rights to economic and social issues with an important chapter on the social responsibility of business.
When we consider the amendments tomorrow, I would like us also perhaps to recognise the right to development as an inalienable human right, as the UNDP’s work on the degradation of ecosystems and the effects of pollution on our ability, on a world scale, to achieve the Millennium goals invites us to do and as was stated in a United Nations declaration in 1986. The Johannesburg summit also reiterated the essential nature of respect for environmental and social standards and human rights. I will be inviting you to consider these questions tomorrow.
Having said that, I believe the most important thing about this report is probably the ability, an ability we can continue to develop in the years ahead, to analyse the European Union’s instruments for protecting and promoting human rights and democracy in the world. I believe that is an extremely important chapter. Everyone today can see to what extent the European Union’s credibility, people’s expectations of it and what it will become with the hoped-for adoption of the Constitution are focussed around the question of human rights and democracy, and I do not believe we will be able to get a European way of doing things accepted in dialogue, in credibility and in equity if we are incapable of making considerable progress internally, between our institutions. If we really want all our mechanisms to be monitored and evaluated, the European Parliament must be involved, and kept informed about, every action decided in accordance with the guidelines and with the structured human rights dialogues and be involved in all the measures taken by the Commission and the Council. Our policy will be more effective and more coherent if we have better interinstitutional dialogue.
. Mr President, whilst I acknowledge the very substantial efforts made by Mr Coveney I must, unfortunately, add that the results fall well short of expectations. It is, in reality, an extensive report, full of statements with which we can agree, which are simplistic at times and marked by a certain desire to please. At the same time, however, the report is very careful – and on this point I disagree with Mr van Hecke – to avoid disgruntling the European Union’s economic and political partners. It can be argued that this report is very weak towards the strong and, all too often, very negligent towards the weak.
Many examples can be cited: no mention is made of the tragic situation of the Kurdish population in Turkey, which is yet to join the European Union and thus should have been included in such a document. There is an unwillingness, however, to upset relations with Turkey. With regard to Iraq, there is a reluctance to single out US responsibility in the treatment of prisoners: virtually nothing is said on the subject of Abu Ghraib. Regarding Colombia, again no criticism is made of the role of the government and its relationship with the paramilitary forces. The Israeli Government is asked to stop building the wall, but is not explicitly denounced for it. Aside from that, no reference whatsoever is made to the lack of respect for freedom of information in Algeria.
I would therefore say that, in some ways, this document has not made the best of the opportunity presented and that, if it remains in its current state, the Confederal Group of the European United Left/Nordic Green Left will not be able to lend their support to it.
.  Mr President, I can fully identify with the appeal in paragraph 22 of the Coveney Report. The new Palestinian leadership must put a stop to terrorist acts directed against Israel. The Council, the Commission and Parliament should also endorse this urgent appeal; if they do not, we might as well give up all hope of a resumption of the peace talks. Meanwhile, the forthcoming Palestinian parliamentary elections present the European institutions with a serious and urgent problem, in the shape of participation by Hamas, the Islamic organisation that features on the EU’s terror list with good reason. In fact, Hamas is expected to achieve good results in the ballot. How do the Council and the Commission intend to respond to that? Israel’s Prime Minister, Ariel Sharon, fears that, after the parliamentary elections, the European Union will no longer consider Hamas a terrorist movement, and he is prepared to continue talks about a peace deal only as and when the Palestinian militant groups are completely disarmed and dismantled. If I remember rightly, the European Union made the same demands of the Palestinian Authority years ago. What will the Council and the Commission say to the Israeli Prime Minister? Whatever the case may be, you cannot tell this House that the inclusion of political parties with a military arm, in other words terrorist units, would be of any benefit whatever to the democratisation process in the Middle East, a region in which I would urge you to act consistently. A clear and principled European position of this kind will help the Israelis and Palestinians to reach a reasonable political settlement on human rights and human lives in that region.
.   Mr President, ladies and gentlemen, a great many aspects of this report meet with our approval. Nonetheless, we believe there are parts of it that could be improved, and the matter of the arms embargo against China is undoubtedly one of the latter. If I may, however, I should like to focus on a number of amendments to the report which were rejected by the Committee on Foreign Affairs, and which have now been tabled again in plenary.
We have heard certain Members invoke reproductive health rights during almost every debate in the House in recent months on issues such as measures to combat AIDS, women’s rights in Europe and throughout the world and our humanitarian policy objectives. Bearing in mind the WHO’s definition of reproductive health rights, the implication is that we are being asked to vote on abortion. I am prepared to believe that all the Members of this House, and indeed all of us in Europe, are acting in good faith, yet I find it impossible to understand that abortion can be alluded to so frequently and with such flippancy, when it is something that a great many people all over the world believe to be morally inadmissible and cruel. This is the reasoning behind a great many of the amendments to this report. Even if not all of us are certain that human life is present at conception and during the first stages of pregnancy, there is surely no one who would argue rationally that we can be 100% certain that human life is not present during those first days, weeks and months of pregnancy. No one can be sure of such a thing. In this day and age, no one can rule out the possibility that abortion is an attack on innocent and defenceless human lives. The fact that we cannot be certain means that we should ask ourselves whether it is worth taking a risk when the stakes are so high. Do we want to be viewed by future generations in the same way that we now view those who were racist or who supported slavery? Do we want to be viewed as a society that realised it was unfair to discriminate against people on the basis of their race or origin, but that was entirely oblivious of the fact that it did itself discriminate against people on the basis of their stage of development? In order to prevent the risk of this happening, we should avoid making any reference to abortion or reproductive rights in our documents. I am quite sure that every single one of the objectives of our humanitarian policy could be achieved without any mention of abortion and reproductive rights, and this would allow us to act with a great deal more unanimity and solidarity. I thank you for your attention, and I would ask you not to view my comments as a statement of political confrontation. I am speaking in good faith as someone who believes in European unity, and who believes that Europe’s task is to pursue moral policies that do not attempt to impose on the rest of the world solutions to issues upon which we ourselves are divided in Europe.
Mr President, for years, this House has – as is only right and proper – taken a sympathetic line on the cause of human rights worldwide. When this report then establishes that Moldova’s competing parties did not have equal access to the media in the previous ballot result and could not count on impartial coverage about the campaign, I am pleased that the rapporteur is concerned about such values as free expression of opinion and an independent press. In countries such as Algeria and Saudi Arabia, too, those values, according to this report, are trampled underfoot on a massive scale. This report, though, is very selective – after all, you do not talk about rope in the house of a man who hanged himself. Indeed, it could have occurred to the rapporteur that Belgium, which is, after all, the country in which this Parliament is based, suffers the same ailments as Moldova, Algeria and so many other countries. In my country, VRT, the public broadcasting corporation, which is funded by all Flemish taxpayers, has, in totalitarian fashion, decreed that it will not invite the largest party in Flanders, the , to appear, which amounts, in effect, to censoring it. So it is that Flanders’ only opposition party is formally denied access to the public broadcasting corporation and gagged in the best tradition of the former East Germany. From now on, a politburo of left and far-left editors-in-chief, not unlike the Soviet Union’s former People’s Commissioners, will decide whether reports about my party can be broadcast; only those that depict the party in a bad light will be. No greater obsequiousness and venal sycophancy in respect of the establishment has ever before been displayed in the EU by publicly-paid journalists. The freedom of expression and the right to information from varied sources has become a joke in Belgium; this is completely at odds with the jurisprudence of the European Court of Human Rights and the principles enshrined in the Charter of Fundamental Rights. I would urge all my fellow MEPs, irrespective of their party political allegiance, to sign the written declaration which we submitted today to lodge their concern about this of the media in my country and to denounce the totalitarian attitude of Belgian radio and television.
Mr President, I should like to congratulate Mr Coveney on his excellent report. I have always supported the highest civil and political rights and good governance for all states. Democracy is the ideal form of government that enables the full consent of the peoples involved.
Nevertheless, the world is a complex place and a number of issues remain relative rather than absolute. For instance, a balance must be struck between a state’s right to defend itself against terrorist action and the need to ensure civil rights for prisoners. This is illustrated by the Guantánamo Bay situation. The United States felt that its national security was threatened after the 9/11 attacks and therefore had to detain large numbers of suspects until the lack of danger could be proven. Now of course many have been released. Another case is the reference to the condemnation of the security fence built by Israel, which has dramatically reduced the number of Palestinian suicide bombers who cross into Israel to kill innocent Israelis. Yet many of my colleagues here believe that the fence represents an annexation of Palestinian territory by Israel, although the final borders will be settled only through a land-for-peace deal.
Another issue is impunity, which of course we all rightly condemn. It is also a tricky issue as we have seen in countries such as Algeria, or, in the past, South Africa. The parliament of Algeria is currently debating an amnesty for all those guilty of crimes against detainees, in the interests of peace and reconciliation and turning over a new page. Regrettably perhaps, sometimes the carrot of amnesty is the only way of guaranteeing a lasting peace.
I have been also involved in the report on Uzbekistan and the question of a carrot-and-stick approach to this Central Asian republic which has no traditions of human rights or democracy and is now taking firm steps in that direction, something that must be encouraged. This House must also look more closely in general at the human rights clauses in the EU Association Agreements in countries such as Syria, which continue to be one-party dictatorships. In the case of Syria, there is also the issue of support for terrorist groups such as Hezbollah.
Lastly, I remain deeply sceptical of the need for an EU human rights agency within or outside our borders. This would duplicate the work of other bodies such as the United Nations, the OSCE or the Council of Europe.
Mr President, Mrs Flautre, who is generally scathing in her comments, has congratulated the rapporteur. I would not dare do otherwise, therefore, and I thank him in my turn.
I would, however, like to say that the report on human rights is a virtually impossible exercise. There are in fact at least three traps into which it can fall. The first is for there to be no consistency between one human rights report and the next. I would like to tell Mr Szymański we voted in favour of the right to reproductive health as a human right last year: I hope we will do the same this year. The second trap is that of double standards. I am, for example, amazed to find a whole paragraph on Morocco, which has made constructive efforts on human rights, but to find only one line on other countries that are blatantly violating human rights. It is the law of the genre. A third trap is perhaps lack of transparency. We have in fact compromised in some areas, and as they stand some paragraphs suggest we have been less critical of great powers than we would have liked. I will say no more about that; it is somewhat inevitable in an exercise like a human rights report.
More seriously, I would like to say that it is clear that there are some paragraphs which my party will not accept, paragraph 78 in particular, which condemns the Council for lifting sanctions against Cuba. I would like to tell the Council that I welcome this act of openness. I do not think that economic sanctions have ever helped democracy; on the contrary, they have served to completely harm and weaken nations. There are therefore some paragraphs, some amendments to which my Group will be particularly sensitive and which will determine its vote at the end of the day. That has, however, nothing to do with the qualities of the rapporteur, whom I thank once again.
Mr President, I wish to concentrate my observations on two areas of this report in particular. The first is human rights abuses in Kashmir and the second is the fight against terrorism.
I wish to start by discussing paragraph 49 on Kashmir. I would firstly like formally to thank Mr Coveney for his approach in dealing with this matter and the way in which he has been open to considering representations made by my colleague Mrs Lynne and myself. Through a process of dialogue between our respective offices, paragraph 49 is now an adequate recognition of the position.
Of course I welcome the dialogue between Pakistan and India, but we must not forget that the people of Kashmir are also stakeholders in this process. We cannot expect real lasting peace in the region unless they are able to play their full and proper part in the dialogue. Equally, I welcome the recognition of the role of the Indian military and police in carrying out abuses and call upon the Indian Government to do all within its power to end such abuse immediately. Equally, I urge the wider world to recognise that this burning issue between two nuclear powers deserves external input to facilitate dialogue between the stakeholders.
On the issue of the fight against terrorism, I welcome paragraphs 101 to 108 as they deal directly with issues pertaining to the current situation in many countries, including some European states, where citizens who follow the Islamic faith are being targeted in a systematic fashion for no reason other than the fact that they choose to follow the Islamic faith or they are perceived to be Muslim. This has been explicitly admitted by government ministers at a national government level and is something against which we must take a stand as a parliament. I am therefore encouraged by the above paragraphs, as we are taking a stand on the issue of the unnecessary and disproportionate erosion of civil liberties undertaken by governments against their own citizens under the guise of the prevention of terrorism.
Finally, I wish to highlight paragraph 111, to draw attention to the use by some states of torture by proxy and the potential reliance on evidence obtained by such means. I am saddened to say that there are reports of prisoners being removed from within the EU to outside countries, for evidence to be extracted by the use of torture. As a parliament we are duty-bound to disapprove of such activities.
Mr President, we have always said that the main value of European integration is respect for and promotion of human rights. I would like to congratulate Mr Coveney on this report that deals with a sensitive area in which the European Union’s credibility is at stake.
Within the context of the proliferation of the trade and association agreements that the Union is promoting, therefore, we must not allow human rights to become a lesser requirement, but rather they should be the very essence of those agreements.
Let us look at some examples. With regard to China and before lifting the arms embargo, we must take advantage of the dialogue on human rights we have set up with that country in order to promote internal political changes leading to greater democratisation and improvements in the institutions and justice systems, placing particular emphasis on the so-called three Ts (Tiananmen, Tibet and Taiwan), as well as the abolition of the death penalty.
With regard to Morocco, we must also take advantage of our privileged relationship as neighbours to condemn the repeated violation of press freedom, which, amongst other things, would involve Rabat lifting the sentences handed down to journalists such as Alí Lmrabet, observing international law and promoting the Baker plan as a framework for a fair and lasting solution to the conflict in Western Sahara.
Mexico is another case in relation to which we must insist, on the basis of the association agreement with that country, that the Mexican authorities tackle violence against women with greater determination and political will. Furthermore, we must express regret at the increasing persecution suffered by certain indigenous groups and anti-globalisation activists as a result of their public criticisms of the government.
With regard to Colombia, the European Union must reiterate its concern at the constant violation of human rights in that country and the growing threat faced daily by human rights activists. We must therefore urge the Colombian authorities to protect these people.
Finally, the European Union must promote a series of binding regulations for companies in order to make them responsible for the possible negative impact of their activities on the environment, the social and employment situations of people and peoples and human rights in general.
– Mr President, given the importance of this report to Parliament’s credibility, I should like to make three comments:
Firstly, charity begins at home, and in the countries that will one day be part of that home. It is therefore wrong that countries applying to join the EU should be exempt from the assessment. The Kurds and the Turkish democrats do not welcome that exemption.
Secondly, the spectre of double standards looms large over the report. For example, the report rightly welcomes progress made in Morocco, yet omits the fact that journalists can still be put in prison for referring to the Sahrawi people in Tindouf as refugees and not as hostages.
My third and last point concerns terrorism. I welcome the fact that the report cites hunger and poverty as contributory factors to terrorism and that the fight against terrorism has often eroded the very values that could actually defeat it. The rest, however, remains unsaid. There is not a single word on ongoing military and colonial occupations and the way in which they result in violence against innocent people. Can there be any doubt that Israel’s pursuit of both the fence and the settlements mortgages any lasting solution for peace and human rights in the region, or that the result of the notion of pre-emptive war is, tragically, there for all to see in Iraq?
This is why I shall be abstaining tomorrow, despite the fact that this report raises a number of important points. We have a duty to do more and do better.
Mr President, I would like to thank Mr Coveney for his extremely comprehensive and well written report. I particularly liked the fact that he not only clearly identified human rights abuses, he also identified and praised efforts to end such abuses where these efforts are being made. I trust this report will receive widespread and deserved approval. Will we give an equally positive response to the people who, through courage or desperation, flee these human rights abuses and arrive legally or illegally at our borders? I hope so.
I say to the Council that, unfortunately, the EU countries’ response to victims is often to close the door. There is the case of two Ukrainian doctors who risked their lives to expose local Ukrainian businesses that market organ tissue from 20-week-old babies, purchased, birthed and kept alive during the painful harvesting process. After attempts on their lives, the doctors escaped to Ireland last September. They are still in a holding centre with no assurance of being granted asylum and facing the possibility of deportation and death.
I will not support proposed amendments that would change this constructive report by introducing yet another human rights abuse – abortion – into the already abusive situation of war. One abuse cannot justify another. A woman who has been abused by a rapist needs help and protection, not more death and destruction.
Mr President, ladies and gentlemen, as citizens of the new Member States we are fortunate enough to be able to say that we are no longer directly affected by the problem of human rights, which is a major issue and the subject of our debate today. Human rights are no longer being violated in our countries in the way they were for 50 years, firstly during German occupation and then under a Communist regime. Nevertheless, we cannot ignore the fact that human rights are still continually and grossly violated all over the world, and this is something of which we should be thoroughly ashamed. The motives behind these violations are quite basic, yet they are intolerable and there should be no place for them in the world today. One of these motives is religion, with Catholics being persecuted in a great many countries. In modern-day China, for example, Catholics are deprived of any rights, and the same is true in a great many other countries. The burning of churches and related events in Indonesia must surely still be fresh in your minds. Another motive is nationality. I find it astonishing that a country like China can persecute people it calls its own citizens, especially given that these people are not in fact Chinese citizens. The people of Tibet are actually entitled to a country of their own. I find it equally astonishing that the world can stand by and watch, and that there have even been calls to lift the embargo against China. This embargo has no real effect, of course, but it testifies to our moral beliefs, and we should act in accordance with such beliefs in this instance. As far as Chechnya is concerned, I find it incomprehensible that Russia can now be considered a political partner like any other, when this is a country that not only murdered a moderate Chechen politician, but also acted in a barbaric manner by refusing to give up his body, and said that he had been buried in an unmarked grave because he deserved nothing better. Similar instances of countries acting like outlaws by persecuting their own citizens can be seen in Cuba and Belarus. This was also what happened in Darfur, and yet the world does virtually nothing in response to events of this kind, although I am of course aware that these issues have been discussed in this House. Persecution of this kind is equivalent to hunting Pygmies with the sole aim of treating them like common game, and it is an extremely serious problem. In colonial times, countries took responsibility, to a greater or lesser degree, for ensuring that order prevailed in their colonies. Today, however, we are frequently confronted with what amounts to conspiracies between entrepreneurs. The latter corrupt local rulers in order to exploit the former colonies in a way that surpasses even the exploitation they suffered in colonial times. These entrepreneurs are not subject to any kind of checks by their home countries. In fact the opposite is true, as they have the backing of these countries. In view of this, I would ask for an investigation to be opened into the following case, which has been covered by the press. A case has been filed with the Paris Military Court regarding the complicity of French soldiers in the genocide and crimes against humanity committed in Rwanda in 1994. Institutions such as the European Parliament have a duty to act as guardians of fundamental human rights, and to monitor the world’s largest countries in order to ensure that they are not collaborating in these gross violations of human rights.
Mr President, ladies and gentlemen, human rights are a live issue in Europe, not only in Africa, Asia and Latin America. This is a point we must stress in connection with Russia, Belarus, Ukraine, Moldova, Bosnia and Herzegovina, Serbia and Montenegro, because human rights are being violated in countries that border the EU. These violations are not going on in remote and exotic places. They are going on next door to us, in the very same Europe we live in. A second key issue is the fight against terrorism, as the latter is the greatest real threat facing the international community. What is needed is solidarity between EU Member States, yet this is currently lacking, for example with regard to the ‘black list’ of terrorist organisations. This is one instance where there is a real need for the united Europe to speak with one voice, instead of the large Member States of the old EU looking out for their own interests.
In my opinion, the report should have highlighted the fact that religious minorities, and especially Christians, are being persecuted in certain African and Asian countries.
Mr President, I wish to begin by thanking our colleague, Mr Coveney, for all his hard work on our Annual Report on Human Rights in the World 2004. A remarkable part of this report is dedicated to the countries in Eastern Europe that might in the future become members of the EU family, namely Ukraine, Moldova and even Belarus.
I wish to stress some points which are of great importance for improving human rights in that region. As part of the European Parliament’s delegation, I had an opportunity to observe parliamentary elections in Moldova. Although the election results have been recognised by the international community, it is clear that the elections did not meet certain obligations with respect to a fully competitive electoral process, especially in relation to fair access to the media and impartial coverage of the campaign. In addition, arrests of opposition MPs and other actions against peaceful demonstrations constitute clear violations of fundamental rights and freedoms, such as freedom of expression, association and assembly. Even a meeting of international observers with the President of the country and ‘number one’ on one political party’s electoral list was used for his party’s campaign.
Another important point is to call on Ukraine and Moldova to crack down on smuggling to, from and through Transnistria and to develop effective anti-corruption programmes for the customs, border guard and tax services, as well as the police. On the election day, we observers from this House were not allowed to enter Transnistria, but it was clear that people in Moldova and Transnistria in particular had to face all the negative implications of that situation.
Last, but not least, we should again remind Russia to withdraw its so-called peacekeepers and ammunition from Moldova and specifically from Transnistria, as without this precondition our recommendations to fight corruption, organised crime and the illegal export of weapons will remain gestures of our goodwill but will not become a reality.
Ladies and gentlemen, we are witnessing a new wave of democracy in Eastern Europe, the Middle East, the Caucasus, Central Asia and Africa. The elections in Ukraine demonstrated the huge potential of civil society in the countries bordering the EU and in those in which the European Union serves as a basic point of reference in political, economic and cultural matters. Evidence of this democratisation can be seen, , in the adoption of a constitution and the holding of elections in Afghanistan, in the free elections in Palestine and Iraq and in the major public demonstrations in Lebanon, as well as in the steps that have been taken towards liberalisation in other countries. In Belarus, which is one of the EU’s neighbours, the public is rebelling against authoritarian forms of governance, and a democratic breakthrough can be expected in this country too in the near future. One of the European Union’s current priorities should be to help civil society in Belarus in its struggle for fundamental human rights and democracy.
We are seeing improvements in the human rights situations in a number of countries. In December 2004, Uzbekistan issued a decree granting an amnesty to 5 400 prisoners. In August 2003, Uzbekistan’s Parliament, the Oliy Majlis, adopted amendments to the penal code which mean that torture and other forms of inhuman treatment are now deemed to be crimes for which individuals may be prosecuted, at whatever stage of the criminal process they are committed. At the same time as demanding the release of all remaining political prisoners, the European Parliament should call for the independent judiciary to be strengthened and for further reforms to be carried out in the field of human rights, whilst acknowledging the efforts Uzbekistan has made in terms of measures to prevent torture and to improve the situation of detainees. We should also welcome the fact that steps have been taken to end press censorship in the country.
Ladies and gentlemen, I want to express my respect to the rapporteur for the report that has given a detailed account of the human rights situation in the world in 2004, and the position of the European Union on the issue. Today, many people turn with confidence to such important global institutions as the EU or the UN when they feel to be victim of or witness to abuses.
Let me, however, stress that in those situations where people’s rights are the most flagrantly violated, the victims often lack the strength or the resources to be able and know how to defend themselves or point attention to them. This is why it is so important for the European Parliament to follow, in cooperation of its various committees, not only the drafting of the conventions and their ratification status, but also their implementation.
The Convention on the Rights of the Child was signed and ratified by almost all the countries of the world. I am, however, convinced that there are a number of European countries where the rights of children do not receive adequate attention.
Yesterday, at the meeting of the Committee on the Environment, Public Health and Food Safety, I made an attempt to insert a reference to Article 32 of the European Charter of Fundamental Rights to Mr Bowis’s report on patient mobility, but my suggestion was not supported by my distinguished colleagues. Can someone tell me how the situation really is with the implementation of important documents?
Mr Coveney’s report exudes strength, is balanced, and, if Europe wants to prove its reputation in the world as an exporter of human rights, it will do well to adopt this report in its entirety as its key asset in foreign policy and also for the coming conference in Geneva. I should like to mention three points from it: first of all in my capacity of Vice-Chairman for the delegation in Central Asia. The report is right to put its finger on the sore spot in a number of countries, Uzbekistan, in particular. I know that the Uzbekistani Government claims there are no political prisoners, but you can also get politicians behind bars on a different charge, which has happened, and has not been resolved as yet. This is, in fact, also evident from the Council of Europe’s report further to the most recent parliamentary elections in Uzbekistan. The second point which illustrates that international pressure can be effective, is the situation in Kyrgyzstan. What matters now is for that region to be taken seriously and monitoring to be continued. The third point concerns the freedom of the press in Kazakhstan. Only recently, Irina Petrushova was locked up on account of possible offences completely unrelated to her work, except that she happens to be the most prominent journalist for the opposition newspaper in Kazakhstan. We in this House must continue to put countries like those under pressure, because we have a great deal in common with them; they can take a step forward and we can help them achieve this. My final point concerns the situation in Iran and that country’s way of dealing with people who do not adhere to the main religion, in this case Islam. It was found once again recently that Hamid Pourmand, a former army colonel, had been sentenced to death, his only offence being that he is a Christian. For that reason, he should not have served in the army, although his religious conviction was known. An appeal from this House, in this specific case where a death sentence is pending, is of the utmost importance. I should once again like to congratulate Mr Coveney, and I hope that the Council and the Commission will take this report very seriously as an asset in our foreign policy in the field of human rights.
Mr President, as the European Parliament is the chief guardian of human rights, it is necessary to examine what issues the report deemed important and worthy of consideration. I welcome the approval of the amendment which ensured that human rights issues in the Western Balkans were dealt with under a separate heading.
As the leader of the Hungarian Socialist delegation and as the president of the Intergroup for historical national minorities, constitutional regions and regional languages, I find a major shortcoming in the report’s treatment of national minority rights abuses which are not given due emphasis despite their importance. Although national minority rights abuses are observed in a few instances, in the case of the Western Balkans, they are not even mentioned. It is absurd to think that problems in Kosovo, Bosnia-Herzegovina or Serbia can be settled without assuring national minority rights.
I see two fundamental problems: one of perception and approach, which simplifies national minority rights to human rights. Although we cannot speak of minority rights without human rights, the assurance of human rights in itself does not guarantee national minority rights, which require additional rights as well as special modes of practice and preferential treatment. Another predicament is that the EU lacks minority protection standards and an adequate monitoring system, as these are not part of the . The position is paradoxical, since, in the case of the new Member States, the situation of national minorities was part of the 1994 Copenhagen political criteria for joining. Continuous monitoring of the national minority situation by the Union had a very positive effect on national minority issues in the new central European Member States. Why do not we do the same with regard to this report? Why is not there a separate section for national minorities among the thematic issues? I therefore suggest that a whole chapter is dedicated to national minorities in next year’s annual report.
Mr President, the European Union can be proud of the fact that it places such a high premium on defending human rights throughout the world, and in fact this is one of its main calling cards. In days gone by, while we were still behind the Iron Curtain, we would listen eagerly to the voice of the free world. This voice reached us over the airwaves thanks to radio stations such as Radio Free Europe, the BBC, France International and the Voice of America, and it gave us hope that one day we would witness the dawning of freedom and civil liberties. In the same way, our wish now is for all those suffering persecution for their views or their religious beliefs, and all those held in bleak prisons by dictators under various pretexts, to hear that they have not been forgotten by this House, which lies at the very heart of Europe, and that we are demanding their release and an end to persecution.
I should like to thank the rapporteur for the work he has done. At the same time, however, there are a few comments I should like to make on the report. Paragraph 12 calls on Moldova and Ukraine to resolve the Transnistria issue, yet it is obvious that no final and complete solution will be found to the problems surrounding this self-proclaimed republic unless Russia is involved, as the latter is backing Transnistria.
A number of Bulgarian nurses and a Palestinian doctor have been in jail in Libya for five years following absurd accusations that they knowingly and intentionally infected 450 children in a Benghazi hospital with HIV. The Commission should demand the release of these prisoners, who have been sentenced to death and whose appeal is due to be heard in a month’s time. I should also like to call on the Commission to pay particular attention to the discrimination suffered by Christians and Christian churches in Muslim countries. Eritrea is the only country mentioned in the report as a place where Christians are persecuted, and no reference at all is made to their fate in Sudan.
I propose that the Commission should prepare a detailed report on the situation of Christian churches in the Middle East, Africa, China and Turkey.
Mr President, I agree with the view that this is the arduous story of an impossible report, which relates to an issue of increasing interest, both to the citizens and to the international bodies, and I would like to refer expressly to the position of the Secretary-General of the United Nations, Kofi Annan, in his report ‘In larger freedom: towards development, security and human rights for all’. This is the story of an impossible report, and we must express our gratitude to Mr Coveney, of course. It is impossible because it will always be unbalanced — it deals with the entire world — inconsistent — we only have to look at the paragraph on Venezuela for example — and furthermore, every year it is original — because we are not consolidating any of the positions this Parliament has adopted in previous reports.
Its usefulness is very relative, Mr President, but nevertheless, this report says some very important things. I believe we must redefine the European Parliament’s position on this report: many of the positions adopted by Parliament in other reports and resolutions have no connection whatsoever to our annual report on human rights. Our parliamentary work must focus mainly on making contributions to the report already produced by the Council and in that way it would be possible for us to influence the human rights situation in the world effectively.
Finally, and despite the fact that we have been through a very long and very complicated process of achieving a consensus amongst the political groups, I would like to address the Members on the right of this House to ask them to show consistency or responsibility, or if they like, simply compassion, and to support our position on women and girls who are raped, victims of abuse during situations of war or conflict, who need protection before and after they are attacked, and many of whom are made pregnant by their attackers and who must have access to voluntary termination of the pregnancy. Do you not think so, ladies and gentlemen?
Mr President, I would like to make a few remarks on dual standards and practices in the European Union institutions. EU standards mean the erosion of standards as principles. In many important cases it is difficult to conclude what has higher priority in our spectrum of common values: real respect for human rights or cheaper gas, gas that is likely to erode our principles and, in the end, Europe.
To the repeated remarks of my colleagues that Russia is very important, my response is: yes, but the truth is more important. I am not going to criticise the great work done by Mr Coveney. I congratulate him. I am only concerned that the common mood of erosion has given rise to gaps or appeasing manoeuvres in so many of our documents. There is often a conscious or subconscious concern not to be too explicit, not to be too hard, not to irritate people even if they are wrong.
Is anybody here concerned about the 40 000 Chechen children killed during the Russian military operation? Do colleagues appreciate the barbaric humiliation inflicted on the body of the assassinated legitimate president? We do not dare to state simple facts: that Russia is not yet a country of shared values, that it is a country whose government allows unfair business practices in its desire to join the WTO.
For many of us, the priority of peace in the Caucasus became a principle indirectly promoted by Russian diplomacy: the integrity of the cemetery. We are in favour of it not giving any chance for the candidates for the cemetery to avoid such an enforced happy end.
Mr President, nearly everyone has offered their congratulations to the author of this report and I can only add my own. In reality, it is logical that within such an extensive report, which addresses issues in 70 countries, there may be ideas about which people will not be in complete agreement. In contrast to what has been said by a succession of Members from the European left, however, I should like to point out a few brave positions adopted by the rapporteur with regard to major economic and political powers, towards which this Parliament all too often adopts an ambiguous and diplomatic stance, in a cynical attitude of , it could be said, to protect foreign trade.
I am referring to China: the Commission and the Council have announced their willingness, if not actually their intention, to abolish the arms embargo. It is true that some progress has been made with regard to human rights, and it is true that China remains a prominent figure in the fight against terrorism, and that it is exerting useful pressure on North Korea to stop developing nuclear weapons. That is not enough, however, and the report recognises it. Above all, I should like to add that there is no need to allow China to exploit existing disagreements between the European Union and the United States on that issue.
I am also referring to Russia, which, in the tragic Chechen crisis and in its running of the country in general, cannot resist adopting measures that have little in common with our own vision of democracy. The report also adopts a clear and precise position on this issue.
I will conclude by wholeheartedly endorsing the idea that, in my view, lies at the heart of this excellent report: no economic or commercial consideration should ever lead the European Union to deny or downplay the existence of human rights violations.
Thank you, Mr President. The reason why this House’s reports on human rights are important political statements is not that they are binding in law, but that they make a political impact and that conclusions can be drawn from them. Much of what is in this report – and this is what is weak about it – cannot absolutely be described as having to do with human rights issues. Let me give a number of examples.
We all regard Kyoto as an important issue, but it does not exactly have much to do with human rights. Social rights are important, but they belong in another category. They are not human rights in the traditional sense of the word. The right to an abortion is not a human right; it is a violation of a human right. More to the point, it is not for the EU to tell any country what to do about it; the rule of subsidiarity applies.
Let me take this further by quoting Brecht. In his ‘The resistible rise of Arturo Ui’, he wrote: ‘The womb he crawled from is still going strong’. By that he meant the anti-Semitism and racial hatred preached by Hitler and the Third Reich. We cannot be indifferent to anti-Semitism in Russia, particularly when it is propagated by the political class. When 20 members of the State Duma call for Jewish organisations to be banned from Russia, we have to respond, and, likewise, we have to understand that Russia has also been behind the terrible fighting and violations of human rights in Chechnya, and that politics underlies much of what appals us in Beslan and elsewhere. While suicide bombings are indeed murder, they are also carried out in response to political circumstances and causes.
We must not expect too much of reports on human rights, even of those originating from this House. It is an unfortunate fact that human rights alone will not bring about the political solutions that are needed.
Not only that, but nor must we apply double standards. It is not acceptable that we should refuse to allow a country like Croatia to enter negotiations with the EU because of its lamentable failure to arrest a general who is suspected of human rights violations, while at the same time opening negotiations with Turkey, which – as we can read in press reports – is continuing to be extremely dilatory about implementing the Copenhagen political criteria. I do not want to hold the Turkish Government responsible for the country’s most popular reading matter turning out to be Hitler’s ‘Mein Kampf’ – of all things – but you do have to wonder what is going on.
Mr President, this is a remarkable report: broad in its sweep and penetrating and positive in so many of its observations. The tragedy is that its very breadth confirms how widespread human rights problems still are throughout the world and how vital it is that those of us who care about such issues must make sure our voices are heard and that they prevail.
I wish to highlight just one issue as raised in paragraph 49, on human rights issues in Kashmir. I congratulate the rapporteur on the way he has worked with all political groups on this sensitive subject. I am happy to accept his compromise wording but I would still like to have seen references not just to the region of Kashmir but also to the sufferings of the people of Kashmir. This is after all a people issue.
The previous paragraph, number 48, makes clear that the largest functioning democracy in the world is India, a country that I much admire. In my judgement, this should inspire India to assume greater moral leadership in the subcontinent and this means working not just with Pakistan, but with all stakeholders to ensure that human rights abuses are resolved with urgency.
Yesterday the President of Azad Kashmir came to the Parliament to open an exhibition at the start of EU-Kashmir week, the first time there has been such an occasion. As a Vice-President of the all-party group on Kashmir in the European Parliament, I said then and repeat now that the people of Jammu and Kashmir should take great heart from the fact that this group is genuinely all-party and genuinely represents all nationalities, and that this Parliament remains committed to ensuring that their voices can be heard loud and clear here in this Parliament. We must all look forward to the day when, with our support, the voices of the people can be heard equally loudly and equally clearly in the land of their fathers.
Mr President, I should like to focus on the paragraph in the report that relates to Belarus, a country which, according to the report, increasingly resembles an island in the midst of Europe. Members of the opposition have been kidnapped and murdered, elections rigged, demonstrators imprisoned and the press gagged. On top of all of this, the authorities have recently banned citizens from studying abroad without their consent, and imposed restrictions on trips to work legally in other countries. Polish citizens are also being given the opportunity to experience the ‘blessings’ of this kolkhoz-style Communism at first hand, as several of them have had their lorries and cars confiscated for transporting three cartons of cigarettes. I find it quite astonishing that we can stand idly by, and even draft European principles of cross-border cooperation, when not a day passes without us hearing of fresh violations of human rights in a country that is a direct neighbour of the EU. Only yesterday, more than 40 demonstrators were arrested for attempting to commemorate the anniversary of the Chernobyl disaster. The efforts of the Commission and the Council have merely served to hold back the process of transformation in Belarus, as nearly six months have passed since Parliament’s resolution on the matter, and precisely nothing has happened. Projects intended to promote civil society have got stuck at the stage of analysis, discussion and ordered debates at countless seminars and summit meetings. The Commission does not believe that funding radio stations to broadcast from neighbouring countries would provide added value. In other words, it does not perceive any benefit in values such as freedom of the media, or in providing a source of information other than the Belarussian propaganda. There is now talk of pursuing a common policy on Belarus with Russia. In this connection, I would ask what kind of human rights we would be able to protect in Belarus by cooperating with Russia, and how we would be able to protect them. Would this entail waiting until the hysterical dictator has wronged even more of his fellow citizens? Alternatively, should we leave it to the Americans to come up with a solution to problems in a country bordering the EU, merely because we are more interested in what is going on in Madagascar?
Mr President, like the report, your debate confirms and illustrates how very sensitive your Parliament is to the problem of human rights. It in fact reflects the great sensitivity of the vast majority of Europeans to this problem. Many Europeans are actively involved in promoting human rights, in fighting to defend them wherever in the world they are violated. Young people especially are particularly interested in promoting human rights.
I therefore think that the message you are sending with this report, and also with this debate, must first of all be a message to young people to show them that the Europe that is being built is a Europe that conveys its human rights values to the world. I believe Europe’s image in the world is closely associated with this human rights message.
I also agree with those who have said that in themselves human rights alone cannot be the answer to every political problem. A human rights policy cannot replace a foreign policy. Any foreign policy worthy of the name, however, one that is based on values, must give an important place to the defence of human rights. As President-in-Office, that is the message I take from your Parliament, from your report, and I think all the Member States, like the Council, will be attentive to what you have to say. It is true that there is no single solution and there is no easy solution. We cannot treat different situations in the same way, but the basic message remains the same everywhere and the Council must also make that message, which your Parliament has expressed, its own in the policies it puts into effect.
. Mr President, I too would like, on behalf of the Commission – as Mr Schmit has just done on behalf of the Council — to congratulate the rapporteur and the European Parliament once again on this debate, which has demonstrated to those of us who have attended and participated in it the immensity of the challenges facing us today in terms of defending and protecting human rights in the world.
The issues we have dealt with have ranged from the fight against terrorism to the violation of the rights of minorities, and they include a whole series of violations of human rights at many levels. You have mentioned many countries and many regions of the world, from practically every continent, and we all agree that we have a great responsibility as representatives of the European institutions and of the will of Europe’s citizens to do our duty and to realise our desire to protect human rights and incorporate their defence into all of our policies, and, in particular, as the President-in-Office of the Council has said, into our foreign policy.
I would therefore like to confirm the Commission’s commitment, and Mrs Ferrero-Waldner’s commitment in particular, to intensifying the dialogue with Parliament and with the Council, with a view to consolidating the approaches set by European policy in this field and by the suggestions and recommendations expressed by Parliament in its report, and would repeat that, in relation to each and every issue that requires a response, the Commission will do so in writing and its response will be available to you as soon as possible.
– The debate is closed.
The vote will take place tomorrow at 11 a.m.
. – This report contains a great deal of hypocrisy and a number of untruths. There is no shortage of examples, such as the way in which the report omits the persecution suffered by the Kurds and the Turks and the breaches of the fundamental rights of the people of Western Sahara, and the way in which it refers to Venezuela and Cuba.
I should particularly like to highlight Venezuela and Cuba, in light of my recent experience in these countries.
I went to Venezuela on two occasions last year, and was there at the time of the recall referendum, won by a landslide by President Chávez. It was clear to me that the Venezuelan Government had had difficulty in gaining access to the media, in particular to the various private, opposition-controlled television stations; indeed, the European Parliament delegation was a victim of this. Point 84 of this report is unacceptable, given that it is, in fact, the Venezuelan Government that is seeking cooperation with its neighbouring states.
I also visited Cuba recently, along with a delegation of Members of three different political groups in Parliament. It is appalling that point 78 of this report does not contain one word about the US blockade of Cuba and that it singles out this country for special treatment and overlooks all of the consequences of the permanent US blockade.
– The next item is the Commission statement on Roma in the European Union.
.  Honourable Members, the Commission wishes to thank the European Parliament for having included this item on its agenda, and to acknowledge the key role Parliament plays in protecting the rights of minorities, including the Roma. The presence here today of MEPs that belong to the Roma community serves to highlight the importance of this role.
The fundamental rights upon which the European Union is founded include the principle of non-discrimination. The Roma must be given the chance to participate fully in economic, social and political life, and so we must work together to overcome the centuries of prejudice, discrimination and social exclusion they have suffered. This is an immense task, and it will require us to take coordinated action in a number of fields, in particular those of education, employment, housing and social services. The responsibility for finding a solution to these issues will mainly lie with national bodies and with regional and local authorities, as the latter are where the Roma are most likely to be represented. Although both civil society and the Roma themselves have an important part to play, the situation of the Roma is a European issue that calls for an EU solution. This solution may take various forms.
The Commission is actively monitoring the situation of the Roma in both the European Union and the candidate countries. As part of the preparations for accession, the situation of the Roma and of other minorities is assessed in relation to the political criteria. The Vienna-based European Monitoring Centre pays particular attention to this issue when carrying out research into manifestations of racism and xenophobia in the European Union. A binding legal framework has been established by the EU with the aim of combating discrimination on the basis of race or ethnic origin, and Community regulations currently in force prohibit direct or indirect discrimination in employment, education, social protection, property matters and services. The Commission is working to ensure that these regulations are transposed into national law, and it also backs cultural and educational measures, including special measures for organisations working with the Roma.
The European Union provides substantial funding for measures promoting inclusion of the Roma community. During preparations for accession, over EUR 100 million was allocated under the PHARE programme to projects targeted at the Roma, and the Commission actively helps national bodies to utilise structural funds to promote inclusion of the Roma and other disadvantaged groups. Several other Community programmes encourage exchanges of experience and support specific projects in the fields of employment, education, vocational training and research within the EU and in a number of third countries.
The Commission is keen to ensure that the situation of the Roma is taken into account in all EU programmes and policies that could be significant in this context. To this end, a group has been set up comprising representatives of all the relevant Directorates-General, with the aim of exchanging best practices, coordinating policies and engaging in dialogue with participants from outside the institutions. At the group’s latest meeting, an exchange of information took place with an MEP from the Roma community. The Commission also cooperates with other international organisations working to promote inclusion of the Roma, and is in regular contact with the Council of Europe, the OECD, the World Bank and other major players.
The European Union set itself ambitious goals in the Lisbon Strategy relating to the creation of more jobs, social cohesion and sustainable development. The fact that a large number of our fellow citizens are socially excluded because they belong to the Roma community threatens our ability to achieve these goals. Combating the social exclusion of the Roma in the name of fundamental rights, social cohesion and the social and economic development of the EU is a task for all of us. The Commission wishes to thank Parliament for its support and efforts in this connection.
.  Mr President, Roma people living inside and outside the boundaries of the EU have been exposed to daily discrimination for centuries. Pervasive anti-Roma sentiment in Europe and daily discrimination thwart our full and equal participation in the social and economic life of Europe, and of the countries we deem our homeland. Several international organisations have launched programmes within the last few years with the aim to reduce anti-Roma discrimination and to help the Romas’ full social integration. However, there has not been a standard European guideline or answer to these pressing issues.
The European Parliament’s five-party motion for a resolution and Commissioner Vladimir Spidla’s current standpoint on the subject establish milestones in this regard. This resolution witnesses various political forces united in mutual commitment to jointly combat the prevailing anti-Roma sentiment and structured discrimination, it urges equal opportunities in the fields of work, education, housing, healthcare and participation in political life.
Following EU accession, social discrimination against the Roma continues in the new Member States, even as it does in the existing ones. This alone confirms that the EU institutions need to continue their roles of constant monitoring and examination of human rights. The forceful manifestation of Roma rights in Europe must mean that the Copenhagen political criteria are uniformly implemented in the existing and the new Member States and also in the Candidate Countries. One of the most pressing issues facing the disadvantaged Roma minority is finding employment. Reintegration of the Roma workforce is of great importance, and short-term, introductory measures must be taken in order to expedite Roma employment. Fifteen percent of the recently increased EU population is affected by poverty, and 9% live in long-term and extreme privation. These indicators reveal a much worse situation in the case of the new Member States. It is also apparent that there is a significant number of Romas among people living in long-term extreme poverty and the rate of unemployment in the Roma population often hits or even exceeds 80%.
Achieving the strategic goals of Lisbon would undoubtedly have a positive influence on the life of Romas and conscious, determined political integration would definitely promote the success of the Lisbon strategy as well. The Lisbon strategy will not attain its goals unless definite steps are taken and real effort is made to advance Roma integration into mainstream society. The European Commission’s stronger and stronger political commitment must manifest itself in real action guided by professionalism, and also in the establishment of a coherent minority protection system, which promotes, in every aspect, the integration of the European Roma population. The European Parliament must act as a minority-oriented institution, and along with civil organisations and the governing bodies of the Member States, it must work conjointly with the Commission as its primary ally. We hope that the EP resolution on the situation of the Roma people in Europe will serve as a professional basis for the European Commission and also for national governments taking measures in this regard. Finally, I would like to thank my colleagues from all five parties and our advisers and civil organisations for taking an active part in drafting this resolution.
Mr President, Commissioner, the Roma have been present on European soil for many centuries, since they arrived in Greece in the fourth century. Although no census of this population has been made, their number is estimated at around eight million scattered throughout Europe. The Roma are victims of discrimination, marginalisation and segregation in all fields of public and private life, including access to the civil service, education, employment, health services and housing, not to mention when crossing borders and in access to asylum procedures. That discrimination is no longer a problem for the Roma alone, but is of concern to all Europeans, and we must show solidarity to improve their living conditions. We must of course strongly condemn all discrimination to which the Roma are subject, but we must also allow them access to decent housing, education, medical services and social protection. We really must do everything possible to see that they are not forced to leave their countries because of the deplorable living conditions they have to endure there, which may go as far as persecution.
Europe must recognise the Roma minority as such so that it can give them the means to fight against all forms of discrimination. That is why we are asking the Commission for an action plan that will make clear recommendations to the Member States and the candidate countries for a better economic integration, yes, but also social and political integration of all the Roma in Europe. We have been talking about it for a long time and it is high time for action. The situation has gone on for long enough. The rights of the Roma must go beyond access to decent living conditions. Europe is the cradle of multiculturalism. The promotion of Roma culture will play an important part in the fight against discrimination, racism and xenophobia. They must be able to remain at home if they want to, they must not be chased along the roads; that is important, it is essential for all of us. It is our duty to act and to act quickly.
.  Mr President, we are about to witness a historic moment: for the first time in Europe, the European Parliament is in a position to pass such a resolution, and we shall cast our votes tomorrow. The European Union, the European Parliament and every other body that controls, passes and amends regulations often criticises human rights outside the EU’s borders. On the other hand, it is a historic moment, because this is the first document that criticises human rights within the EU, with regard to Romas. This type of political mood, developing in Parliament for the first time in its history, is significant because discrimination against the Roma within the EU no longer needs to be a taboo subject.
Today, the disability index is 60% on average in the twenty-five Member States. This means that on average, 60% of children who are declared mentally disabled are Roma. We have not only forfeited the child’s chance of further education, but also put him or her in a situation that he or she will never be able to get out of, and thus we practically seal the child’s fate at age seven. Housing problems, dislodgement, compulsory sterilisation, segregated labour rooms, and numerous other means of discriminatory cases that even the resolution lists in various paragraphs, are not at all surprising within the EU and I deliberately do not mention specific countries here.
Promoting political participation is another important role of the Union, the deficiency of which is dealt with significantly in some paragraphs. Today, Roma population in the EU is approximately 7-8 million with only two representatives here in Parliament based on our ethnic origin. I am very proud of my country, as both of us come from Hungary. However, there are no other Roma political representatives from any other country in the Commission, or in any other EU institution.
This participation gap must be closed, not only in the EU, which is mainly our task, but also on the level of national governments, so that in addition to EU directives and guidelines that define the strategic policies of individual countries in this matter, the national governments should also feel that this responsibility is shared by every part of society in all of Europe. It is not up to the Roma to solve this issue, since it is not they who consider that their children are disabled; it is not Roma women who want to have their ovaries cut out.
According to public opinion polls, it is in Europe where Romas feel most European. This statement is not at all surprising, as Roma people are no longer able to believe their own government in any country, especially in Central Eastern Europe. Term after term, different political parties keep replacing each other, but none of the governing political parties have been able to provide a solution to this problem and eliminate discrimination, for instance. The only hope of the Romas lies in the European Union and European Parliament, where we all sit, trying to pass a resolution with tomorrow’s vote. I trust that our decision regarding the situation of the Roma will set a real standard for human rights.
. Mr President, with the enlargement of the European Union, the number of Roma citizens has increased from 7 million to 9 million. Since enlargement is an ongoing process, in future the EU will host up to 12 or 15 million Roma. For thousands of years the Roma have been living in diaspora, but being united in the EU they become our fellow citizens. The European Union means an end to years of war and the beginning of cooperation. But how can we cooperate when people are excluded?
Mostly, the Roma issue is connected with unemployment and a lack of education, healthcare and housing. However, the core issue is racism against Roma, more specifically anti-Gypsyism or Roma-phobia. Can we accept a situation where millions of our fellow citizens lack basic human rights and suffer from police harassment, where thousands of school children remain illiterate and the unemployment rate exceeds 70%, where attempts are made at ethnic cleansing by poisoning people and trafficking in women and children, including in western EU countries, which, contrary to the 1951 Geneva Convention on refugees, also expel Roma refugees?
The Roma also face a lack of political participation, as a result of which there are not enough Roma representatives to draw attention to their issues. Today’s practice is not only a human tragedy: the Roma have been turned into a political tool. What happened to the millions of dollars and euros donated by the US and the EU to Eastern European countries for Roma projects?
Structures set up for the purpose of helping the cause of the Roma often use this cause as a pretext. In reality most of the money is spent on salaries, trips and on buying citizens, administrators and politicians. This process is defined as corruption, but actually it is manipulation. There are people in this world who do not want a dynamic Europe; they practice a policy of divide and rule by maintaining poverty and establishing control over Eastern European countries. The Roma, Europe’s largest and most vulnerable minority, are, against their will, victims and participants in this global game.
It is therefore also necessary from a purely political point of view to reinforce the Roma population. Their political participation in elections is important. We have to target Roma as voters and as candidates at all political levels. The Roma-to-Roma approach, as developed by the OSCE, is another effective way of consolidating the Roma’s position. All European organisations should start hiring Roma for Roma and non-Roma related jobs – I have a Roma assistant.
Anti-Gypsyism is a shame and a threat to the EU.
. Mr President, whilst we are discussing an extremely important resolution, which will be put to the vote tomorrow, news arrived a few hours ago that, yesterday, in the province of Naples, a cabin in a Roma camp caught fire, resulting in the death of a young boy and the discovery of his father and another young boy in a serious condition.
A delegation of Roma from several Italian cities – who have been here for two days to meet Members and increase awareness among them – told me the news as soon as they heard it: they were saddened but stated that, unfortunately, such events continue to occur. Where do they occur? In Italy, in the heart of Old Europe, where these people – the majority of whom have not been Travellers for some time – are concentrated in camps without water, electricity or services.
One of them said today, ‘The first time I ever slept in a container was when I arrived in Italy; I had a house where I came from.’ The rights of the European Union end at the edges of the Travellers’ camps, and the Italian Government continues to rid itself – that is the term to use – of the Roma population through collective expulsions.
In such a situation it is impossible to educate the children and to make them attend school. There are young people 20 years old who were born in Italy and who do not have an Italian identity card. Recently, other children born in Italy have been considered to have a Yugoslav nationality, without knowing which one, as it no longer even exists. Many Roma citizens residing in my country have an identity card – when they do have one – that bears the address of the Travellers’ camp and, in parentheses, ‘Roma Camp’. It is obvious that they will not succeed in finding work and that they will be increasingly discriminated against, when they are in that situation.
I will conclude by saying that tomorrow’s vote is extremely important, but that it will be all the more so if it is put into practice, particularly by the European Commission. Let us not forget that the commissioner who should be attending to this issue is an Italian, Mr Frattini, although in my view he is very much like the monkey that used to say ‘See no evil, hear no evil, speak no evil.’
Mr President, I speak on behalf of the new Italian Socialist Party(PSI) in support of the legitimate demands of so many Roma whom I have had the good fortune to meet in my years of social and political engagement. The hope of the socialist members of the new PSI is that 8 April, the date scheduled as International Roma Day, will be not only a time of celebration, but above all an opportunity to increase public awareness of the problems currently faced by the largest ethnic minority in Europe.
I should like to point out just one aspect that, in our opinion, is particularly important: in spite of the commitments undertaken by the Commission, including those of recent times, we must nevertheless note that in some Member States and candidate countries young Roma are often segregated in schools for the mentally disabled or sent to classes for children with learning difficulties. This obviously increases their sense of unease and social marginalisation. On the contrary, provision must be made for full access to the ordinary education system, since schools are a prime means of promoting full social integration.
The current situation is an unjustified hiatus totally at odds with those principles of equality, tolerance and respect that lie at the heart of the fellow feeling fostered by the EU. Everyone, within their own area of expertise, must endeavour to turn words into deeds.
The Roma issue belongs among the most complicated social and political issues within the space of the European Union. The implementation of various concepts has failed to bring a successful solution to the so-called Roma problem. All the attempts to address it as a social problem ran aground due to cultural differences. The efforts to integrate the Roma community often ended up in the attempts at its assimilation, which also failed. Because of its complexity, the Roma issue is clearly at the intersection of social, ethnic and/or minority problems. No doubt, the problem is not equally severe in all the countries. Thus, there are no Roma in the Baltic countries, but in the southern part of the European Union and in the new Member States, the problem quite often exceeds the capacity of a single country to tackle it.
It is apparent that in many countries the transformation to market economy has not created a win-win situation for the Roma. A substantial proportion of this minority have joined the ranks of those who did not manage and found it impossible to adjust to the new circumstances. Their unfavourable situation, extreme poverty and high unemployment cannot be accounted for by racial discrimination alone. The problem is very often much broader. It begins with the lack of education. Clearly the worst is the situation of those who live in remote localities, segregated settlements, often without access to school, electricity or running water, and in the regions with very high unemployment.
Slovakia was mentioned a few months ago in connection with the Roma – alleged forced sterilisations of Roma women. I want to repeat what our Deputy Prime Minister said before the Committee on Women’s Rights and Equal Opportunities – that a thorough police investigation proved that these forced and unlawful acts did not occur. At the same time, however, it also revealed that the legislation in this field is outdated and lacks clarity. Concluding, I would like to express my support for the resolution since there are a number of myths about the Roma and their situation, and perhaps even more prejudices, but a lack of real understanding.
I am convinced that the Roma problem transcends the boundaries of individual states and that it must be addressed as a European problem, just as Commissioner Špidla put it. It is truly necessary to make use of the best experience of individual countries and to channel structural funds to addressing the problem with the participation of Roma themselves – this is really the key point in this regard. I believe that this resolution is an appropriate and necessary step in that direction.
– Mr President, Commissioner, ladies and gentlemen, I take great pride in the fact that there are many Members in my group who are very committed to promoting the cause of the Roma and to following the latest developments in this field. I am also very glad that we have plenty of like-minded friends in the other groups, which makes it possible for us, tomorrow, to join together in writing a new chapter in the history of their integration.
What prompted me to press for us to discuss this issue now was a visit I made, as part of a delegation from this House, to Novi Sad, where, in the course of our investigations into the situation of the Hungarian minority, we saw, on the edge of the city, a district that was home to Roma who had been driven out of Kosovo, and where conditions defied description.
It is an unfortunate fact that, in all our past conflicts, the Roma were often the first victims. Even in the absence of such conflicts, though, they are in a far from satisfactory position, and that not just in the new Member States – where they are present in greater numbers – but also in many of the old ones. If we want to point the finger at other countries and give them advice on how to treat their minorities, then it is vitally important that we in Europe treat our own minorities accordingly – particularly the Roma, who are the largest of them – by giving them the opportunity to integrate and break the terrible vicious circle that sees many of them less well-educated, sometimes forced into segregated schools, with this lack of education meaning that they have less chance of getting a job and that their earning capacity is reduced. In turn, lower incomes mean more health problems, and so the vicious circle goes on. Together, we have to break it.
Some time ago, I proposed the appointment of a Commissioner with specific responsibility for minority issues and for the Roma’s problems in particular. Although nothing has been done about this, I am confident that the Roma issue is safe in Commissioner Špidla’s hands. I would follow Mrs Roure in asking him to include, in the Commission communication for which we are calling, not only a description of how things are, but also of how they could be, of what improvements might be made even without much in the way of power at European level.
You very rightly said, Commissioner, that this is a European problem and that we have to find a European answer to it, not only at European level, but also, of course, in the nation states. If our cooperation in this House helps us, tomorrow and by way of this resolution, to give some impetus to the process of finding one, we will have taken an important step.
It is your help, Commissioner, and that of the Commission, that will enable us to achieve a real and perceptible improvement over the next 10 years in the integration of the Roma and Sinti in Europe.
Mr President, Commissioner Špidla, ladies and gentlemen, to date, unfortunately, we have paid too little attention to the tragedy of Europe’s Roma, Sinti and other tribes. It was at one time possible for people to move freely around Europe, with a lifestyle and culture of their own free choosing. The 20th century, alas, was marked by the attempted wholesale extermination of certain peoples. During the German occupation of Bohemia and Moravia there were two concentration camps for Roma, one at Lety in Southern Bohemia, and the other at Hodonin, near Kunstat in Moravia.
Considered in terms of human rights, politics, morality and simple humanity, a pig farm strikes us as an absolutely unworthy occupant, for the past 40 years, of the site of the former concentration camp at Lety. A place where many thousands of people, many of them children, suffered, and where hundreds of them died, must no longer be allowed to be the scene of such degradation. Of the approximately 6 000 Roma and Sinti who lived in the protectorate of Bohemia and Moravia in 1942, only some 600 returned home in 1945 from the concentration and extermination camps. That amounts to one tenth of them.
It is because this is now no longer merely a problem for the Czech authorities, but rather a problem for Europe, that we are calling for this piggery to be relocated and for a memorial worthy of the victims of Nazism to be erected on the site of the former concentration camp. This was the theme of an exhibition we mounted last week in this House. I have documentation on the subject with me now. I would ask you to back this call, and thank all the groups in this House for their cooperation.
Mr President, I ask for your patience because I am about to say something at odds with what has been said. Like every ethnocultural minority in the Union – whether native minorities, such as the Sardinians, Corsicans, Basques or Gaels, or legal immigrants – the Roma ethnic group also deserves every consideration. Precisely like the communities mentioned, however, the Roma community must also be subject to the rules of social coexistence and of mutual respect for the social order.
I do not know, at least from personal experience, whether or not and in what way Gypsies are integrated in Romania and Bulgaria. They are in my country, however, where the police cannot enter Travellers’ camps, where the health authorities cannot give treatment or carry out inspections, and where it is impossible to tackle non-attendance at school, conduct a census of the residents, check children’s living conditions and the legitimacy of parental authority, or supervise respect forgender differences and human rights, and I could go on for hours.
The Commission wants measures to provide jobs for the Roma community. These and other intolerable privileges are supported by five motions for resolutions tabled by all the groups, from the Group of the European People’s Party (Christian Democrats) and European Democrats to the extreme left. With the certainty of representing millions of European Union citizens at least in this matter, we reject both the Commission’s declaration and the motions for resolutions, which are idiotic, stuffed full of rhetoric and racist towards the people of Europe. You Members who tabled these proposals should explain to the people why you demand that they fulfil duties and only secondarily let them enjoy rights. You should explain to them why you do not give them priority for homes or jobs or grant them impunity.
Owing to the taxes levied on the pockets of properly registered citizens, we are called upon here to represent first the interests and feelings of these European citizens and then, and only then, to pontificate on imaginary acts of discrimination.
Mr President, one of the pressing issues on the EP agenda this week has been the question of basic human rights, more specifically the situation of the Roma minority in Europe. I think the question of the Roma minority reaches well beyond constitutional state borders and their situation must be resolved at a European level.
Yesterday afternoon a forum was convened, the European Parliament Roma Forum, attended by Roma people who are regularly at a disadvantage and face discrimination, who live locked behind barbed wire, or have no water, gas or electricity in their homes and who are not able to have their children educated. Many members of the European Parliament and some representatives of other authorities, who believe that this situation of continual discrimination must be resolved with joint effort, participated in this extraordinary European Roma Forum. We decided to establish a European monitoring and follow-up system on discrimination and also to introduce a database which contains instances of prejudice against the Roma. We would like to ask for the Commissioner’s help in setting up such a discrimination monitoring system so that this forum can influence public opinion accordingly.
We think that the EU, civil organisations, private persons and representatives have made a great deal of effort, but very often a lot of these efforts have not been coordinated. It is very important that the Commissioner and Parliament coordinate these different types of effort, which are not necessarily in parallel, in order to act more efficiently and effectively, and in order to provide some form of human rights protection for Europe’s largest minority in a more efficient way.
Mr President, I am proud today to be sitting in the same Chamber as Mrs Járóka and Mrs Mohácsi, although not so proud that so few Members of this House or staff of the institutions belong to an ethnic minority. This is brought into sharp relief in this debate on the Roma. We have a situation where this group will certainly be the biggest minority after the next enlargement. There is consensus – apart from with the last speaker but one perhaps – that something must be done.
So what must be done? Mrs Bauer talked about the deep complexity of this problem. The fact is that we in this House are already able to point to those things that we can do, but that Member States will not do. For example, there is the race equality directive. I have seen cases of Roma people bringing employment discrimination cases in their own countries, but there are so few as to make this meaningless. We have in this House legislation already on the table that is not being implemented by Member States. It is certainly not being implemented in the new Member States.
With Mr Agnoletto this morning, I met members of the Roma community from Italy. As is the case of my own country, the United Kingdom, the diaspora of the Roma in so-called Old Europe are suffering as much if not more than in the new countries, because they are suffering the extra degradation of being immigrants and Roma.
We must address both issues. This is a unified struggle and – apart from one speaker with whom I and many of us absolutely disagree – I want to place on record that the problem is so complex that there should be an all-party move on this resolution, signed and supported by all parties, that we cannot live in a European Union where children from one ethnic minority are segregated in school, sent to school with people who supposedly have mental disabilities. That is not the European Union I want to live in and we have the instruments in this House to ensure that Member States start to act. I look forward to hearing whether the Commissioner will take urgent action.
Mr President, ladies and gentlemen, debates and speeches on the Roma, commonly known as gypsies in Polish, are something I have grown accustomed to since my election to the European Parliament. Who are the Roma, and what do we mean by this term? Are they an ethnic group, as stated in the motion for a resolution, or a stateless nation? If we agree that they are an ethnic group, consisting of citizens of all the EU Member States, then the solution to these problems is relatively straightforward. After all, each Member State has to ensure that its citizens enjoy the same rights and are treated equally, without being subjected to discrimination or xenophobia. We should bear in mind, however, that as well as rights, citizens also have certain duties, towards both the country they live in and the other people who live there. If we understand the Roma to be a stateless nation, then things start to look a great deal worse, if not hopeless. We must ask ourselves who is to defend this nation, as the answer to this question would be a starting point from which we could find a solution to the problems. The debate on this issue has recently become more heated because two new countries, Romania and Bulgaria, are in the process of joining the European Union. Romania is generally considered to be the Roma’s main homeland, although they originally come from the distant land of India. For over 600 years, the Roma have either not wanted to or not been able to assimilate into society in the countries in which they live. Feelings of mutual animosity have become more pronounced during this time, rather than less so. Even though many different measures have been taken to narrow the gap in development, education and standard of living that exists between the Roma and the rest of the population, this gap is in fact widening.
Mr President, Commissioner Špidla, fellow citizens in the public gallery, ladies and gentlemen.
Like everyone else, I welcome the debate on the Roma in the EU. I also welcome all Roma as members of the EU.
In spite of the ban on discrimination in the first article of the UN Charter, 12 to 15 million Roma are in a vulnerable position. The EU’s seven to nine million Roma, a number equivalent to the Swedish population, are to be found in the majority of EU Member States, but no country properly recognises the group as its largest ethnic minority. Worryingly enough, discrimination is also on the increase. Since the year 2000, when Sweden ratified the Council of Europe’s Framework Convention for the Protection of National Minorities and the European Charter for Regional or Minority Languages, the Roma group has been recognised in Sweden and the Roma language, Romany, is a recognised minority language in Sweden, but that is not enough to end the Roma’s exclusion. The whole of the EU must protect the Roma’s position and, in particular, the vulnerable position of women and children. We must join with Roma women in integrating them and their children into our gender equality policy, particularly as it relates to the protection of reproductive and sexual health, promotion of family planning, education for children and girls and increased participation in political decision-making.
I listened to Commissioner Špidla’s report, for which I thank him. Given that matters relating to the Roma are the responsibility of the whole of the EU, I should like to ask him, as the Commissioner responsible for equality, if there is anything more we can do specifically in terms of women’s and children’s rights and in terms of combating exclusion.
I applaud the resolution.
.  In my opinion, the debate we have just held was an exceptionally wide-ranging one. It covered such issues as the status of the Roma as an ethnic group, discrimination against this group and the social and political position of the Roma from a number of angles. I believe that we heard a very broad spectrum of opinions, or rather points of view, and that this will provide us with a sound basis for further considerations on the resolution tabled by this House. The issues raised during the debate highlight the importance and urgency of measures to promote the social inclusion of the Roma at European, national and regional level. The backing of Parliament – and I regard your initiative as extremely important – will help us to mobilise all stakeholders and to drum up the necessary political will. The fact that members of the Roma community are present in this Chamber as MEPs is of particular benefit, as this provides us with a starting point of sorts for a European debate on the real lives and circumstances of Roma communities.
The Commission will continue its efforts to ensure that all the relevant policies and programmes are conducted in a coherent and effective manner in order to promote inclusion of the Roma and of other disadvantaged groups. We must carry out a more in-depth analysis of both the real needs of the various groups and the areas where action at European level can provide added value. In my opinion, it would be helpful for the Commission to be given advice on such matters by a group of leading figures and experts, and I will give some thought to the best way in which such a group could be set up. I will also suggest to President Barroso that a debate on the situation of the Roma should be held at one of the forthcoming meetings of the Group of Commissioners on fundamental rights, non-discrimination and equal opportunities.
2007 will be declared the European Year of Equal Opportunities. A number of measures will be implemented by the Commission, and the Roma issue will obviously also be given its due weight.
Today’s debate has given rise to a number of historical reflections and asides. In my opinion, it would be fitting to remind ourselves that the history of the Roma in Europe has been one of persecution, and that this persecution has frequently been inconceivably cruel. According to a decree issued by the Austrian Emperor Leopold I in the late 17th century – and I paraphrase – any Roma who crossed the boundaries of a village should be killed, and this also meant children. Punishment awaited anyone who failed to take such drastic action. Europe’s history is a very cruel one in this respect.
One of the speakers said that the European Union is the Roma’s only hope. I do not believe that I would have used the word ‘only’ myself, as there are unquestionably a great many other organisations and political endeavours. Nevertheless, we can be proud of the fact that the European Union has set an example in the field of equal opportunities and human rights, in spite of all our imperfections and inconsistency, and in spite of all the work we still have ahead of us.
I have received five motions for resolutions tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
The next item is the one-minute speeches on matters of political importance.
Mr President, Mr Roszkowski and I requested that Parliament should commemorate and pay tribute to the officers that were brutally and deliberately murdered in Katyn in April 1940 in an act of terrorism by the Soviet NKVD, the People’s Commissariat for Internal Affairs. We received an answer from the President of Parliament saying that we must never forget dates and tragedies of this kind that are part of our history, and I am much obliged to him for this. At the same time, however, he informed us that the Bureau had decided not to hold a minute’s silence for the victims of this crime, and I find this most regrettable. Before I make a proposal to the House, I should therefore like to use ten seconds of my speaking time to pay tribute to the officers who died in Katyn and to their families. Other Members may wish to join me in observing this silence.
Mr President, I propose that Parliament proclaim 5 March the day of the fight against all kinds of totalitarianism. Stalin’s gang took this barbaric genocide decision on 5 March 1940.
Mr President, most people know that 1 May is International Workers’ Day, but I wonder how many people know that tomorrow, 28 April, is International Workers’ Memorial Day? That is the day we remember those who have been killed in the workplace or by illnesses related to their work. Health and safety at work has of course improved over the last few years in the European Union, partly due to the legislation we have adopted ourselves. However, the ILO estimates that there is still one death globally every 15 seconds at work, that is 6 000 people dying every day, and it is said that work kills more people than war.
By remembering those who have died, we can do more to prevent accidents at work. A local campaign in my constituency, organised by Herbert Styles, tried to persuade governments to do more by formally recognising International Workers’ Memorial Day. That is why I am asking colleagues and our President, whose own country, Spain, recognises International Workers’ Memorial Day, to try to have that day formally recognised, so that we think about accidents at work.
Mr President, two days ago a four-year-old girl was killed in my constituency after being hit by a car in front of her mother. The enormity of the grief that such a catastrophic event can bring to a family is difficult to comprehend and impossible to describe. Unfortunately, such tragic occurrences are happening daily and in great numbers in one part or another of our Union. Road traffic accidents are in fact the commonest cause of death of children in Europe today. This is a shameful and totally unacceptable statistic for a civilised society such as ours. The slaughtering of our children on the roads must be stopped. Mr President, can I call upon you to personally contact all the European Heads of State and use your persuasive powers to impose upon them the urgent need to involve themselves in a serious, continuous and effective crusade to improve road safety, especially for children?
I also suggest that efforts be made to establish a widely publicised blacklist of shame, in which the 25 Member States are ranked according to the number of children killed on the roads per head of population each year.
Mr President, as Chairman of the Delegation for relations with the countries of the South Caucasus, I very much hope that the European Parliament commemorates the 90th anniversary of the Armenian genocide. They represent ninety years that have seen the Armenian people living haunted by the past and awaiting recognition of this genocide: recognition by the world as witness, as our European Parliament did in 1987, and recognition by the perpetrators as culprits. This recognition is a long time coming, as we are dealing with the realm of pure emotions and extreme sensitivity. I remain convinced, however, that this moment will come, and it is the responsibility of the Union to encourage it.
In the framework of accession negotiations with Turkey, the Union must help the Turkish people and authorities to begin their memorial work, as Germany did in seeking forgiveness from the Jewish people. We must prevail upon Turkish society to recognise the Armenian genocide of 1919. I am hopeful, particularly today thanks to the agreement by the Armenian authorities to participate in an intergovernmental committee with Turkey on the genocide. I am truly convinced that Armenians and Turks will be able to find the road to reconciliation so that they may live together as good neighbours.
Mr President, I should simply like to draw the attention of the House to a very serious matter: 40 Kurdish citizens have reached their 30th day on hunger strike because they are appealing to be allowed to stay in Belgium, on the grounds of a request for political asylum. Some of these people are in an extremely serious condition.
I have sent an open letter to the Ministry of the Interior asking it to provide subsidiary protection which, partly through the third European Convention for the Protection of Human Rights of 15 December 1980, could allow these people to remain in Belgium for the time being, even without political asylum. A delegation from Parliament will be going to the tomorrow at 9.30 to show their solidarity with these 40 Kurds who are risking their lives.
Mr President, even when my home country, Poland, was under Communist rule, encouraging children to drink was frowned upon. Those parents who gave alcohol to their underage children, either for the sake of a bit of peace and quiet or because they were oblivious of the consequences, came in for much criticism. Most of the families involved were socially disadvantaged, and unaware of the harm caused by alcohol and other addictive substances. The end result of addiction will always be a cycle of destruction and self-destruction that causes enormous physical and mental suffering. This is true at any age, but particularly in the case of young people. I therefore find it reprehensible and utterly disgusting that companies are producing various alcoholic drinks targeted at children, such as ‘alcopops’ that look like orangeade, or powdered alcohol in sachets. During one of the meetings of the Committee on the Environment, Public Health and Food Safety, we heard that the Commission tolerates such products in its role as guardian of the free market. Yet the fact that our markets have been liberalised cannot be taken to mean that companies are free to encourage children or young people to get drunk. We are therefore calling on the EU institutions, , to comply with EU legislation, and for strict penalties to be imposed on anyone who breaks the rules on underage drinking, or who breaches the ban on producing ingenious alcoholic drinks that are targeted at children and young people and intended to get them addicted to alcohol.
Mr President, 21 April saw an important vote held in the Committee on Budgets. It had to do with the EUR 90 million calculated at the time to be available to Parliament from the EU Budget. An oral amendment was moved to the effect that, from this amount, EUR 60 million should be tucked away in the reserves.
Being a member of the Committee, and entitled to vote in it, I spoke to oppose this oral amendment. In line with Rule 150 of the Rules of Procedure, it ought then not to have been voted on, but that was something that Mr Lewandowski, who was in the chair, chose to disregard.
I now call on you to use your powers as President to get this vote reversed and to stop the report on the subject reaching the plenary. A similar written request has already been sent to the Bureau.
Mr President, for the next few weeks, throughout Europe the attention of the media and also of various conferences will focus on what experience has been gained from the first year of the EU’s historic enlargement. For the 100 million citizens of the ten new Member States, May 1 is not only associated with Labour Day, but also marks our return to and reuniting with Europe, and this is what we will celebrate in my home country, Hungary, on that day. We came with enormous expectations, and I admit, the day we gained full membership rights to the EU was anticipated with a bit of scepticism. This one-minute speech does not allow for any deliberation on what experience was gained during the first year following the enlargement. On behalf of the 106 new representatives, however, I would like to take this festive moment to thank the long-standing members for their friendship, helpfulness, tolerance and solidarity. Your help has greatly encouraged us to take an active and responsible part in our united work today in the interest of our countries, parties and in the interest of every citizen of the EU.
Mr President, I would like to express my concern at the kidnap in the Republic of Colombia of a European Union citizen, of Spanish nationality, Carlos Ayala Saavedra, an official of the Commission’s delegation in Bogotá.
We are not aware of the circumstances of his disappearance but it would appear that he has been kidnapped, and since we are talking about an official from one of our institutions, I believe it would be appropriate for Parliament to demonstrate its solidarity in some way, both with the citizen in question and his family and with our sister institution, the European Commission.
Mr President, I must protest most strongly at the alarming censorship carried out by the European Parliament in preventing the screening of the film in the Press Room on 20 April.
I consider this to be an unacceptable act. The very same film has, for months and months, been the subject of censorship enforced by means of terror by Islamic fundamentalists, to whom we owe the assassination of the film director, Theo van Gogh. I call on the President of the European Parliament to lift this ban, which does no credit to our Parliament and which conflicts with the principle of freedom of expression. In particular, it conflicts with the principle of freedom of artistic expression, upon which, I believe, our coexistence and the legal order of the European Union are founded.
Mr President, ladies and gentlemen, as representatives of the new EU Member States, we have been somewhat disturbed by the latest news on the Luxembourg Presidency’s proposals concerning the European Union’s budget for 2007-2013. These proposals will place the new Member States, in particular the Czech Republic and Hungary, but also my country, Poland, at a disadvantage. This is mainly a result of proposals to reduce the share of GDP paid into the EU budget by the Member States and to lower the aid ceiling to below 4% of GDP, which would be particularly unfair. I should like to make it very clear that this would amount to nothing less than unilateral amendments to the treaties on accession concluded with Poland and the other new Member States. Is this all that remains of the much-vaunted European solidarity we heard about before the accession referendums in our countries? Is this the best example we can set of European cohesion? These are the questions you should be asking yourselves, ladies and gentlemen, and the questions to which all of us in this House should provide an answer that is both honest and sincere.
Dear colleagues, I still would like to come back to the history of the Romany Gypsies. The present and its problems always have a connection to the past that we need to know. In particular, when it is about human tragedies, which followed the greatest Jewish tragedy, that are, however, forgotten, since they are the tragedies of smaller nations, such as the genocide of the Romany or Chechen-Ingush people carried out during the Second World War, and the Chechen genocide last year was acknowledged by the European Parliament. A week ago I visited a small exhibition in our Parliament that moved me. It seems this has already been discussed here. That was the former Romany concentration camp, Lety, in the present Czech Republic, at those times under Nazi occupation. Few exhibits, but they cannot leave one untouched. For example, that picture which is here – tens of small, lovely and merry children, obviously, black-haired and black-eyed, who are most probably condemned to death. And in the former camp buildings there is neither a museum nor a memorial place to respect the sufferings, but a piggery. Nobody would dare to treat the barracks of Auschwitz in this way; therefore, here we have unequal opportunities as well, even if we talk differently. I ask my colleagues from the Czech Republic to do their best to change the present situation at Lety. Thank you.
Mr President, something is not quite right. How can it be possible? I hear from Mr Agnoletto that a minority of Kurds are here in serious difficulties and are claiming asylum in Belgium. Is it not true, however, that the Kurds, like the surviving Armenians – if there are still any of them left – are a Turkish minority? If they are being persecuted, how can the Union have begun Turkey’s accession process, in violation of the foundations of the Treaties? I call upon the Commission and the President to be vigilant and to suspend accession negotiations with Turkey.
Mr President, I am aware that, when elections take place in various parts of the world, the European Union and our Parliament send observers to see that they are fair. I should like to invite the President of Parliament to ask the European Commission and the Council whether they do not see fit to send observers to the forthcoming elections of the Italian Parliament, which will be held in May 2006, because we are the first who should observe the rules of democracy.
You are aware that the last elections held three weeks ago in Italy were, according to many Italian courts, marred by irregularities and fraud in the preparation of electoral lists. I should not like to see that repeated and I should very much welcome a response, bearing in mind that the fraud was perpetrated to the detriment of the current Italian Government.
Mr President, I would like to raise an urgent matter concerning the operations of a Turkish-owned bank in the Netherlands known as Finansbank. It has facilitated the laundering of up to EUR 30 million from a Turkish construction company located in the Republic of Ireland. This money belonged to the 800 or so Turkish workers working for this company in Ireland. The money was transferred without the knowledge of the workers concerned. It was subsequently transferred by Finansbank to another company called Ryder Investments. As far as I am concerned this is money laundering: the illegal transfer of money not belonging to Gama to another bank in the Netherlands and subsequently to another bank.
We have to investigate the operations of Finansbank, we have to investigate the operations of Gama, and we have to tell the Turkish authorities that companies incorporated in Turkey must comply with European law when they operate in the European Union.
I am in favour of the Turkish Republic joining the European Union, but this kind of activity will undermine its efforts to do so. It is also important to recognise that Gama is currently in the process of seeking to dismiss the workers who blew the whistle on this scam. Gama is, in my view, in breach of the anti-discrimination directives. It is also in breach of the directives that oblige the company to inform the workers of its intentions.
I would appreciate it if the President would convey my comments to the Commission President. I am happy that Commissioner Špidla is in the Chamber at the moment and I hope he has taken note of my remarks because they are serious: they are not made lightly. These investigations have to be carried out.
That concludes the one-minute speeches.
The next item is the report (A6-0085/2005) by Mr Cabrnoch on modernising social protection and developing good quality health care [2004/2189(INI)].
.  Mr President, ladies and gentlemen, I should like to present Parliament’s motion for a resolution on the Commission report on modernising social protection and developing high-quality health care and long-term care. The Commission presented this report to the European Council, Parliament, the Committee of the Regions and the European Economic and Social Committee last spring. Its main aim was to identify the principle challenges to be overcome by all the health care systems in all the Member States, and to propose joint objectives that could be used as guidelines by the Member States when developing or, potentially, reforming these systems. The open method of coordination is used in identifying common challenges, committing to joint objectives, exchanging views and experience and carrying out joint evaluations of the success of developments in care systems in the individual Member States.
The Committee on Employment and Social Affairs and the Committee on the Environment, Public Health and Food Safety, which both discussed the Commission report, took a keen interest in it, as can be seen from the fact that over 100 amendments to my motion for a resolution were tabled. The Committee on Employment and Social Affairs discussed the motion for a resolution in late March and voted on all the amendments that had been tabled, and the motion we have before us today is the end result of that process. In any event, only five amendments have so far been tabled, all of which propose changes that were tabled and rejected by the Committee on Employment and Social Affairs. I am firmly convinced that the House will vote in favour of my motion for a resolution.
If I may, I should now like to make some brief comments on the issues that we discussed. Problems relating to health and long-term care are of central interest to all the EU Member States, and a lively debate on the health care system and its future is taking place in every one of them. Furthermore, I can state without hesitation that health care reforms are either underway or on the drawing board in each of the Member States. Health care affects every member of the public, and that obviously also includes politicians. The provision of high-quality health care that is accessible to everyone who needs it, irrespective of age, status or wealth, is in the public interest, and is therefore a task for politicians. Something else that is in the public interest, and hence also a task for politicians, is maintaining a stable health care system, and by ‘stable’ I mean not only financially stable, but also stable in other respects, for example in terms of staffing, which is a key issue.
The Commission identifies three main challenges in its report, namely the ageing of the population, new technologies for preventive, diagnostic and therapeutic care and the growing expectations of a public that is increasingly aware of health care choices. To these can be added the rising age of health care workers, the fact that these workers are leaving certain countries to work abroad, the increased movement of EU citizens between Member States and the growing levels of immigration from third countries into the EU.
The main objectives proposed by the Commission are high-quality care, accessibility to all and long-term financial sustainability, which would obviate the need for state funding from other budget headings. When the Commission report was discussed in committee, consensus was reached on these challenges and on the joint objectives. Another issue that was highlighted was the question of subsidiarity, the implication of which in the field of health and long-term care is that national governments are fully responsible for developing and reforming health care in the Member States.
We would also stress that prevention is the most effective way of improving public health. The role of patients as clients of health care services is of great significance to Parliament, as patients have the right to decide freely on their health and the care they receive. Following on from this, they also have the right to receive detailed and easy to understand information on health and illness, as well as on health care and its outcomes, possibilities, alternatives and risks. New communications technologies represent both a major challenge and a significant opportunity, as information comes at a premium in the field of health care, and we will be able to achieve higher quality care and a better use of public funds if this information can be shared between individual patients and their doctors.
Something else we would highlight is the key role played by patients, as well as their right to decide and the responsibility they bear for such decisions. Information is an essential requirement for decision-taking, as is cooperation with doctors, even though the latter will always have an advantage in terms of information. This does not, however, give them the right to take decisions for patients. Ladies and gentlemen, I believe that my report and the motion for a resolution I have tabled will be endorsed by the vast majority of Members.
.  Honourable Members, I should firstly like to thank Mr Cabrnoch and his colleagues for this report. It contains a great many proposals and recommendations, and the Commission will pay due attention to all of them. I was particularly glad to see that the report argues in favour of stepping up cooperation in order to improve health and long-term care for senior citizens in the Member States, and that it takes the open method of coordination as its basis.
At the end of this year, the Commission will adopt a communication setting out proposals aimed at rationalising and simplifying the open method of coordination in the field of social protection. As noted in paragraph 32 of the report, these proposals will cover health and long-term care, as well as social integration and pensions. We regard health care as one of the key aspects of the strategies to be developed by the Member States over the next few years with a view to solving the problem of demographic ageing whilst maintaining a high level of social protection.
Your report has therefore come at a very opportune time, and will be of great help to us in drafting these proposals. The same is true for the national reports on health and long-term care that we are in the process of receiving from the Member States. A crucial part of our work schedule will be to identify opportunities for interaction with the current and future European public health strategies and with the relevant Community action programme. Both Commissioner Kyprianou and myself and our departments will continue to cooperate closely to this end. At the same time, of course, we will not lose sight of the fact that the Member States bear the primary responsibility for health and long-term care, and that the European Union’s job is to support political bodies with decision-making powers at national level.
Your report discusses a wide range of issues relating to social protection and public health, as well as those relating to the free movement of persons and services on the internal market. All these fundamental issues must be addressed using the appropriate instruments, which include the legislative powers we hold with regard to the internal market and freedom of movement, as well as the action programme for public health and the open method of coordination.
The Commission will seek to ensure maximum coherence between these individual instruments, whilst at the same time continuing to promote an integrated understanding of health care in terms of efforts to provide appropriate and fair health care to all citizens, whether in their own countries or in other EU Member States.
Honourable Members, this is an extremely wide-ranging and thorough report, and I should merely like to comment on one of its paragraphs. According to paragraph 7, Parliament regrets that the Commission views the modernisation of social protection with regard to health care essentially in terms of the requirements of the Stability Pact. In my opinion, this is not entirely accurate. Mr Cabrnoch has already said that the threefold aim of accessibility, quality and long-term financial sustainability lies at the heart of all debates on modernisation. This means that although long-term financial sustainability is of considerable importance, it is not the only guiding principle for all of our decisions.
As I said at the start of my speech, this report has come at a very opportune time, and the points covered in it are such that we will undoubtedly give consideration to them in our future work. I thank you.
.  Mr President, Commissioner, ladies and gentlemen, I would like to start by congratulating Mr Cabrnoch on his report, which is a very good one. Benchmarking, and the dissemination of the best practice resulting from it, is very much to be welcomed as an approach, particularly in the healthcare sector.
It is an approach codified and institutionalised by the open method of coordination incorporated into the Lisbon Strategy, a method which requires the participation of the Member States in line with the Commission’s timetables. The best-case scenario is that this makes the whole process more dynamic. In the worst-case scenario, the result is an avalanche of data, with which the authorities concerned cannot cope.
It is unfortunate that we do not yet have the experiential data, collected over many years, that would enable us to carry out accurate assessments of this very complex area. Their absence seems to be a fact of life, particularly in the healthcare sector. If the people on whose work the system depends are to be won over to the idea of inner-European exchange in the health sector, I think the open method of coordination needs, in the first instance, to be introduced carefully and progressively.
Under no circumstances must data be collected in such massive quantities that the authorities would then be unable to process it. The dynamics of the process as a whole would seem to make a mandatory timetable by far the most sensible option, although computerised data collection cannot be started everywhere at the same time.
In the health sector, I regard the cautious and progressive introduction of statistical returns, hand in hand with in-depth feedback from the personnel involved, as the right way ahead.
It must be possible, for the sake of efficiency and the long-term acceptance of the open method of coordination, to create an ideally efficient portfolio of data by doing away with the less important returns.
. – Mr President, Commissioner, at a time when the European social model is under discussion – and when some are indeed calling it into question – this House is looking at modernising social protection and developing good quality health care.
I wish to start by saying that I support, in full, the priorities set out by the Council, which will lead to access for all to good quality health care, provided in a context of long-term financial sustainability. Although health and social protection policy continues to fall under the Member States’ competence, the EU has rightly taken a step forward by applying the open method of coordination in this area, thereby strengthening cooperation between national policies. In this regard, the open method of coordination is undoubtedly the most effective instrument in the current circumstances, although we are aware that measures of this kind are mainly geared towards the citizens as health care consumers. Unless there is a climate of confidence between the citizens and the health care services, none of this will be anything more than good intentions. As in all relations between consumers and suppliers, a climate of confidence is essential, and this is especially true of the health care sector.
In some Member States, the citizens’ confidence in the services falls well short of what one would wish to see. For the system to be able to work, it is crucial that the citizens have confidence in the services at their disposal, yet for this to become a reality, no information should be kept from the users of health care services. It should be made absolutely clear that patients’ rights are paramount and first and foremost among them is the right to information on their state of health, on the possibilities available to them in terms of health care and long-term care and on the level of quality of the care offered on the market by individual providers. The prime objective, which is at the moment still a utopian dream, is to provide every European citizen unlimited access to good quality services, regardless of age, sex, nationality and financial status. For this to happen, however, Member States must accept that reforms must be carried out to ensure the system’s financial stability. Accordingly, they will need to introduce the principle that the patient pays for certain health care expenses. The Member States must face the fact that every service comes at a price, although with regard to payment by patients, the person’s economic situation must be taken into account, with the onus naturally falling on the State to help the poorest sections of society.
Member State governments have sovereignty in this area, but this initiative must be seen as an important step towards the construction of a social Europe. I therefore welcome it wholeheartedly.
. Mr President, Commissioner, let me start by congratulating the rapporteur on the balance of his report. The development of high-quality health care inevitably entails rising costs, and if policy takes no account of this fact, we cannot help ending up with first and second-class medicine. History shows us who gets less care under those circumstances. We can expect to live longer, and, when I say it is fortunate that there are more and more older people, I mean that in the sense that major issues always bring with them new ideas and innovation, so it may well be that the EU of 25 or 27 will thereby be turned into a humane society founded upon solidarity. It is for that reason that this report makes the specific point that particular care needs to be taken to maintain equity if the poorer members of society are to bear an ever-greater share of the cost of healthcare.
Within the EU – by which I now mean the EU of 27 – health provision varies from one extreme to another. In terms of costs, this means that countries’ expenditure on healthcare varies from 4% to 9% of their gross domestic product. Of the new Member States, the poorest spend the least and also have the worst health provision. That is a fact. It does not, however, simply mean that spending more adds up to better performance. That requires more efficient management and particular attention to the type of care and the demand for it if health provision and long-term care are to be funded in the long run. This calls for a European benchmark and open coordination.
The last point I want to make about cost is that the United States spend nearly 14% of their gross domestic product on health, and make a poor job of sharing it out. We cannot aim to do that, and nor should we. We do, on the other hand, have to take account of the fact that, at present, medical knowledge doubles every five years. Although that means more costs, everyone has the same entitlement to care, and that is something to which we have to give priority. Hence the need not only for benchmarking, but also for solidarity.
There is no shortage of problems to deal with. The new Member States are still combating corruption in many areas of their health systems. It is where the lack of provision is most glaring that corruption is at its height and older people are poorest, and their poverty is increasing more than elsewhere. Those, in essence, are the social challenges we face. Believe me, older people are most afraid when they believe they will be inadequately cared for when ill or that it will no longer be possible to care for them. It is in the new Member States, as a result of budgetary pressure, that public funding is least secure.
Although I have listed just a few problems, there are others that are becoming apparent; health workers are relocating from the new Member States to the old Fifteen, to the benefit of the healthcare systems there. So let me repeat that this is a sensitive political issue, and improved coordination and cooperation are absolutely vital.
. – Mr President, Commissioner, ladies and gentlemen, I would like to emphasise the need to consider this report in a wider context, in association with the following events and facts.
Firstly, it has to be considered in the context of the pressure that the Lisbon process puts on health care and on the social insurance systems in order to turn them into services capable of being marketed throughout Europe.
Secondly, when considering it, we have to bear in mind the fact that the services directive will make health care subject to European competition rules and to the country of origin principle.
Thirdly, as is emphasised at various points in the report, one consequence of population change is that, in many Member States, healthcare systems are regarded as an intolerable burden on the national budget, and this has had a markedly detrimental effect on the working conditions of healthcare personnel.
The Commission’s latest proposals give backing to this trend. The report plays a crucial part in preparing for a fundamental choice between what has been proposed by the Commission and the Council on the one hand and by Parliament on the other. The question at issue is whether health care and social protection systems should remain wholly within the sphere of services of general interest or whether they should be made subject to the competition rules of the internal market.
Parliament’s response, in no uncertain terms, to this is that health care must continue to be considered as a service of general interest, and universal access for all – regardless of their purchasing power – must be guaranteed. In this report, moreover, this House makes it quite clear that systems of financial solidarity must be neither abandoned nor reduced to empty shells. I hope that the Commission will, in its future proposals, take on board the detailed amendments in this report, which constitute a clear and alternative response to the challenge we face.
.  Ladies and gentlemen, I should like to start by congratulating the rapporteur, Mr Cabrnoch, on his report. Although I believe that the key principles adopted by the Confederal Group of the United European Left/Nordic Green Left are reflected in his motion for a resolution, I have tabled a number of amendments that emphasise our group’s priorities.
Firstly, I am delighted that the rapporteur’s proposals stress that health care should be provided to EU citizens in accordance with the principle of solidarity. The right to health is after all considered to be a fundamental right in all the EU Member States, and one that is conferred on the basis of solidarity. My amendment was intended to ensure that this is in fact what happens. Secondly, it is surely the case that as well as safeguarding the freedom of movement of workers, we should also safeguard their right to receive appropriate, high-quality and accessible health care in all EU Member States.
It is for this reason that I have tabled further amendments aimed at improving training for health care workers, in order to achieve a comparable level of training in all Member States. I firmly believe that this training must be funded from the EU training budget, and that the Member States must not be left to deal with this matter on their own.
Thirdly, I welcome the rapporteur’s comments to the effect that the health care services should focus on prevention, and I believe that the Commission should encourage the Member States to step up all preventive measures, not only with regard to health care provision, but also with regard to working time and health at work. Our aim should be not only to increase the flexibility and competitiveness of the workforce, but also to protect the health of workers.
Fourthly, I agree with the rapporteur when he says that although medical science offers new diagnostic and therapeutic options, health care systems must also be financially stable. In my opinion, health care cannot be viewed only in accounting terms, and I would therefore find it regrettable if such an approach dominated our understanding of health care reform. I would be unable to lend my support to such an approach.
.   Mr President, the provision of guaranteed health care is one of the state’s most important duties, and it derives from the basic rights of individuals. Every country should be required to maintain and fund essential health care services. The liberal approach, which consists of privatising services and imposing market conditions upon them by means of various pieces of legislation will not safeguard the provision of care in areas such as preventive medicine, mother and baby care, diseases of civilisation and geriatric and palliative care. Even though these areas are all loss-making, they are essential and crucial for public health. It is a well-known fact that investing in health means investing in people, as is the case with education. As I only have a few minutes’ speaking time, I should like to focus on what we see as the most important points. There needs to be a public health service, and this health service must continue to develop and remain accessible to all, both to those who can afford treatment and to those who cannot. No ideal system has yet been found for either organising or funding health care services. There are advantages and disadvantages inherent in every system, including both systems based on insurance contributions and what could be termed state-funded systems. The best solution is therefore probably a mixed system. At the same time, however, the social rights of health care workers and patients must be properly safeguarded. State funding must be available for public hospitals, preventive medicine and all other loss-making areas. A great many lofty sentiments have been expressed, particularly in EU legislation, on the subject of modernising social protection in order to develop and improve health care, yet they are often contradictory. The sole result of this is to aggravate the situation with regard to social and health care, even though it is already difficult enough in many countries as a result of increasing costs, bloodthirsty capitalism and a failure to observe moral principles. A good example of this is the contradictions that arise from the fact that the Member States have seemingly been placed in charge of organisation and funding, yet medical services have been included in the services directive. If we wish to guarantee the provision of high-quality care, we cannot regard health as a productive sector of the economy, or health services as normal commercial services. By way of example, one company expects to make as much as CHF 13 billion from sales of an anti-cancer drug after gaining permission to sell the drug in Europe.
I have sometimes heard it said in this House that a poor Europe cannot afford to provide long-term care, and that instead we should practice euthanasia, or in other words get rid of the problem by putting people to death. This should not be what is meant by modernising social protection in order to develop and improve health care. The only answer to an ageing population is to change our attitude to conceived life. We should protect this life and do all we can, by which I also mean observing moral principles, in order to improve not only the quality, but also the functioning of health care services. Furthermore, we will not improve health care services in any way whatsoever through extensive administrative machinery, corruption, bureaucracy and by publishing ever more regulations, reports, opinions, declarations and identical or similar lists. This merely increases costs and wastes the time of both the authorities and the doctors and nurses, whose job is to help the sick.
Mr President, Commissioner, Mr Cabrnoch, the report reminds us that health care accounts for only 10% of an individual’s state of health. The remaining 90% is determined by many other factors, such as social situation, the lack of jobs and feelings of insecurity amongst those with no means of making a living. Even though the Member States are responsible for public health care, I therefore believe that the European Union should draw up a set of minimum social standards. This would guarantee a minimum of social protection in all Member States, whilst still allowing the richer countries to provide better welfare and health care systems. In my opinion, the European Union should have the right to be informed of the minimum levels of social benefits in the individual Member States. In Poland this figure currently stands at EUR 100, although our dream is to achieve EUR 250. The EU should also be informed of the situation with regard to health care. Polish doctors earn EUR 400 a month at present, and rely on bribes to supplement their income.
Mr President, the right to health is a fundamental one, and it is the Member States’ responsibility to make it real for their citizens, who are absolutely entitled to choose their own healthcare provision and long-term care – anywhere in the EU, and irrespective of their own income.
It has to be said, though, that the accessibility and quality of health provision and care diverge to a considerable degree. An EU action programme to help promote public health has been in place since 2003, and it provides a sound basis on which our Member States can step up their cooperation. We need to arrive at common objectives, and specifically national strategies can then be devised to deal with the challenges of more mobile patients, rising costs for new treatments and – thank heaven – increased life expectancy.
Far too little, though – as the rapporteur has pointed out – is being invested in the preventive care that stops people becoming ill in the first place. The healthcare sector has considerable potential for employment. It is rightly seen as being likely to become more important in the future, not only in terms of the money that will be spent on it, but also of its potential for innovation. I am thinking of such things as home care services, for which there is an ever-increasing demand, and which make it possible for old people and the sick to be cared for in familiar domestic surroundings, something that is psychologically important and plays an important part in helping people to live longer and more healthily.
Rising life expectancy gives people a chance to make a personal contribution to society, in the shape of their own experience, which is so vital to it. There are many obstacles standing in the way of job creation in the health sector, and they will be difficult to overcome – one thinks, for example, of the high cost of social insurance in Germany, my home country. The European Union’s healthcare systems must be organised in such a way that the public can afford them and businesses can be freed from excessive costs and thereby encouraged to create jobs.
The rapporteur emphasises the need for preventive care, improved long-term treatment, and on the need to help patients by improving the much-needed exchange of information between Member States, and I agree with him in this.
Mr President, Commissioner, I wish to begin by thanking the rapporteur for his excellent work.
In the year 2000, when the report on modernisation of the social protection systems was being debated, I myself was the rapporteur. The first time that we debated the open coordination method, together with healthcare, pensions and other issues was when we were drawing up the relevant strategy. The organisation and funding of health care are a national issue that, in certain countries, is dealt with at regional level, as it should be allowed to be in the future too. The issue is that of whether there is added value for Europe in cooperation, and the answer is yes, because these are common challenges that we face. You pointed out some of them, two of which I want to address.
Technical development, enabling us to do more, is of course a positive development meaning that more people can be cured. It also places greater demands on future priorities, however. We are also living longer. That is a good thing, but it also puts a bigger strain on health services. An exchange of best practice in this area is possible.
As many have pointed out, it is important to invest in preventive health. In this connection, I myself pushed the issue of our needing a developed occupational health service because many illnesses and other problems arise in working life. Being familiar with the working environment and able to intervene early is important for health care. I see those who have to make use of health services as being, in the first place, patients rather than customers. This is connected with the view that health care is not a commercial service but a service driven by need. I do not think it belongs in the Services Directive, a view also expressed by a number of other people in this House. The Services Directive is, in the first place, about commercial services, while this is a service of general interest and should be debated in that context.
– Mr President, let me start by making a brief comment on what Mr Mann said. If he wants to highlight the need for costs to be cut in healthcare provision, he ought not to ignore the part played by the pharmaceutical industry. I regard the failure to address this as a defect in the report we are discussing.
I want, though, to draw your attention to something else – the link between the lack of doctors in EU Member States, to which the report refers, and the Working Time Directive, which is currently under discussion. Doctors in many German hospitals complain of poor working conditions and intolerable working hours, and the criticism levelled by the women among them is that deliberate mobbing makes it more difficult for them to balance work and family. This often adds up to overworked and stressed-out doctors, who may move to other countries or even leave the profession altogether.
Those who bear responsibility for the misguided health and personnel policies of recent years are now trying to make the workers pay for their failures. They do this by drawing a distinction between active and non-active on-call time, the latter of which they refuse to pay for, claiming that thousands of new healthcare posts would be needed if they were to do so. The employers’ association of the German ,and individual ministers in the ,have given us examples of what they mean by non-active on-call time: time spent on general visits, changing dressings, time outside ordinary working time spent doing infusions, injections, and routine chores such as dealing with correspondence.
I see this as a whole new kind of exploitation, and I ask Members not only to support our amendments, but also, when considering the Working Time Directive, to see to it that what the Commission has drafted does not go unchanged.
Mr President, this is an excellent report from an excellent rapporteur. It is a perfect example of one of the benefits of enlargement – of our welcoming ten new Member States – that we have representatives with such strength and wisdom to improve the quality of our discussions. I am sure both the President and the Commissioner would agree with that remark.
I particularly welcome the comment that whilst healthcare is a matter for Member States, nonetheless we can all learn a great deal from each other. That is absolutely true, and the more we can learn the better for each of us. I also commend the comments about the importance of having proper healthcare for elderly people such as myself.
I have one comment for the Commissioner, on which I will ask for his advice and particularly his nod of approval in a moment. I have written to him concerning a possible scam that is appearing in various EU countries. Tourists who unfortunately fall ill are suddenly taken from their hotel and deflected to private hospitals where they are then landed with a hefty bill. Even if they happen to be conscious when they are taken away and protest that they are entitled to equivalent free healthcare, they are nonetheless whisked off to a private hospital.
I accept that this a matter for Member States, but I ask the Commissioner whether there is there anything he or we can do about it. Is he aware of the extent of the problem and does he accept, as this report states, that citizens have the right to equivalent healthcare in every Member State and that this needs reinforcing? What can he do to reinforce it? I would ask him to be so good as to reply in English saying what can be done, so that I can send this reply to my constituent in the West Midlands.
Health is a fundamental social right and one of the cornerstones of the European social model. Confidence that health care can be provided is a precondition of the individual being able to operate properly in society. It provides security. Work therefore needs to be done on harmonising and improving the quality of the health care Europeans receive. The ageing of the population will create problems in relation to the national health systems’ capacity to secure access and quality in the future. In spite of their different healthcare arrangements, all the Member States face this problem. Modernisation is required. Resources within the health sector therefore need to be used better, but it is important for this not just to mean rationalisation and greater efficiency. We have to remember that prevention is the most effective form of health care.
In the Europe of the future, health must not be seen as a cost but, rather, as facilitating a competitive economy. The mid-term evaluation of the Lisbon Strategy also emphasises the need for the social pillar. The social dimension is quite simply a necessity if Europe is to achieve growth and employment. If we are to go on securing a well-educated and skilful labour force, we must be able to offer effective and universal health care. The Member States must therefore become better at making use of the open coordination method and the opportunity it provides for exchanging good practice.
More should also be done to improve our working environment so that we prevent accidents at work and work-related illnesses. An improved environment will generally also have a beneficial effect on general health and will thus make for healthier people, which will again release resources for health care. Health, growth and employment are inextricably linked.
– Mr President, in order to guarantee social inclusion, we must ensure the existence of a public social security system founded on the principles of democracy, solidarity and universal access and a health care system that is similarly public and universal. These systems must operate on the basis of non-discrimination, benefiting people on low incomes, guaranteeing equal access for all to good quality public services and safeguarding human rights.
We are therefore opposed to the proposals paving the way for the privatisation of public services in these essential areas. We object for example to the Bolkestein proposal for a directive intended to set up an internal market for services and to the proposal for a directive on certain aspects of the organisation of working time, which, by undermining health professionals’ working conditions, also jeopardises the health of people using the services in question.
Mr President, ladies and gentlemen, having myself once drafted a report on this subject, I am of course particularly pleased by the considerable continuity that is still evident between Mr Cabrnoch’s report and our previous resolutions. For that, I would like to say how grateful I am to him.
The Council’s eventual agreement, in October of last year, to the use of open coordination in health provision and the care of the elderly is another success chalked up by this House. I am confident that the PROGRESS programme, on which I am the rapporteur, will soon provide us with an instrument for organising the exchange of best practice, which is so urgently needed, and for pushing through a reciprocal and mutual process of learning from one another. At the end of the day, the Member States need to be helped to undertake reforms aimed at modernising and strengthening health systems, in which process particular importance must be attached to social cohesion and the principle of solidarity.
If the Member States want to ensure, in future, continued universal access to their systems for health care and the care of the elderly, to guarantee their quality and secure their funding, what is needed above all is more prevention and greater transparency. Transparency is itself indispensable if quality is to be maintained and if the resources available to the healthcare systems are to be used in the best possible way. Assessing the quality of medical services must be made much easier; paying out large sums of money for poor-quality service must come to an end.
Patients’ organisations have a very important part to play in this, and they must be more involved in future decisions on health policy. All the Member States wanted to go further by adopting a Patients’ Law or Patients’ Charter. They all also face major challenges where the care of the elderly and long-term care are concerned. We should join together in seeking strategies for improving the interaction between healthcare provision and treatment, in order to be able to improve care for patients in their homes and to provide sufficient care facilities.
– Mr President, the Communist Party of Greece will be voting against the report misleadingly entitled 'Modernising social protection and developing good quality healthcare', because it contains reactionary assessments and objectives for further promoting the commercialisation of healthcare, swelling the private business groups which control the healthcare sectors and drug production and increasing their profits. This has painful consequences for public health and leeches the income of the grass-roots. The patient is a customer. Basically, there is no health policy. Health and safety at work regulations are primitive. On an annual basis, 40% of healthcare services provided are covered by workers' wages. Health is increasingly being integrated into the more general anti-grass roots policy of the European Union. Responsibility for the protection of health is being individualised and the healthcare services market is being fully liberalised, following the sweeping changes in industrial relations and in social insurance, such as the organisation of working times, the increase in the retirement age, the reduction in pensions and so on. Healthcare should not be a commodity. It should be a free, quality service provided on an equal footing to everyone by the state alone. The pharmaceutical and biomedical technology sectors, production and marketing should belong to the state and should be controlled by society.
Mr President, whilst I judge the general philosophy of this report positively, and whilst this text may be an acceptable foundation for upwards harmonisation of the rights of European citizens with regard to social protection linked to healthcare, it also presents some serious shortcomings. It remains too general, does not set any timetables, and is not sufficiently focused. Well, on this issue, incantations are not enough. Let us be ambitious for this social Europe every one of us wants to see, and let us take healthcare and social protection expenditure from the Stability and Growth Pact, as this expenditure does not represent costs; it is an investment that creates wealth and efficiency for society as a whole.
Two significant matters absent from the report are the issue of financing a pioneering social protection system and mass unemployment in Europe. Both issues are of major importance. Without shared financing and without financial income contributions to the solidarity effort, it will be impossible to achieve the desired goal. With regard to unemployment, it is a long-lasting strain on the sum of revenues required to finance social protection and healthcare.
By way of conclusion, let me add these two precise responses to the precise needs of the European people. In striving too hard to reach a limp consensus, which in the end leads to nothing, we are only intensifying Eurosceptism.
.  Honourable Members, this debate has demonstrated something that I believe will also become apparent from subsequent debates on health care, namely that this is a remarkably complex subject. In a certain sense it pushes us to our limits; after all, no one can fail to be moved by anguish, suffering and death, and these are all part and parcel of health care.
It emerged clearly from the debate that the open method of coordination is regarded as a suitable way of coordinating health care systems in the European Union, and this is something I very much welcome. Speakers also warned that consideration must be given to questions of administrative and technical management whenever this method is used. This is undoubtedly true, and I have taken note of these warnings. I am no fan of collecting useless information and creating systems that are incapable of delivering results.
Mr Bushill-Matthews, who is no longer present in the Chamber, asked a question that I imagine relates to a specific incident. If I understood what was said correctly, the gist of what had happened was that someone had suffered health problems and was presumably treated in a clinic against his will, whereupon the clinic demanded payment for services that were not covered by his insurance. It is by no means the Commission’s intention that eventualities and instances of this kind should prove to be commonplace or likely, and I will look into this incident in order to obtain more detailed information on it.
Once again, honourable Members, our debate has shown that this report is an extremely valuable document, and I should like to quote one last paragraph from it. According to paragraph 9, Parliament takes the view that the ageing of the population constitutes a challenge and should also be taken as an opportunity to involve people with long and valuable experience more closely in society and enterprises as a part of active ageing. I believe that this paragraph demonstrates that the report is both well thought-out and well-balanced.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A6-0092/2005) by Mr Hughes, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council regulation amending Regulation (EC) No 2062/94 establishing a European Agency for Safety and Health at Work (COM(2004)0050 – C6 0014/2004 – 2004/0014(CNS)).
.  Honourable Members, I should like to start by reminding the House that the European Agency for Safety and Health at Work was established by the European Union in 1994, in order to respond to the growing need for information on how to prevent work-related accidents. The Agency’s mission is to improve people’s working lives and to foster the exchange of technical, scientific and economic information between all parties affected by issues relating to safety and health at work, whether these be Community bodies, Member States, employees, employers or safety engineers.
In 2004, the Commission set out its proposals for amendments to the regulation establishing the Bilbao Agency, with the aim of responding to the needs of an enlarged European Union and streamlining the way in which the 78-member tripartite Administrative Board works. The new regulation formalises the role of the Bureau, as well as maintaining and strengthening the tripartite structure of the Administrative Board, which is made up of Commission representatives and representatives from the governments, from the Member States and from employer and employee organisations.
The new proposal also reinforces the role of the social partners and strengthens the links between the Agency’s mission and the objectives of the Community strategy on health and safety at work, as well as underlining the importance of small and medium-sized enterprises.
Parliament has proposed a number of amendments aimed at making the original proposal clearer and more precise, and has also put forward certain amendments proposed by the Council. The fact that amendments have been proposed to the way in which appointments are made to the Bilbao Agency did however come as something of a surprise to the Commission, as the implication is that the Commission should have closer control over the Agency. Ever since the latter was established, its Director has been appointed by the Administrative Board, on the basis of a recommendation from the Commission. Given that this is the procedure currently followed by the majority of agencies, it would be a pity if it were to be changed. I should like to thank the House for having given the draft regulation such a positive reception, and for the new provisions it has proposed with the aim of making it clearer and more precise. I thank you.
. Madam President, it is significant to me that tomorrow, the day we will vote on this report, is International Workers’ Memorial Day. That is the day that commemorates the 60 000 workers per year who die globally from job-related injuries or illnesses and the many millions more who are injured. For the European Union 15, the figures have been steadily improving over the last decade, but there is still nothing to be proud of. Some 4 500 workers die each year as a result of accidents at work and many more from work-related illnesses. Over four million still suffer significant injuries at work each year. This is the important backdrop to our debate today on the Bilbao Agency.
As I have said, the figures for the EU 15 have improved over the last decade and I am convinced that the key health and safety directives that we have put in place, and the work of the Bilbao Agency itself, have made an important contribution to that improvement.
As the Commissioner has said, we are discussing the review and updating of the regulation governing the operations of the Bilbao Agency. That review was called for in the original regulation. It is a little later than it might have been, but that is because there has been a full external evaluation and a full consultation of all stakeholders, which has informed the Commission’s proposal and indeed the recommendations from the Council. As the Commissioner has also said, the other imperative for change has been the enlargement of the European Union, which has meant an increase in the Board of the Agency from 48 to 78 and has therefore necessitated a streamlining of administrative and management processes.
The amendments that we have proposed fall into four main categories. The first are intended to clarify the objectives and tasks of the Agency, improving the link with the priorities of the Community strategy, strengthening the Agency’s capacity for data analysis, focusing more on the needs of SMEs and providing accessible and comprehensible information to final users.
Secondly, there are amendments intended to take account of the enlargement of the Union, clarify and improve the functioning of the Governing Board and strengthen its strategic role and the executive role of the Bureau.
Thirdly, there are those intended to reinforce the role of the social partners in the Agency’s network in the Member States – a very important point – and those intended to reinforce cooperation with other Community bodies in the social policy area.
We have also, of course, tabled amendments to try to ensure a proper gender balance in the management structures of the Agency. I shall pick out one or two of the more important ones. First, I would like to say that I am grateful to Giovanni Berlinguer and the Committee on the Environment, Public Health and Consumer Policy for an excellent opinion. I have taken up a number of their suggested amendments, for example Amendment 2, which underlines the need for the Agency not only to collect and disseminate information, but also to analyse that information, identify risks and good practices, and promote preventive action. It also underlines the role of the Agency as a risk observatory.
Amendment 4 concerns gender balance and the governing and management structures of the Agency. Amendments 5, 6, 7 and 8 concern in different ways the added value the Agency should bring to the data it collects and collates through analysis, evaluation, identification of best practice and dissemination of that information and best practice to where it is most needed, particularly with small and medium-sized enterprises. Amendment 7 also underlines the need for the promotion of the harmonisation of statistics on work-related accidents and illnesses, a crucial point.
A series of amendments then look at a number of technical and administrative matters concerning the composition of the board and Bureau and their respective roles and responsibilities, and the interrelationships between the two bodies. We think these amendments will improve the efficiency and effectiveness of the operation of the Agency.
The final point is the one the Commissioner mentioned. That is Amendment 23, dealing with the appointment of the director. I know the Commission is not happy with it, but it reflects the procedure followed by the other agencies in the Committee on Employment and Social Affairs’ remit. The Commissioner has also intervened recently in the appointment of directors at certain agencies. Therefore maybe the amendment better reflects current reality.
In short, the report seeks to strengthen the role and function of the Agency, which has already done excellent work. I commend the report to the House.
.  I agree with the excellent work carried out by the rapporteur and very much welcome the efforts of the Bilbao Agency. The rapporteur has cited some figures, but the reality is that a large number of work-related accidents and illnesses are preventable and that they particularly affect the most vulnerable people: immigrants, temporary workers, illegal workers and the unskilled. Furthermore, they affect people that receive less protection from trade unions, which do not reach large numbers of workers.
I would add that there is some danger of the situation worsening, as a result of the political options presented to the European Union. If competition between countries, rather than encouraging safety and innovation, meant a relaxation of safety measures and an increase in working hours, that would increase the number of accidents and illnesses. If the Bolkestein Directive on services brought in social dumping by means of the country of origin rule, the number of accidents and illnesses would be compounded.
There are important amendments in Mr Hughes’s proposal, above all the involvement of the social partners, that is to say the workers themselves, who are, on the one hand, the victims, and on the other, the proponents of safety and health in the workplace.
.  I should like to start by expressing my admiration for the rapporteur’s work, and in particular for the fact that the correct procedures were followed when the report and the motion for a resolution were discussed in the Committee on Employment and Social Affairs. As a new MEP and a representative of a new Member State, I find the very existence of the Bilbao Agency a matter for concern. I have yet to be fully convinced that there is any genuine and legitimate need for a separate EU body dedicated to the matter of health and safety at work, given that this is such a narrow, albeit important, field.
I will continue to review the arguments that speak in favour of the existence of this institution, as well as any that suggest that it would be preferable for problems relating to health and safety at work to be tackled in accordance with the principle of subsidiarity, or in other words at national level alone.
As things stand, however, both the motion for a resolution that has been tabled and the rapporteur’s report serve to make the Agency’s work more transparent, and I can therefore endorse the motion for a resolution drafted by the rapporteur. I thank you.
. Madam President, I welcome the report on the European Agency for Health and Safety at Work and I congratulate the rapporteur on work well done.
The key elements of this Agency are its research and distribution of best practice to Member States in relation to standards concerning health and safety at work. Legislation governing the health and safety of workers throughout the EU is a prime example of how the EU has made and can make a positive contribution to raising the quality of life for millions of the Union’s citizens.
But legislation is just one part of the equation; enforcing that legislation is another. Health and safety in the workplace can only be maintained where adequate monitoring is conducted at workplace level. While I am not familiar with the situation in other European countries, I know that in Ireland we do not have an adequate number of inspectors and monitors to ensure the health and safety of our own workers. A notable case in Ireland recently has been the exposure of the Turkish multinational company Gama, which has deprived workers of earnings through paying substantially below the minimum wage and endangered their health and safety by requiring a substantial number of its workers to work up to 80 hours per week. This is extremely damaging to the health and safety of those workers. In the potentially dangerous construction industry, accidents are much more likely to occur when people are required to work such long hours.
Of course, it is not just the company that has a responsibility. We have the legislation in Ireland, we have the minimum wage, but we are not properly enforcing that legislation. This is a high-profile case in Ireland at the moment, but there have been a number of cases in recent times where workers’ rights, particularly immigrant workers’ rights, have been trampled on.
Turkey is currently applying for membership of the EU and I support that move, but part of that process will have to be a requirement that major companies like Gama respect and protect workers’ rights within the EU. I believe the onus is on the Turkish Government to ensure this happens.
So, while we welcome this excellent report today, and indeed commend the work of the Agency, we all need to be vigilant in our own countries to ensure that workers’ rights are upheld. In particular, we need to be vigilant where workers are exposed to dangers and to risks and where they are less well represented by trade unions. What we are talking about here are immigrant workers, under-age workers, temporary workers, and so on.
Finally, I wish to make a comment on Amendment 7, which underlines the need for reliable information and comparative data and the need for a systematic collection of data across the Member States in the field of health and safety at work, with the support of Eurostat. We need accurate information across all 25 Member States, collected in a uniform way, so that we have good-quality, reliable and relevant information to underpin all policy decisions.
.  Madam President, this agency is an important EU institution; in the just over ten years that it has been operating in Bilbao, it has already had a tangible and beneficial influence on working conditions in Europe. The Group of the Greens/European Free Alliance is right behind this report, and I wish to express my appreciation to Mr Hughes for drafting it. We see it as very important that the European Agency for Safety and Health at Work in Bilbao should, as far as possible, enjoy the same legal status as the European Foundation for the Improvement of Living and Working Conditions in Dublin and the European Centre for the Development of Vocational Training in Thessaloniki, and that it should be equipped with a constantly improving range of instruments.
Today, Europe needs these agencies’ input more than ever, for it is often apparent that two of Europe’s three pillars – the social and the environmental – are threatening to give way. Other speakers have already mentioned such things as the Bolkestein directive and REACH, and I realise how unstable a pillar social Europe rests upon when I hear employers heaping derision on the prospect of a directive on protection against optical radiation, which would lay down minimum standards for workers.
Safety at work, the prevention of accidents and preventive health care must be treated as matters of high importance if workers are to be more than factors in capitalists’ production calculations. Fine-sounding declarations of principle are not enough; what is needed is research and instruments, developed by this agency in order that standards may be arrived at and legal measures drawn up, and in order that it may be possible to monitor whether the rules we lay down are actually adhered to. We in the Group of the Greens therefore expect the agency in Bilbao to be allocated the resources that it needs in order to do its job efficiently.
. Madam President, I would like to thank Mr Hughes for his report, and I would like to congratulate the Agency for the 13 per cent reduction in accidents in the workplace. However, I would like to mention the fact that the administrative board finds itself overburdened with the administration to the point that it cannot concentrate on strategic planning. This is a pity, because I would like it to strategically plan so as to be able to look at the workers that are not included in the Agency’s vigilance for health and safety. I refer to these as ‘home carers’, and will continue to do so for the rest of my time here. They make up the largest workforce in Europe; they often lift beyond their weight and work around the clock, year in and year out. There is nobody monitoring their health and safety.
It can sometimes be quite ludicrous: as a home carer myself, for a short period of time I had someone sent in by the state to give me a few hours’ help a week. This helper could not lift, could not put his hand above his head, could not in fact do anything that a carer had to do. I had to let him go because there was no help he could give, all on the basis of health and safety. I, however, could do anything, no matter how dangerous, because I was a home carer.
Madam President, I do not underestimate the importance of health and safety at all, but I must draw the attention of this House to the fact that European Union regulations are undermining personal responsibility and, in many cases, the application of common sense.
We are now told, for example, that teachers must be protected from noisy children. Gliders are grounded because perfectly safe winches no longer meet new specifications. What business is it of this House to tell a builder that he must use scaffolding to refix a roof tile? It really is about time that the people of Brussels discovered how irritating this interfering trivia could be.
Surely the health and safety of lorry drivers requires a new regulation: to dig up all the cobble stoned streets of Brussels and replace them with concrete.
. Madam President, I wish to apologise for missing my slot earlier. I am afraid I ran out of my office with the wrong file under my arm and had to go back for the correct one. It happens to us all.
I would like briefly to refer to Mr Mote’s comments: he might be a bit more sanguine about the health and safety regulations if he had once had to gather up the remains of an unfortunate worker who had slipped off a roof and ended up dead on the street below because there was no scaffolding available during his work, and had then to go to the family of that unfortunate man and explain why he was dead. There is nothing in the health and safety regulations that is an undue burden on business. After all, the human cost of the deaths on building sites – which are quite appalling – and the injuries – which are also quite appalling – cannot be measured by the inconvenience of having to put up a bit of scaffolding.
I would like to address two points here. First and foremost I should like to thank Stephen Hughes for his report and indeed for seeking to raise the whole issue of gender balance in the boards of the Health and Safety Authority. I would also briefly like to mention Mrs Harkin’s European Foundation report, which unfortunately is not being debated in the House, but is being voted on tomorrow as well. That dealt with perhaps a much more complex problem because of the staffing situation there – it being a much older foundation. The Commission and the Council sought to change the status of the workers in that Foundation and we had to negotiate considerably to try and find a solution to that.
While this Parliament is only consulted on this issue, I believe we have found good common ground between the staff of the Foundation, the management and indeed the Parliament here. I know that the Irish presidency initiated discussions on this during its time in office and it helped to encourage the Luxembourg presidency to take on board the recommendations that this Parliament is making. I hope that the report is adopted without difficulty here tomorrow.
.  Honourable Members, the European Coal and Steel Community, which was the origin and starting point of the European Union, not only pursued the aim of economic integration, but also established a legal basis for measures relating to safety and health at work. The bulk of the European Union’s legislative activity in this field builds on this legal basis.
Although we have undoubtedly made progress in this area, there can be no question of us ever ceasing in our efforts. The incidence of work-related accidents has fallen by 13%, yet the figure is still too high, and certain jobs are still unduly dangerous.
I am delighted that the Bilbao Agency has received an overwhelmingly positive assessment, as this is a view I share. I expect tomorrow’s debate on the amendments that have been tabled to be brief and to have a positive outcome, as the individual amendments provide a logical and well-balanced response to the changes that have taken place.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A6-0087/2005) by Mrs van den Burg, on behalf of the Committee on Economic and Monetary Affairs, on the current state of integration of EU financial markets (2005/2026(INI)).
.  Madam President, I should like to start by apologising to my Dutch fellow MEPs for speaking, not in Dutch but in English, which is, after all, the language of the financial markets. There is also the added benefit that I can address the Commissioner in a language he understands.
Madam President, when the Commissioner’s predecessor Mr Bolkestein started his term, he met with a well-prepared, ambitious set of proposals for the internal market for capital. He presented them in 1999 as the Financial Services Action Plan – FSAP.
Commissioner, I have the impression that you are less fortunate with the heritage concerning the internal market for services that Mr Bolkestein left for you when you came here to Brussels, and which carries his name, or perhaps an ominous nickname. But that is not our subject for today; we will have plenty of time to discuss this further.
I would like to praise Mr Bolkestein for having diligently steered the FSAP through during his term in office. Commissioner, I am very much looking forward to the follow-up plan in the Green Paper that you are to present next week. In the report before you and in the debates that we had in the Committee on Economic and Monetary Affairs, we take a positive view of the way the FSAP has been dealt with, but of course we are aware that many of the intentions laid down in the rules still have to be proven in practice.
Major attention should be focused on the implementation and enforcement of the almost 40 sets of rules that have been adopted. Unfortunately, there were some misunderstandings about my report in the form in which it has been presented to the plenary today. Although a broad consensus was reached in committee and we had good compromises, some imperfections slipped in during the committee vote. Since they concern the main thrust of the report, I would like to discuss them first.
The most annoying mistake is paragraph 2 of the text before the House today. It suggests that we should go along with the plea of some lobbyists and journalists that Brussels legislators should commit themselves to a regulatory pause. But that is really not my cup of tea. This paragraph 2 absolutely does not fit into a report that points to so many developments in a dynamic financial market that may pose serious systemic risks and endanger a safe and efficient internal market for financial services. Therefore, I am clearly against tying our hands with a moratorium on legislation. We should stay alert and the Commission should be very proactive. Of course, this new legislation should be thoroughly assessed as to its necessity, its costs and benefits and its wider impact, but less regulation is not always better regulation.
Let me turn to some other elements of the report, such as the Lamfalussy Process. With the well-known disclaimers that you are used to from the European Parliament, the report is quite positive about the Lamfalussy Process. I tend to see the Level Three Committees of regulators in particular as allies for the public interest and the protection of consumers and expert users. I note that they are more and more aware of their important role in harmonising the technical rules and the supervisory practices between regulators in different Member States. The Himalaya report presented by CESR asks for an improved toolbox. We say in the report before the House today that this is a good starting point for further debate. Some important issues have to be resolved in the coming period.
Then there is European-level supervision. In the report we speak positively about a move towards consolidating supervisors. The industry wants to reduce the need to comply with many different supervisors, but on the other hand I can understand the hesitation of regulatory authorities in host situations to give up their competences and to rely completely on foreign supervisors. That is why I insist on taking a further step. Seeing the growth in cross border activity and the concentration of large players in the financial markets, it is time for integrated supervision at European level, possibly via a two-tier system with European-level supervision for large cross-border players without prejudice to the level playing field between cross-border and local players. Not everyone agrees with me on this, but at least in the report we agree that this should be an option that the Commission should also consider further.
Then there is the issue of consumer protection and involvement. Here we stress that the protection of consumers and the guaranteed availability of basic financial services to all consumers should remain a basic condition. I do not think that we should aim at complete harmonisation in relation to retail financial products and service provision, because consumer protection is too different in the various Member States. In the report I propose looking at the option of a 26th regime for pan-European financial products, such as mortgages or insurance products. They may meet the needs of internationally mobile people to work with the providers they are used to in another Member State.
Mrs Berès, the chairwoman of our committee, will speak on the issue of better cooperation in a global setting.
. Madam President, it is already clear the coming five years will be extremely challenging in this particular area. The smooth functioning of financial markets is essential and has a huge influence on the prosperity of each and every one of us. Financial investments underpin jobs and growth; the value of our savings; our pensions; the cost of our mortgages. Deep, liquid, dynamic European financial markets will ensure the most efficient allocation and provision of capital and services throughout the European economy, and beyond, in the global capital market.
In the last six years we have seen major progress. Most of the necessary rules outlined in the Financial Services Action Plan have been agreed on time and are now being put in place. European decision-making and regulatory structures have become more rational and efficient. Continued systematic cooperation has developed between the European institutions and market participants. All institutions and a very large majority of the market participants agree we need to continue our efforts, because our job to integrate the European financial markets is far from finished.
Our key priority for the next 12 months is to complete unfinished business in the area of financial services. We still need to deal with the remaining elements in the negotiation phase before this House and the Council, as well as the key measures now under preparation by the Commission. For example, we still need to allow more risk-sensitivity in the capital requirements for banks and investment firms (Basel II); strengthen statutory audit (the eighth Company Law Directive); fight money laundering and terrorist finance; cut down the costs for clearing and settlement; establish a European framework for reinsurance; modernise rules on insurance solvency; and create a European legal framework for payments.
In other words, the regulatory measures currently under preparation are already extremely demanding for all of us. However, I am confident we can achieve a lot in the coming year.
In the area of financial services, the Commission commends the good work done in the Committee on Economic and Monetary Affairs over the last years, and, more particularly, the report we are discussing today. There is a considerable degree of convergence between our own thinking and the thinking in the European Parliament. Many of the main themes included in the report presented today by Mrs Van den Burg on behalf of the Economic and Monetary Affairs Committee will also be reflected in the Commission’s Green Paper on its future financial services policy. We address similar priorities. In a way there is no surprise there, as we have both been very transparent in our approach and preparatory work. I do not wish to dwell on all the recommendations set out in the report, but let me highlight some which I believe are particularly important.
Firstly, there is a clear need to coordinate transposition by the Member States, strengthen enforcement and increase supervisory convergence. I broadly endorse the views expressed in the report. Particularly, I think paragraph 14 gives the right nuance as some form of integrated supervision will only be beneficial if regulation is no longer fragmented. Convergence will not occur if an integrated supervisor still needs to interpret and apply 25 different sets of regulations. Therefore, the Commission endorses a step-by-step approach, building on the European regulatory and supervisory committees in the area of financial services.
Secondly, the better regulation agenda is important. The Commission agrees that future measures must be targeted and evidence based; impact assessments will be thoroughly applied. Basic pan-European framework rules are needed so that businesses can develop European strategies and consumers can benefit from enhanced integration without artificial barriers. However, overlapping, contradictory and duplicative requirements create a burden and must therefore be withdrawn.
Thirdly, effective consultation is key. We all have listened very carefully to all different stakeholders: industry, large and small; regulators; supervisors; investors; workers and consumers. We have taken their constructive ideas on board and we have listened to each other. There is broad support for our common approach; a degree of consensus which is so crucial at the start of a new phase.
I personally hope this convergence of thinking, the good contacts established and the open way of policy-making will guarantee a swift launch for our policy programme of ‘consolidation’ for the next five years. Effective delivery of our common programme must be mandate of the European Commission and the European Parliament. This week’s adoption of Mrs Van den Burg’s report will therefore be an important step forward.
. Madam President, I should like very sincerely to thank and congratulate Mrs van den Burg on her report. I thought we worked well as a committee to reach a reasonable and balanced template for the future of Europe’s financial markets. The industry and all three European institutions have undergone a stressful five years of legislation in this area, and the most stressful stage, for the industry at least, is probably still to come.
The result is certainly not perfect, and it certainly does not please everyone. However, in our Group we are all agreed that breathing space is now required to see these 40-plus directives properly implemented by transposition into national legislation, and to build up experience of their operation. Furthermore, the industry needs time to digest these often substantial changes to its ways of doing business. This will inevitably take time: it would be foolhardy to rush into further changes until we see how these work out in practice. After completion of the few remaining Financial Services Action Plan matters, there may be one or two other areas which need legislation – asset management may be one. Nevertheless, the Commission and this House need to be very careful that any such legislation really is necessary, justified by cost analysis and can be delivered usefully. Whenever possible, non-legislative improvements would be our preferred route.
The Lamfalussy process has a key role in ensuring that the FSAP legislation works for the benefit of both financial services companies and their customers. It is vital that transposition be implemented on-schedule and accurately, and we will expect the Commission to keep an eagle eye on this, because we will be keeping our eagle eye on the Commission. We will not hesitate to use our rights of challenge under the Lamfalussy process if we see the need.
We have made major strides towards an integrated European financial services market. In time this will be of great benefit to our economic prospects by providing the competitive capital market that Europe needs and which we are striving to achieve. There are not many other projects that will contribute as much towards achieving the Lisbon goals. It is now our duty to see that these matters are honed and perfected as they come into operation. It is now our duty, the duty of the Commission and the duty of the Member States to see that the financial services industry is given our full support in providing the essential ingredients of a successful European economy.
. Madam President, Commissioner, ladies and gentlemen, here we find ourselves at a gathering which, I believe, we must also examine in the light of our global strategy: the Lisbon Strategy. In reality, if we want this strategy to succeed, we require financial markets capable of financing the needs of our economies. That is the challenge we face; that is why, for the past five years, we have been striving to implement this Financial Services Action Plan; and that is why we believe we must go forward.
Many have said it and many continue to say it: we require a break in legislation. Commissioner, I am aware of your attachment to this undertaking. Everyone agrees, however, that there are two or three issues that we will obviously need to take further. Amongst these issues, I note that Mr Purvis has just raised that of asset management. Allow me to mention two others with which you are well acquainted. First, the issue of the database and all the difficulties that lie in implementing a genuine database that respects consumers’ rights; that is one of the key elements if we want to see our efforts in this area crowned with success. After having legislated on investments, there then comes the issue of the post-market situation, which, I imagine, will keep us extremely busy in the coming months.
That said, I should like to make two observations. The first concerns the rights of this Parliament. We have accepted the Lamfalussy Process. Should this Parliament have a call-back right, we will require measures for implementing this right at level 2. In addition, we will need to monitor movements at level 3 because we are well aware that the situation could go adrift at that level, something we will need to be able to denounce when it occurs, if that proves necessary.
I should like to say a word about the situation of the regulators, as this is a debate that we have not resolved entirely within our Committee. We are on track, picking up with the Himalaya Report. I should, however, like to point out to you what we learnt when we officially met the CESR and its officials for the first time, in Paris. They told us very clearly that if we want a regulation to be implemented on a European scale, it will take more than benchmarking between national authorities, as the effect of this alone will not produce a sufficient level of harmonisation between the powers of different national regulators during the step-by-step process we are in. That is an element that we must take into consideration.
.  Madam President, Commissioner, ladies and gentlemen, with a few exceptions, the measures contained in the financial services plan have already been implemented, or are well on the way to being so. So far as one can tell from today’s standpoint, the financial services plan can be described as a success. The question now arises of whether it needs to be followed by a successor, a ‘Post-FSAP’, in other words. The Committee on Economic and Monetary Affairs has considered this issue in an own-initiative report. It is vitally important that this House should make its opinion known at this early stage.
The European internal market in financial services is still a long way from being complete, lagging well behind the internal market in goods. What we do know is that it is particularly in the retail markets that much more remains to be done, while the question has been repeatedly raised as to whether the financial services industry might not be entitled to a break from regulation after making such efforts. It is also raised in the own-initiative report by the Committee on Economic and Monetary Affairs, although the rapporteur has today answered it firmly in the negative.
The text agreed on by the Committee on Economic and Monetary Affairs is largely balanced, and so the Group of the Alliance of Liberals and Democrats for Europe supports it.
I have, though, critical comments to make on two aspects of it. The first is that although the work of CESR is, in wide-ranging fields, doubtless something to be welcomed, it must comply with clearly-defined ground rules. There must be better consultation and interaction between CESR and the democratically-elected European Parliament; as its decisions have a considerable impact, the relationship with Parliament, which should be consulted in good time, should be a close one. Secondly, although the big banks are making the case for deliberate and far-reaching harmonisation, it still needs to be clarified to what extent this applies to all sectors of the financial services industry. The Commission should give some thought to this. In this connection, the Liberals and Democrats support the amendment tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, which is open to various interpretations.
Overall, we can endorse most of the rapporteur’s amendments, and I extend warm thanks to Mrs van den Burg for the work she has put in.
. Madam President, ‘transparency’ is a much-used word in Mrs van den Burg’s report, but there is nothing transparent about the great jumble of committees and processes that she also describes. First, a committee of wise men was set up on the regulation of European securities markets. What wisdom did it bestow? A four-level regulatory approach and the creation of two more committees! Then the Commission appointed four expert groups to mark the first step in the action plan review process. That was in October 2003, long before all of the action plan had even been implemented. If that were not enough, there was input from a monitoring group and four other committees.
Who said ‘when in doubt, hold a committee meeting’? Only a report from an EU institution could say with such a straight face that this is a powerful recipe for success, at least in terms of delivering legislation. The EU is very good at churning out laws: is transparently obvious. However, I have a warning for ordinary people out there in the real world, like those in our visitors’ gallery: it is transparent to me that more regulation is coming, thus there will be more laws to break; there will be more interference in pensions and insurance matters; more European-level supervisory bodies that will override national ones; and more back doors through which the EU intends to interfere in national taxation policy. The report notes the existence of overlapping directives that might lead to contradictory and duplicate requirements. In the real world, this would be seen as a work of fiction, not a serious proposition.
So, the EU confuses itself, but in the confusion, I should like to repeat one transparent certainty: if the EU is the answer, it must have been a very silly question.
A few years ago, American financier George Soros deplored the billion-dollar losses of his companies carrying out financial operations, and urged the governments of the most powerful countries of the world to address the organisation and the introduction of clear rules and order in the world financial markets. Operations on the world financial markets and, in particular, trade in derivatives recorded a literally explosive growth in recent years. Their volumes and growth of dynamics exceed many times those of classical financial operations involving real production, services and consumption of products. Any fluctuation in or, at worst, a collapse of even one part of these markets may have serious consequences for the world economy, not to speak of the fact that every negative development on financial markets has repercussions for personal finances and fates of ordinary citizens. In this regard, I appreciate the presented material and good work of rapporteur Ieke van den Burg as another contribution to devising a conceptual solution in this field not only within the European Union, but with the ambition of an intercontinental approach.
Madam President, Commissioner, I, too, would like to start by thanking the rapporteur for her constructive and good cooperation. She has produced a balanced text that takes a look at the European internal financial market – to which, over recent years, the Committee on Economic and Monetary Affairs has devoted a great deal of attention – and, while doing a good job of analysing our present situation, also looks towards the future.
To be sure, having had a great deluge of legislation, we must now consolidate; we must ensure not only that it is properly implemented, but also that we learn from our initial experience with it, and that we tackle the next legislative project piece by piece rather than with gusto, as we did before. We should also – contrary to what certain participants in the European market would like us to do – handle the topic of maximum harmonisation with a great deal of care. I can imagine those who currently write to us demanding maximum harmonisation in consumer protection matters saying – yet again – that we are taking harmonisation too far with the Consumer Credit Directive; that is why they should be very careful when calling for such a thing.
This House has, for some time, been quite clear about where it stands on CESR; although we are in favour of the Lamfalussy procedure, we want transparency and participation, and there is a very, very great deal of room for more of that in CESR. Our expectation is that what happened with ‘Clearing and Settlement’ will not be allowed to recur. I also call on Commissioner McCreevy to apply the same sensitivity to pressing for international standards in a field in which international bodies keep introducing more and more standards for large companies, which are then applied by small and medium-sized enterprises as well. This is where democratic control is called for, and this is where the Commission and Parliament must join together in developing the institutions for this purpose.
Let me end with a comment on European supervision. I regard the approach taken by ‘Basel 2’ – that of approaching this with very great care – to be the right one for a draft. We should take care not to be too hasty in creating a Europe-wide level playing field, thereby ignoring the regional and national level playing fields that we already have. The one must not wreck the other. That is why I favour a bottom up approach, so that, while focusing on European regulation and supervision, we build them up slowly, starting from the bottom. That this should be enforced from the top down is intolerable.
– Madam President, the creation of a single market for the financial services sector is a key factor in completing the internal market and in fostering further economic and social development in Europe.
In this context, the Financial Services Action Plan (FSAP), adopted in 1999 and strengthened at the Lisbon and Stockholm European Councils, is an indispensable tool. It is now universally acknowledged that the FSAP has been a success, given that 39 of the 42 legislative measures have been adopted. It is premature, however, to issue a definitive verdict, because many of these measures have yet to be implemented.
Efforts must now, therefore, be channelled into ensuring that the necessary implementing measures are transposed into national law, and, in particular, that the operation is monitored, transparently and effectively, for a certain amount of time.
Monitoring the FSAP will enable us to gauge the impact of the legislation on the smooth running of European financial markets and on the development of promotional, supervisory and anti-discriminatory measures. Monitoring of this kind should be an urgent priority for the Commission and the Member States.
Among the various points raised by the rapporteur, in compliance with the proposed guidelines, I should like to highlight, if I may, in view of its major importance, the call for the Member Sates to transpose, quickly and effectively, the directive on Occupational Retirement Provision, so as to increase the opportunities and alternatives for savers and offer them the best possible return on their investments. The overriding message of this report is that the Member States must adopt ‘the principles of better regulation’, opportunely adopted by the Commission, and that there must be greater convergence of national supervision practices relating to the measures incorporated in the FSAP.
I also wish to highlight the point that any future legislative measures aimed at remedying market failures must include a cost-benefit analysis of implementing them, in comparison with not implementing them.
Mrs Van den Burg’s report addresses the whole question of financial services sensibly, coherently and intelligently and I therefore feel that Parliament should support it.
Thank you, Mr President. While talking about the integration of financial markets, we have to consider several aspects.
Firstly, the recommendations of Parliament concerning improvement of these market activities are important not only for professionals, but also for every citizen of the European Union, and we often forget that. In one way or another, by obtaining insurance policies or using bank services, we all participate in the financial market. In addition, to take account of the investments into the market of the pension funds would lead us to understanding that lately the quality of life is increasingly dependent on the activity of the financial market; in case of disorderly performance of at least one institution, thousands or even hundreds of thousands of citizens can suffer losses. However, effective management of the financial market cannot be achieved by implementing a particular regulation, since I can tell you from the experience in my country that such administration is costly, hard to implement, and, after all, does not protect investors and merely restricts market development.
Secondly, we cannot expect progress within the European single market if the national legislation differs. We have to provide conditions for the inflow of capital to the European market from different countries of the world, and this capital cannot come because of the national barriers in the European financial market. Therefore, great attention has to be paid to the national legislation that has an impact on the financial markets; also activities of various working groups have to be encouraged.
Thirdly, current regulation of the financial market lacks completeness and is fragmentary, and I do not approve the suggestion to stop adoption of new legislation regulating the activity of the financial market. I think it is important to replace fragmentary laws with all-inclusive and well-drafted directives. Otherwise, local institutions will initiate those legal acts, as it happens in the case of clearing and settlement. Therefore, we have to create favourable conditions in Europe not only for big players, but also leave some room for the activities of national businesses (small companies) and individual citizens at the national level. Thank you.
Mr President, I wish to make a few comments on the resolution before us.
There has been a very great deal of legislative activity in recent years – in my view, almost too much. I should like to say that the costs to the financial sector of transposing all these new laws is quite high and is growing. Just introducing the whole of the Basel II Directive is costing the banks a very great deal of money. I therefore wish to limit legislative ambitions in future and slow down the process to some extent. For example, I welcome the fact that we did not come up with legislative proposals in the area of clearing and settlement. Competition should be allowed to operate. There is no risk of monopoly. Technical development is taking place so quickly that competition from new players is breaking down the old monopolies.
One area in which I definitely do not want to see new legislation is that of corporate governance or the way in which companies are run. Allow the market to be self-regulating in this area. If Germany wants its own rules for corporate governance, it should be allowed to have them. If Britain wants its own rules, it too must have them. The financial market will in time decide which system inspires greatest confidence. It will attract investors’ interest. I believe in institutional competition. There should be no devising of a common code, regulated by some directorate of the European Commission.
Too much legislation will lead to rigidity in the system. What has once become law becomes almost impossible to change. There is a great risk of our obtaining a financial market full of legal disputes, proceedings, advisory court judgments and yet more legislative measures to plug the gaps in the legislation. The terms harmonisation and level playing field have been the gateway to a suffocatingly legalistic system. Scope should be provided for the mutual recognition of each others’ systems.
Responsibility for supervising the financial market should not fall mainly to the EU. Instead, better cooperation between the local, national supervisory bodies is needed. I do not wish to see a new super-finance inspectorate in the EU.
Mr President, past years have seen a relatively large number of middle class people falling for the attractions of financial instruments, the use of which was formerly reserved for a very small elite. People believed they could increase their own wealth quite quickly, only to wake up filled with utter bitterness.
I have two suggestions to make. Here is the first. Is it not possible that the EU institutions might explain to the European public, in very comprehensible terms, precisely what, in the way of such instruments, is currently available, at the same time assessing the risks involved in them? Secondly, can we not follow the example of the USA, which is now, at least, bringing transparency and a whiff of control into the world of hedge funds? Europe is in urgent need of it. Hedge funds are the ones that pull out the lot, the ones whose enormous leverage can achieve some massive dividends, but also massive losses, and which, in fact, over and over again, move the whole of Europe’s economic structure in their direction. That, I think, is something we should tackle as a matter of priority.
Mr President, this report on the Financial Services Action Plan comes at an important time for the integration of financial markets in Europe. As you have heard, Parliament is unanimous on this issue and the vote in committee was almost unanimous.
The past few years have been marked by much law-making. There are clear indications that markets now need time to digest what has been decided. As legislators, we should be extremely sensitive to this concern and focus our efforts on what is essential and beneficial.
For its part, I hope the Commission assumes a twofold strategy. First, in its capacity as a prime mover of Community legislation, it is vital that the Commission concentrates on non-legislative means to carry out measures in the financial markets wherever possible. Apart from legislation currently under way, rigid laws should be considered only when absolutely necessary, i.e. after a comprehensive impact analysis shows that the intended objectives cannot be achieved through non-legislative means. This approach should take due account of evolving market practices and the principle of subsidiarity.
Secondly, in its role as EU executive, the Commission should take a rigorous approach to enforcement. Thirty-nine out of the 42 FSAP measures have been adopted. However, many implementing measures have not, and transposition into national law is only beginning. The Commission should start a benchmarking review of implementation in the Member States with the aim of completing the EU financial architecture as agreed.
The pace of integration in the financial markets has been far better than in many other areas. Much of this is due to the expediency and flexibility inherent in the Lamfalussy Process. As we move beyond the FSAP, however, the process itself should take into account the new environment in order to ensure that the appropriate balance of legislative and horizontal measures, structures of transparency, parliamentary control and stakeholder consultation improves further. For instance, structured dialogue between the EU and the US and other global capital markets could thus be better fed into the process, thereby strengthening both the European financial playing field as well as these relationships.
As for the convergence between supervisory practices, we need to be realistic. The report before you sets out a useful strategy for creating lead supervisory practices in the EU. With a longer term perspective, provided that the parliamentary accountability of any new body thus created is guaranteed, we can see the benefits of moving towards a more uniform supervisory regime for financial markets. One possible option is a 26th European regime for supervision of global actors. All these options should be left open and used if the Commission thinks it is necessary.
– Mr President, Commissioner, ladies and gentlemen, let me start by saying that we believe that both the services directive and the internal market in finance are safe in the Commissioner’s hands, thanks to the good cooperation between the Commission and this House.
Let me say, secondly, that the action plan for financial services in the period up to 2005 is a success; with 39 out of 42 measures already having been adopted, it is a success on the road that leads to the internal financial market, and it is successful as a result of the work Parliament has done. Necessary although these measures are, there are too many people who regard the great number of new and necessary regulations as excessive. They are wrong to do so, for the package of measures needs to be implemented in a very short space of time, and the internal market is not yet complete.
So let us consolidate instead of over-regulating, and implement instead of making excessive demands. When, moreover, we assess the way we implement these regulations, we have to ask ourselves three questions. What added value has the European Action Plan provided for the European Union? What problems have become apparent? What action do we need to take? The answers to the last question are obvious: as yet, not all the Member States of the European Union have the euro as their common currency; that weakens the internal market. Fiscal policy is dealt with at the national level and requires unanimity; that weakens the internal market. Cross-border payment transfers are not yet fully developed. Basel 2 is not yet in force, and ‘Clearing and Settlement’ is waiting to come in. Our problem is supervising the national supervisory authorities and getting them to cooperate with us.
Although we are in favour of Lamfalussy, it must not be allowed to result in a loss of democratic control, of democratic legitimacy and of clarity in the reaching of decisions and the formation of opinion. The time for action to be taken is dependent on when we will have completed implementation and know precisely what steps we next have to take together.
. Mr President, as I indicated earlier, this report marks the start of a new era in financial services. I thank Mrs van den Burg for her very stimulating report and the considerable effort that has gone into producing it.
Based on this report and our consultation with other stakeholders, next week, on 3 May, I intend to present to the College of Commissioners a Green Paper on financial services policy for the next five years. I will present this paper to the Committee on Economic and Monetary Affairs in more detail on 9 May. The Commission’s Green Paper will be open for public consultation until 1 August. Our final policy conclusions, deriving from all this work, are planned for the end of this year.
A number of issues were raised and I will try to respond to some of them. Mrs van den Burg and Mrs Kauppi referred to the ‘Himalaya’ report. The Commission thinks integration needs to be accompanied by matching supervisory structures: the more integrated the markets, the more integrated and convergent the supervisory structures must also be. For the time being, I consider the Lamfalussy structures to be sufficient, but they need to be closely and continuously monitored and adapted, or further developed if needed. Only after careful assessment might future initiatives be necessary, with strict application of the subsidiarity principle.
A number of speakers, including Mrs van den Burg and Mrs Kauppi, mentioned the so-called 26th regime. That regime may sound attractive in its simplicity, but in practice it will require some degree of harmonisation across the board, whether legal or in terms of tax, language, etc. The benefits of those 26th regime schemes remain to be proven, and reaching an agreement on optional European standards designed for only certain products will be difficult. However, I take note of the current debate and will respond to the call to explore such 26th regime schemes further, as explicitly expressed in the van den Burg report.
Both Mrs van den Burg and Mrs Berès mentioned retail markets. We agree that there are important barriers to integration of retail financial services markets. The integration of retail markets is complex and demanding. However, this should not be the conclusion but our starting point. Product characteristics, distribution systems, consumer protection, contract law, differences in consumption, culture or other economic or structural realities play a prominent role in the retail area and create considerable complexity for cross-border supply and demand. These barriers, however, have their origin in the fragmentation of the European market for historic reasons. The Commission does not accept the argument that, as European integration increases, this fragmentation is there to stay. In ten years from now, the retail market will look completely different to the market of today. Our role is to anticipate and facilitate this development and not shy away from new initiatives.
Mr Purvis and Mrs Berès raised the question of asset management. We will look to act only after the issues have been identified and potential solutions found. Where objectives can be achieved by non-legislative action, we will obviously choose this route. We might also need to address this question of legislative changes if they present the only way to secure single market freedoms in the area of investment funds.
Mr Radwan raised a number of issues, including one on the standards issued on clearing and settlement. I must point out that the Commission is not bound in any way by the ESCB CESR standards, and any policy decisions which might be enshrined in a future directive on clearing and settlement will take precedence over the ESCB CESR standards.
Mr Radwan also raised the question of the democratic governance and political accountability of rule-setters. Last week I was in the United States. You will note that we are working hard to influence the reform process under way within the International Accounting Standards Board. We are looking carefully at the arrangements proposed for the International Accounting and Auditing Standards Board, which will elaborate national standards and auditing. During that recent visit to the United States, we made good progress in some of these areas.
Mr Wohlin raised the question of the new framework for capital requirements. They offer a range of approaches. For those banks moving to the simplest approaches, the changes from the existing standards of Basel I are not huge, so the costs of implementation are reasonably small. Banks moving to more sophisticated approaches will have to spend more, but they will do so only if this is a sensible business decision and the benefits will outweigh the costs.
Members raised other points, which I hope will be taken up in the time ahead.
In conclusion, I refer to what I said earlier: there is a considerable degree of convergence between the thinking in the European Parliament, the Council, industry, consumers and the Commission. I am convinced the coming five years will be extremely challenging. As the foundations for good collaboration between the institutions have been laid, I am sure we will be successful.
That concludes the debate.
The vote will be tomorrow at 11 a.m.
The next item is the debate on the report (A6-0065/2005) by Henrik Lax, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council Regulation amending Regulation (EC) No 539/2001 as regards the reciprocity mechanism (COM(2004)0437 – C6-0097/2004 – 2004/0141(CNS)).
. Mr President, allow me first of all to thank the rapporteur for his report and for his overall support for the Commission’s proposal.
The origins of this proposal relate to a two-fold observation. On the one hand, reciprocity is an essential principle when considering visas. On the other hand, the mechanism laid down in Regulation 539/2001 to ensure respect for reciprocity is unsuitable, essentially on account of its inflexible and automatic nature. As a result, the mechanism has not been used in more than three years, in fact not since the Regulation entered into force, even though situations of non-reciprocity continued with regard to old Member States and the number of cases of non-reciprocity increased at a remarkable rate with the arrival of the new Member States.
The Commission has therefore proposed a more flexible and more realistic mechanism, which is more credible and effective as a consequence. Every situation of non-reciprocity will be the subject of notification. The Commission will play an active role with regard to third countries that enforce visa requirements. It will draft a report to Council on the situation of non-reciprocity thus created and, if necessary, it will propose the reintroduction of the visa requirement for citizens of the third countries concerned.
The amendments proposed by Mr Lax pursue three different objectives. The first objective is to extend the mechanism to a set of situations that do not exclusively relate to visa exemptions, but also to the conditions for issuing visas. This extension stumbles at the obstacle of the Regulation’s legal basis. Furthermore, in seeking to incorporate a whole series of issues which are in reality of lesser importance, it runs the risk of weakening the reciprocity mechanism, which must remain focused on an essential issue, identified as such by the citizens, namely the continued visa requirement by third countries that are themselves exempt from this requirement by our Member States. The Hague Programme confirms that therein lies an issue to be resolved as a matter of priority.
The second objective is to prevent situations of non-reciprocity from continuing indefinitely, and to include the possibility of reacting by means of measures in the field of external relations. I am anxious to point out to the rapporteur that I share the general approach of this amendment and I must also tell you that the political orientation that emerged at the JAI Council of 24 February takes the same line. I cannot, however, accept the binding of the Commission’s power of initiative as far as proposing provisional measures is concerned, nor, for reasons of legal basis, the extending of the Commission’s right of initiative within the present contexts to proposals for measures relating to areas other than that of visa policy.
Finally comes the third objective: to include the European Parliament in every stage of the process. The necessary transparency must of course be ensured, but the reciprocity mechanism must remain a flexible instrument which can be accessed quickly, and which – and this is the key point – must allow provisional measures. The temporary restoration of the visa requirement for third countries is, in actual fact, situated in a plan other than the transfer of a third country to a list of countries subject to the visa requirement, which is annexed to Regulation 539/2001. A transfer of this type consists of an amendment to the Regulation and as such, it is of course decided by the Council, upon consultation of the European Parliament.
Finally, with a strengthened reciprocity mechanism, the Commission will be equipped to respond to the formal invitation of the European Council of 4-5 November: to continue with our efforts to ensure that, as soon as possible, citizens of every Member State can travel without a visa, for short journeys, to all of the countries whose citizens undertake visa-free travel within the Union.
Mr President, Commissioner, ladies and gentlemen.
As we have just heard, enlargement of the European Union has highlighted the issue of the EU’s visa policy in a new way. Citizens of quite a few of the new Member States require visas to travel to the United States, in spite of the fact that American citizens do not need visas to travel to the new Member States. In these cases, there is a breach of reciprocity between the countries. It is easy to understand why people assume that the EU should make vigorous efforts to promote freedom of movement, especially since visa policy is harmonised and falls completely within the Commission’s area of competence. The Commission should therefore act as an ice-breaker.
A few months ago, Poland’s former President, Lech Walesa, spent the night in a tent outside the White House in Washington in protest against the American visa requirement – a good example of just how loaded the issue is. The EU has a weapon for cases such as this, namely the reciprocity mechanism. For example, Poland and Greece can issue a notification to the Commission to the effect that, in their cases, reciprocity is not being respected by the United States. Finland can do the same in connection with Venezuela, etc. A notification should lead to the whole of the EU introducing a visa requirement for citizens of the third country concerned, but the mechanism has not been used even once because the consequences have been regarded as too far-reaching and difficult to deal with.
My report, which has been approved by the committee responsible, proposes that the Commission should have a wider range of tools at its disposal. The EU should have recourse to other sanctions and not just automatically introduce a visa requirement. The report gives the individual Member States three months – a longer period than that proposed by the Commission – in which to negotiate with the third country. Moreover, I propose more stringency once the Commission has taken over the matter. It must not be possible to delay decisions concerning sanctions. Citizens of the Member State concerned must have a guarantee that their cases will be referred to the highest level and that this will result in a decision. A very broad majority of the committee was in favour of this policy. A number of MEPs preferred the present mechanism, however, and considered that it would make for a better result. I myself believe that the report’s recommendations will lead to greater efficiency and better results, strengthen the Commission’s negotiating position in respect of third countries and, through the European Parliament’s involvement, give people more insight into the process.
The report also has a new element, and one that I believe the Commission and the Council should ponder carefully. There are countless cases, mainly at the EU’s eastern border, in which a third country has, with very little warning, tightened up the conditions for issuing visas. There are examples of travellers being required to have travel insurances with only Russian insurance companies. Lithuanian motorists have been required to have special motor insurances in order to be able to drive over to Kaliningrad, and they have had to register with the local authorities within three days. In the same week that a shipping company was to begin operating ferries to Saint Petersburg, the visa rules were altered, with the result that the shipping company had to withdraw the service. Our students at Russian universities are not automatically given a visa for a year, and anyone who has his or her visa stolen ends up on an exorbitantly expensive bureaucratic merry-go-round. To give just one example: even small children have to present the results of an HIV test in order to obtain a Russian long-term visa.
From a Brussels perspective, these issues may appear trivial, but they cause a lot of inconvenience and financial losses for those affected. A very large majority of the committee believed that the Member States should be able to refer such cases to the Commission if the requirements introduced led to substantial limitations upon people’s opportunities to travel. In actual fact, these cases almost always involve a lack of reciprocity. Because the EU has to operate in the interests of our citizens, it is, as Commissioner Frattini asserts, extremely important that these problems be taken seriously, even though they may appear less serious than the main issue of whether or not there is a visa requirement.
When Parliament – presumably with a clear majority – now approves the report, this will be a clear signal to the Commission and the Council of Ministers to begin outlining a mechanism that takes account of people’s everyday needs when there are visa requirements. My report contains a proposal that may serve as a point of departure. If this matter had been brought to our attention at the beginning of the year, the codecision procedure would have applied. In spite of the fact that the consultation procedure is now being applied, the Council and the Commission have cause to ponder the significance of the fact that account is being taken of Parliament’s amendment. What is also important is that the Commission quickly initiate a review of the consular instructions so that the common visa rules are applied in the same way in all the Member States. The furore surrounding Germany’s Foreign Minister, Joschka Fischer, emphasises the need for this.
In saying that, I still wish to thank all those who have helped with the work, including my fellow MEPs and the Commission’s and Parliament’s officials. I am looking forward to the debate that is now to follow.
.   Mr President, the reciprocity mechanism that has applied to date under the European Union’s visa policy meant that extremely harsh sanctions could be imposed on third countries if a country reported that the mandatory use of visas was placing them at a disadvantage. On 7 July 2004, after the ten new Member States had joined the EU, the Commission relaxed the rules contained in this regulation in such a way as to do away with the reciprocity mechanism that had featured in the draft regulation. This resulted in an absurd situation whereby 9 of the 10 new Member States were forced to accept citizens of third countries, for example the USA, without visas, whilst citizens of the Member States in question needed visas to travel to these third countries. I believe that Mr Lax has drafted what is, on the whole, an excellent report, but although this report introduces a number of additional procedures and deadlines that can be enforced by diplomatic means, it does not oblige the Council or the Commission to impose more stringent sanctions. The report leaves it up to the Commission to decide whether to introduce mandatory visas for the citizens of a third country or to impose other, much less effective, measures. In my opinion, allowing the Commission to decide in this way shows a lack of resolve, and would mean inadequate protection for the citizens of the new Member States. Such an approach would send out a clear signal that mutual solidarity between EU Member States and towards third countries has been thin on the ground since the accession of the new Member States. Since the latter joined the EU, dual standards have been applied, with one mechanism for the 15 old Member States and another, in which solidarity is rather less apparent, for the EU of 25. The end result of this is that the difference in status between the citizens of the new and the old EU has become even more pronounced, as citizens of the new Member States are subject to additional restrictions when travelling outside the EU. In view of all this, I find it astonishing that people can talk of a new concept of European citizenship, when some of the EU’s citizens will enjoy entirely different rights and duties to the rest, who are regarded as less worthy.
Seen from the new Member States’ point of view, the costs of enlargement have outweighed the benefits by far. We were obliged to bring our legislation into line with the EU’s visa policy, which proved extremely expensive, and to introduce visas for our eastern neighbours. The benefits we have derived, however, have been few and far between. We are still unable to issue Schengen visas, and we cannot count on the EU’s help as far as visa reciprocity is concerned. Furthermore, the EU Member States demanding that we implement the common visa policy are the very ones that are experiencing problems with the implementation of this policy, for example Germany.
Commissioner Frattini, I should like to make it known that if the amended mechanism comes into force, we will insist on the Commission discharging the duties incumbent upon it. I should also like to receive a clear answer to the question of whether we can expect the Commission to present an action plan setting out clearly defined deadlines for the achievement of objectives relating to the abolition of visas for travel into the USA, and using the Schengen assessments of the new Member States as a frame of reference. This would be in the vital interests of all the citizens of the new Member States.
. Mr President, Commissioner, ladies and gentlemen, I first wanted to thank, in particular, Mr Lax for our excellent collaborative effort.
Parliament is about to establish its position on a crucial issue: the reciprocity mechanism on visas. Behind the dryness of technical terms lies, in fact, a very vital reality: that of giving substance to, and advancing, in a tangible and positive way, cooperation between Member States, in the face of the complex relations of an enlarged Union with third countries on the subject of visas.
We are dealing here with something that lies at the heart of what constitutes the richness of Europe, namely respect for the law in all its forms in rediscovered peace and harmony. We are attempting to build a harmonious space between Europe and the rest of the world, where borders are not walls rising up between one party and another, dividing people and nations. We must ensure that Europe is a recognised space, where it is possible to come and go without interference, on good terms with third countries near or far. It is also an act of confidence towards our 420 million citizens. It has, furthermore, become necessary, in moving in this direction, to completely review a method that favours a too inflexible approach.
Ladies and gentlemen, the report that I call upon you to approve takes a fresh look at the amendments required for inclusion in the Regulation in force since 2001. In this context, I express my full interest in the principle of pushing aside the systematisation of sanctions currently implemented in the event of a lapse from one side or the other, between the European Union and the third countries in question. These reprisals often arise, either from a technical, or even an administrative, issue, or from inappropriate political decisions, which diplomatic efforts must crucially seek to resolve in the first instance. In its current state, reciprocity of sanctions is neither desirable nor appropriate as a response to often complex issues occurring on a day-to-day basis. In the last resort, in fact, it is our citizens who pay a high price for it by not being allowed to travel freely, not to mention the very costly inconvenience that that causes. That is why, in accordance with a sensibly drafted plan, a forum for discussion corner needs to be created, where Parliament has its full place.
Our legitimacy as elected representatives of the citizens is also at the heart of this report that, in the course of the work in committee, has attracted a very large consensus on the new method for consideration. In particular, we must succeed in guaranteeing all European citizens free, unimpeded movement outside the borders of the Union. Parliament must, as a consequence, be closely involved in this process, as it is clearly the legitimate guarantor of transparency in assuming the rightful democratic responsibility it has been accorded by its electorate. This in no way reduces the prerogatives of the Commission, whose role emerges very noticeably strengthened so that it may appear a credible negotiator to the third countries concerned.
Ladies and gentlemen, that is why I call upon you to vote in favour of this text tomorrow. It represents a successful combination of the roles of the European legislative and executive powers, which are united in the service of the citizens and the project we hold dear: that of building a solid European Union upon the values of freedom, security and justice.
.  Mr President, the reciprocity mechanism was introduced four years ago, but not even once has it since been applied. This alone prompts us to consider renewing and amending it. On the one hand, the system was too rigid; on the other hand, it has not been used, because it has not substantively violated any Member State’s interest. However, things have considerably changed with the enlargement. The reciprocity mechanism is not applied in the case of nineteen countries. My colleagues have mentioned the United States, but there are other countries as well, including Canada, Australia and New Zealand, among others, where reciprocity is not applied.
Discrimination between EU citizens is simply unacceptable. The basis for this mechanism – as well as the whole of the EU – is solidarity, but this solidarity has not worked so far. We hope that adopting the new regulation will contribute to a more efficient application of solidarity. If you talk to citizens of the new Member States, and I do not mean politicians, as they are not really the ones affected by this problem, but ordinary citizens, you will learn what an administrative and financial burden it is and how much time and energy is wasted in the process of obtaining a US visa – and that is if the applicant is lucky. There are thousands of cases when people are turned down without any substantive reason, their cases are simply rejected.
It is high time the Commission acted firmly in the name of the Community on the basis of solidarity between the Member States and I hope that Mr Frattini will seize this opportunity and take appropriate measures. This report serves as a timely basis for it. I would like to congratulate Mr Lax on his excellent report and I would like to highlight three of its essential proposals that must be adopted. It proposes an increase in the notification period from 10 to 90 days to allow for direct negotiations between the individual Member States, but after 90 days, the reciprocity mechanism must come into effect. It is also important that it draws Parliament into this process not only because it emphasises the authority and importance of Parliament, but it also improves democratic transparency. Another important point is that it not only talks about visa obligations, but also of any kind of procedure that becomes an obstacle to free movement. We hope that with the adoption of the new mechanism and its amendments, the Commission will use its full authority in cases where the fundamental interests of the Member States are violated and today, the basic interests of the nine new Member States are violated, and we hope that the Commission will complete successful negotiations with regard to this new resolution.
– Mr President, Mr Frattini, ladies and gentlemen, we are in favour of reciprocity as a fundamental principle of visa policy and we feel that a common European policy on visas should always be founded on the principle of solidarity. What is needed is a mechanism designed to ensure that European citizens do not have to obtain a visa in order to enter those third countries whose nationals do not require a visa to enter EU territory. A number of third countries, however, require visas from EU citizens, and this runs counter to the principle of reciprocity. The existing mechanism has not been invoked since it was set up in 2001 and Mr Frattini has rightly acknowledged that it suffers from being too rigid and unworkable. Apart from the fact that the mechanism can only be invoked if requested by a victim Member State, the almost automatic nature of reinstating the visa requirement has had a discouraging effect; externally, because of the high risk of causing a crisis in relations with third countries, and, internally, because of the lack of solidarity if the Council blocks the process. Victim Member States, such as my country, Portugal, have always held back from using it.
The situation has deteriorated since the enlargement. It has already been mentioned that, for example, the United States requires a visa of nine of the ten new Member States and Canada seven. Consequently, we agree that there needs to be a more flexible mechanism in order to ensure greater interoperability and more effective implementation, thereby enhancing solidarity between the Member States. The Commission will also have a crucial role based on its competence in the area of visas.
Hence my support for this proposal and for the proposals made by the rapporteur, Mr Lax, whom I congratulate on his excellent work.
Commissioner, ladies and gentlemen, I would like to start by thanking Mr Lax for his work, which has made it possible for us to discuss the reciprocity mechanism and to take decisions on the matter. I should merely like to draw the House’s attention to an issue addressed by Mrs Kudrycka, and which Mr Lax in fact also mentioned a short while ago. There is a risk that the various Member States and their citizens will not be treated equally, particularly with regard to the granting of visas to enter the United States.
In principle, proposals to award the Commission and the Council powers in this field are an eminently good idea. At the same time, however, the Member States’ competences should also be extended somewhat, as otherwise they are likely to feel hard done by. I should like to reiterate a point made by a number of other speakers, namely that this is one of the many instances, and indeed perhaps the most important, where we should invoke a founding principle of the European Union. I refer to the principle of solidarity and equal treatment for all Member States and their citizens. After all, the latter are all citizens of the European Union, and as such on an equal footing with each other.
Mr President, Commissioner, the concept of reciprocity is as old as the history of international relations. It has its roots in the tradition of mutual respect and equal treatment for citizens of different countries. Until 1 May 2004, this was an obvious principle for the old Member States and was not open to question. After the 10 new Member States joined the EU, however, people’s attitudes towards this principle suddenly began to change. They began to practice , which essentially means watering down one’s principles so that they correspond to reality, rather than changing reality so that it fits one’s principles. In my opinion, the proposal for a Council Regulation amending the Regulation on the reciprocity mechanism is a further example of . These amendments are unacceptable to Polish citizens for a number of reasons. Firstly, Poles have always regarded the lack of reciprocity in visa arrangements with certain countries, in particular the United States, as unfair. Secondly, they had every right to expect that when we joined the European Union, which is a community of nations, this community would take on some of the responsibility for defending Poland’s interests, in line with the principle of subsidiarity in its broadest sense. Once again, however, their expectations were dashed, and the musketeers’ magnificent cry of ‘one for all and all for one’, something I am sure we have all heard before, was consigned to the realms of fiction. This is another reason why I cannot vote in favour of this report, even though, or perhaps precisely because, I hold both Polish and American citizenship. On a loosely related note, I cannot help but wonder what has happened to the integrity of the European Union’s policy. I would ask the Commissioner and the President how the international European Community can be expected to wield any power on the international scene if we make such far-reaching concessions in a matter such as this, which appears to be quite straightforward.
. Mr President, I should like to thank all those who have taken part and, once again, the rapporteur.
The Commission is fully aware that the issue faced today is a real issue for citizens, and that it is an issue leading to wasted time, expense and, above all, a sense of injustice. It is a political matter that we take very seriously and the Commission will certainly take into account the decisions made by Parliament.
We are convinced that what is needed is speed and effectiveness. You are aware that if this initiative is approved, as I hope it will be, and after the Member States have been notified, the matter will pass automatically to the Commission for negotiation, with greater speed and effectiveness than at present. The principle of solidarity will be implemented and this too is an important political point. As Mr Coelho has so ably stated, political and diplomatic responses are needed, and that is the road that the Commission intends to follow.
I can assure you that we have already established relations and contacts at a political level precisely with the non-EU countries that you have mentioned – the United States, Canada, Australia and New Zealand – in order to arrive at a system that will guarantee all Member States, whether old or new, free movement without a visa. We will propose concrete action, as has been requested, in addition to firm deadlines. Furthermore, we are making efforts for every new Member State to join the Schengen area by 2007. You are aware that evaluation on a case-by-case basis will be necessary, but we are striving to help all the new Member States to be in a position by then to join a European area without internal borders.
That concludes the debate.
The vote will be tomorrow at 11 a.m.
The next item is the recommendation for second reading (A6-0084/2005), on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the Council common position for adopting a regulation of the European Parliament and of the Council amending the Convention implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of checks at common borders as regards access to the Schengen Information System by the services in the Member States responsible for issuing registration certificates for vehicles (14238/1/2004 – C6-0007/2005 – 2003/0198(COD)) (Rapporteur: Mr Coelho).
. – Mr President, Mr Frattini, ladies and gentlemen, we all want to combat theft and the illegal trade in stolen cars. This is a growing form of crime, with more than 1 million cars stolen per year, of which fewer than 40% are recovered.
This is an alarming problem, not solely from an economic point of view, but more importantly because of its links with other forms of crime such as drug-trafficking, arms trafficking and the trafficking of human beings. It is also a highly lucrative activity, which has become very attractive to organised crime networks, as it does not entail too much risk. Fresh measures to combat crime of this nature must therefore be taken. In a Europe in which internal border checks have been scrapped, a response must be found that involves effective action at Community level. The purpose of this proposal is to provide the public vehicle registration authorities direct access to certain categories of data contained in the Schengen Information System (SIS) and, in turn, to restrict private vehicle registration services solely to the right to request indirect access through a public authority with access to the SIS. The aim is thus to enable the SIS to be an even more important instrument in the fight against crime. It is necessary to check quickly and efficiently whether vehicles presented to them for registration have been stolen, misappropriated or lost.
We have also improved the functioning of the internal market by strengthening the principle of free movement and, in so doing, we have fostered the gradual creation of the area of freedom, security and justice, along with the implementation of the common transport policy.
This direct access will ensure that cars stolen in one country cannot be registered – and thus made legal – in another, a process that sometimes takes less than 24 hours. There are two reasons for introducing this measure: firstly, efficiency – there are millions of vehicles registered in the EU and direct access will make it possible to check the legal status of a vehicle quickly and easily; and secondly, transparency – at the moment, the various Member States have different ways of checking whether a vehicle has been stolen, at the moment when it is being registered. All of these ways are, to a greater or lesser extent, opaque and complicated. The proposed solution, within the scope of the Schengen Convention, is transparent and offers more guarantees than the current situation.
We want to maintain data protection and our citizens’ privacy. We have therefore restricted the type of data that can be accessed and have proposed that access to data relating to identity documents and to blank official documents be removed, in line with the opinion of the joint supervisory authority. The range of data to which the competent vehicle registration authorities will have access is clearly laid down and limited in terms of what is necessary and appropriate.
I should also like to point out that Directive 95/46 on personal protection data is applicable here, along with the specific rules of the Schengen Convention on data protection. We should like to be sure that these rules are being effectively complied with and monitored. The authorities in charge of data protection must therefore have sufficient resources at their disposal to carry out their work and the Member States must be firmly committed to upholding the fundamental right to data protection.
My report, which tabled ten amendments to the Commission’s initial proposal, was approved at first reading in April 2004 and the Council common position was adopted in December 2004. I wholeheartedly welcome this common position, and I am delighted that, in accepting seven of the ten amendments put forward, it largely took on board Parliament’s recommendations. As for the three amendments not accepted, I shall first mention Amendment 4. I have dropped this amendment, because it is no longer relevant, given that on 24 February 2005, the Council finally adopted the initiative by the Kingdom of Spain with a view to adopting a Council Decision concerning the introduction of some new functions for the Schengen Information System, in particular in the fight against terrorism; secondly, Amendment 11, an attempt to amend the rules of data protection for the SIS, but I agree that this question should be addressed within the scope of the legal proposal on SIS II, the second generation of SIS; and thirdly, Amendment 10, which requested an annual report on the implementation of the proposed access for the authorities concerned.
I must stress that only if Parliament receives a report enabling it to assess the system will it be able to carry out its duties as a legislative body and a budgetary authority. I propose a slightly different wording, which I presume the Council would be in a position to accept, following an informal meeting with the Luxembourg Presidency.
The conditions are thus in place whereby this legal act can finally be adopted and this useful measure can enter into force. Accordingly, Mr President, we can help to fight crime and to make our citizens feel safer.
. Mr President, first of all I would like to thank the rapporteur, Mr Coelho, for his report. Our aim is to prevent and combat the illegal trade in stolen vehicles and improve the functioning of the internal market. The proposal we are discussing today also offers a better use of the largest European database on stolen vehicles, the Schengen Information System.
The financial interests at stake are huge since annually millions of cars are registered and every 10 or 15 seconds a car is stolen, which has also been underlined by the rapporteur. Since vehicle theft is one of the foremost crimes to affect citizens directly, our working together to reduce it will have an immeasurable impact on their security.
We propose that under certain conditions national vehicle registration authorities should be allowed to consult the SIS data registers on stolen vehicles and stolen vehicle documents, prior to registering a vehicle that is already registered in another Schengen state. This information will make it more difficult to sell stolen vehicles in other Schengen states. At the same time, it will increase victims’ chances of reclaiming their lost property. This is an excellent way in which Europe can serve its citizens and promote concrete operational cooperation.
Our proposal will also make the law enforcement process more manageable by facilitating access to information. I agree with the rapporteur that the current situation is far from transparent. In view of the millions of cars that are presented for registration each year, authorities lack resources to check all cars in accordance with current requirements. Our proposal will grant this access on the basis of a transparent and common set of rules and data protection principles. Compliance with the rules will be monitored in a manner similar to other searches in the SIS. Data protection considerations made us differentiate between access arrangements for public and for private vehicle registration bodies.
Finally, the Commission welcomes the amendments proposed by the European Parliament, in particular Amendment 3, which allows for a reporting system with a view to collecting reliable data. Obviously when the SIS II is in place a systematic reporting system will be guaranteed by the Commission.
. Mr President, I should first like to pay tribute to the productive working relationship we have in general with Mr Coelho. I was keen to point this out.
The proposal that we are examining today at second reading gives national vehicle registration authorities access to certain categories of the Schengen Information System. The clear objective of this ruling is the fight against organised vehicle crime, which we all fully agree is one of our priorities. We are, however, more reserved with regard to unlimited access to European databases. In actual fact, we must assure ourselves that personal data are stringently protected. In order to allow a balance between the fight against organised crime and the protection of the private lives of European citizens, every decision taken, moreover, must respect the principles of proportionality and finality. I believe that we are very much in agreement on this matter.
I regret that the Council has been unable to incorporate all of our amendments at first reading into its common position. In actual fact, registration of the people carrying out the research and people targeted by this research would, I believe, have allowed these abuses to be avoided. In the spirit of compromise, we support the rapporteur’s stand in bringing in only one amendment that was not adopted by the common position. An annual report from the Council to the European Parliament on the implementation of this regulation is an absolute prerequisite, in order to assure the representatives of European citizens that the principle of finality is genuinely observed.
I should finally like to point out that my group was opposed, at first reading, to direct access to the Schengen Information System by any authorities other than those responsible for law enforcement. I must add that we remain committed to this principle with the prospect of further discussions to come on the Schengen Information System II, which will therefore be a matter for codecision.
Whilst European databases can prove useful in the fight against organised crime, they must, in reality, be rigorously controlled. Our priority is the effective fight against organised crime in Europe, but in observing the rights and freedoms of European citizens, it is not always a pointless exercise to reaffirm it.
I made some rather sarcastic remarks about this proposal at first reading and, as a lawyer, I have objections to its being defined as an aspect of transport policy when, in reality, what we have here is an arrangement that extends what, fundamentally, is dangerous access to very extensive information systems and the most comprehensive system of police supervision and control we have, namely the Schengen system. If it were a case of the supervisory authorities’ access to these systems helping to prevent crime in this area, it would be worth thinking about. Even if that were so, however, there are such major reasons for concern about extending the access in question that we in our group shall vote against the proposal, irrespective of the fact that we very much appreciate the rapporteur’s very commendable efforts to have an obligation imposed to report on whether the system is of any use. We have these reservations about the supervisory system because we see it as a further extension to a system of police supervision and control that, in all probability, will have no useful effect at all.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the question by Karl-Heinz Florenz, on behalf of the Committee on the Environment, Public Health and Food Safety, to the Commission, on the Commission’s strategy for the first Conference of the Parties on Persistent Organic Pollutants (POP) (O-0042/2005 – B6-0171/2005).
. Mr President, with your permission I will also be representing Mr Florenz, Chairman of the Committee on the Environment, Public Health and Food Safety. He should have been leading on behalf of the PPE-DE Group, but cannot join us this evening so he has ceded his time to me in addition to my own time, so thank you for your patience on that.
The oral question before us was tabled by my colleague Mr Florenz and we also have a motion for resolution further to that oral question on behalf of the Committee on the Environment, Public Health and Food Safety on the EU strategy for the Punta del Este Conference on Persistent Organic Pollutants. For the record, next week the first Conference of the Parties of the Stockholm Convention on POPs or Persistent Organic Pollutants, takes place in Punta del Este in Uruguay. POPs are organic chemicals that break down very slowly in the environment and accumulate in our bodies; indeed they are in the tissues of every human being on the planet. They are spread through the air and through the food chain very far from their sources, even to regions where they have never been used or produced.
They include insecticides such as DDT – perhaps the best-known POP – industrial chemicals such as PCBs and indeed the unintentional by-products of industrial processes such as dioxins and furans. Once POPs are released into the environment it is almost impossible to predict where they will end up, so we have to apply the precautionary principle, but most importantly take steps to restrict their use and their placing on the market generally.
It is important, however, that the needs of developing countries are taken into account and that our response is proportionate and that we allow controlled exemptions. I am thinking primarily of the use of DDT against malaria because, despite the best efforts of scientists and their redoubled efforts to find an effective vaccine, this is still many years away. So our approach must be proportionate, particularly when we realise that every minute two children in Africa die of malaria. Every day over 3 000 children in Africa die of malaria. The mosquito responsible for transmitting malaria has proved extremely resilient to the various methods of dealing with it down the years. To date the only effective method of killing the mosquito is by the use of DDT. Although it is a very toxic substance, the benefit still outweighs the risk when your child is less likely to die of persistent organic pollution poisoning than of malaria. So if we can save a child’s life, until we have some other way of doing it and killing the mosquito in question, we will have to allow controlled use. However, we must double our efforts to find an alternative to DDT because huge damage is being done to humans – it is biocumulative – and to our environment by our need to look after the children who are here today. We have nothing else to replace DDT to eliminate malaria and the mosquito involved.
I should like to put a few specific questions to the Commissioner. Commissioner, you will probably be familiar with the resolution that is before you. I should like to draw your attention to paragraph 9, which says that Parliament ‘believes that the Members of the European Parliament who are part of the EC delegation have an essential contribution to make and expects, therefore, that they will have access to EU coordination meetings in Punta del Este on the basis at least of observer status’. The motion goes on to say ‘with or without speaking rights’. I should be quite happy with observer status without speaking rights. Commissioner, I say this regardless of precedent or quoting interinstitutional agreements, because I would like to say yet again on the record that, just a few weeks after you were appointed, Commissioner, at the conference of the Parties in Buenos Aires in relation to climate change, COP 10, you made great strides in including the Members of the European Parliament, both before and after various meetings, in terms of full briefings. You even went so far as to ask us for our opinion on different issues. That was very much appreciated by all of us across the Groups in this House. I know you cannot join us in Punta del Este, but I would ask that you make it very clear to those honourable people who will be representing you there that you would like the precedent you created last December to continue.
It is one step less than we would like, because we want observer status and we request that. There is little point in sending Members of Parliament half way across the globe, to be part of a Commission/Council/Parliament delegation, a Community delegation, if one third are kept outside the door albeit with briefings when the business is done. Let us take it one step at a time, let us at least have observer status at the coordination meetings and at the meetings where the real work is done and of course be part of any press conference and press briefing that may wind up the week. It is the first COP – I accept that – and perhaps we will not have as much to report as we would like because we are only developing structures and strategies to deal with this most important issue.
Those are my points. At this hour of the night there is no point in underlining yet again how important a job the Stockholm Convention has to do.
I would like in conclusion to ask you, Commissioner, about the goals and the timetable for the addition of extra organic chemicals to the list of POPs as set out under the Convention, which were discussed last August. The Commission suggested that seven new substances should be added to the list for eventual exclusion. Somehow over the autumn and over Christmas and the New Year, by the time of the Council conclusions on 10 March, the seven had dropped to up to three additional substances. We had gone from a worthy ambition of seven last August to up to three, plus of course Penta BDE, the Norwegian proposal, which might be a fourth one. But up to three could be none, one or two as well as three. I would just like to know where the Commission stands on this. The European Community and the Member States wanted to forward an extensive list to be considered if possible before the first COP next week, but in any case in time for examination by the first meeting of the POPs review committee. Are we going to have it before next week? Why has it not happened? What has happened to the goals and the timetables that were clearly set out? Maybe you could tell us, Commissioner, what has happened between 10 March and today? It is rather disappointing that our ambitions of seven to be added last summer have been reduced to up to three at this stage. To me it sounds as though the urgency and the ambition that were initially there have evaporated. It is almost as if air is being let out of the tyre of enthusiasm in relation to it.
. Mr President, I agree with almost everything Mrs Doyle said and I should like to say that, with the entry into force of the Stockholm Convention, twelve of the most dangerous substances in the world will gradually be abolished. Nonetheless, if this Convention is to come up to our expectations, it must be applied correctly and must gather momentum by including new substances as time goes by. Numerous important issues will be discussed and decided at the first conference of the parties, which will also lay the foundations for the future development of the Convention. The general objective is to ensure that the decisions taken by the first conference will allow for the effective application and further development of the Convention.
Of course, if we are to succeed, the Persistent Organic Pollutants Review Committee must first be set up, so that it can start examining new proposals for the addition of other organic pollutants to the list. The Commission has already determined other substances; as Mrs Doyle said, they were confined to three and, as far as I know, this has not changed since. In all events, the debate is continuing on the timetable and for submitting proposals and I believe and hope that the European Union will table good proposals during the first conference of the parties.
Secondly, and most importantly, greater progress is needed with the gradual abolition of the use and release into the environment of the twelve persistent organic pollutants on the current list, especially DDT, which you quite rightly said is still needed to combat malaria in certain developing countries. However, the first conference must find ways to help limit the reliance on DDT, such as by promoting research into alternative means and providing technical and financial support. Similarly, the first conference must set further measures in motion in a bid to restrict the risks from the use and availability of PCBs, on the one hand, and to reduce and prevent the release into the environment of derivative organic pollutants, especially chlorinated dioxins and furans, on the other.
The third basic objective of decisive importance for the first conference is to complete the institutional framework needed so that the Convention can be applied in practice. In particular, substantial progress needs to be made in developing suitable compliance mechanisms and procedures. With regard to point 9 of the resolution, I think that it is the Commission's duty to include Members of the European Parliament in this sort of delegation and may I say that, from my own personal experience, we have cooperated excellently in two instances, once in Buenos Aires and once at the conference on sustainable development in New York last week which was also attended by Members of the European Parliament, where we managed through exchanges not only of views, but also of advice, opinions and, in particular, political judgments on certain issues, to promote the issues to which these conferences were devoted. At the same time, we succeeded, with the three institutions, in projecting a very good and united image of the European Union to the outside world, mainly by using press conferences at which we appeared together and seemed united and unified in our opinions, thereby improving the image of the European Union. In other words, we had both positive material results and results from the point of view of communications. That is why I consider, therefore, that the participation of Members of the European Parliament is essential; I always think that it is absolutely crucial and I also recommend it to my other colleagues in the European Commission.
. – Mr President, Commissioner, ladies and gentlemen, world public opinion has slowly been waking up to the new problems that we face. Environmental quality is not a luxury item; as a prerequisite for sustainable development, it should be a political priority. Governments are, to a greater or lesser extent, coming to realise that the world has changed and that policy must change with it. They are all coming to the realisation that attacks on the environment jeopardise the future of this generation and generations to come and do irreversible damage to people’s quality of life. Environmental problems and health concerns must be addressed as a matter of urgency. The ignorance of the past and the negligence of the present have come at a high price – environmental costs, financial costs and costs in terms of human lives. Remedying the current situation is necessary, but taking preventative action is an even more pressing priority.
The chemical industry currently produces more than 1 000 compounds, some of which are very persistent, that is, highly resistant to environmental degradation. Some of them are biocumulative, which means that they accumulate in the tissue of living organisms; they are also toxic. The most prevalent of these toxic compounds are the persistent organic pollutants (POPs), which have been linked to various health problems such as cancer, endometriosis, cognitive disorders and learning difficulties. POPs are also responsible for reproductive disorders and hormonal dysfunctions. Being resistant, POPs are passed down from generation to generation and contaminate the food that we eat, the air that we breathe and the water that we drink. Being biocumulative, POPs accumulate in the environment and in the organisms of living beings. With these characteristics, POPs can travel long distances and can be found in places as far apart as the Antarctic, in penguins, and in the Arctic, in polar bears. There is therefore no point in Brazil stopping mirex production if Argentina does not follow suit; similarly, there is no reason for the EU to ban DDT if China continues to produce it and use it. Accordingly – and I wish to stress this point – efforts must be coordinated worldwide. It is also important to note that many of these substances did not exist 50 years ago.
In 1995, negotiations began to control the use, production and release of POPs. 12 pollutants were identified. The Stockholm Convention, held in 2001, set out a range of targets and measures aimed not only at better management of POPs, but also at eliminating them and at promoting clean technologies. Against the background of the decisions taken by the Stockholm Convention, which, as I said, took place in 2001, and of the aims and agenda of the first Conference of the Parties to that Convention taking place in Uruguay on 2 to 6 May, we should like to ask the Commission what its objectives are for that conference. I should also like to ask what it hopes to accomplish and how much progress it feels can be made. Furthermore, given that everything has its cost, I should also like to know, Commissioner, what financial resources will be available to help those countries that most need to ban POPs.
I shall not be going to Punta del Este to take part in the conference, but I should like to say that I share the concerns expressed by Mrs Doyle and that I agree with everything she said as regards Parliament’s delegation, which should be there on the basis of observer status. It does not make sense if elected Members of the European Parliament are not able to take part in all initiatives, all conferences and all meetings.
. Mr President, we could of course promote financing with regard to the Millennium Development Goals and the possibilities this provides.
On POPs, the Commission’s proposal was ambitious, but so far the Council has not agreed to it. We wanted a Council decision under Article 300 of the Treaty, i.e. by qualified majority. The poorer result of the Council conclusions of 10 March is due to the fact that these were adopted differently, through unanimity. The Commission regrets this approach. However, the process will be a long one. There are political, economic and social considerations to be taken into account, but we shall pursue our line of argument.
At the end of the debate, I have received a motion for a resolution pursuant to Rule 108(5) of the Rules of Procedure.(1)
The vote will take place tomorrow at 11 a.m.